


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Loan No. 07-0004315


 


 


 
$19,640,000
 
 
CREDIT AGREEMENT
 
Dated as of August 6, 2007
 
among
 
HC3 FT. MYERS LLC, HC3 ORLANDO LLC
and HC3 SUNRISE LLC
as Borrowers
 


 
THE LENDERS PARTY HERETO
 
and
 
GENERAL ELECTRIC CAPITAL CORPORATION,
 
as Administrative Agent and Collateral Agent
 
 
♦ ♦ ♦
 
GE CAPITAL MARKETS, INC.,
 
as Sole Lead Arranger
 


 





 
 

--------------------------------------------------------------------------------

 


   
TABLE OF CONTENTS
       
Page
ARTICLE I Definitions, Interpretation and Accounting Terms
1
 
Section 1.1
Defined Terms
1
 
Section 1.2
UCC Terms
24
 
Section 1.3
Accounting Terms and Principles
24
 
Section 1.4
Payments.
24
 
Section 1.5
Interpretation.
25
ARTICLE II The Facilities
25
 
Section 2.1
Term Loan Commitment, Borrowing Procedures and Escrow Requirement.
25
 
Section 2.2
Maturity Date and Repayment of Loans.
29
 
Section 2.3
Optional Prepayments.
29
 
Section 2.4
Mandatory Payments.
29
 
Section 2.5
Interest.
30
 
Section 2.6
Application of Payments.
30
 
Section 2.7
Payments and Computations.
31
 
Section 2.8
Evidence of Debt.
32
 
Section 2.9
Suspension of Eurodollar Rate.
34
 
Section 2.10
Breakage Costs; Increased Costs; Capital Requirements.
34
 
Section 2.11
Taxes.
35
 
Section 2.12
Substitution of Lenders.
37
ARTICLE III Conditions To Loans
38
 
Section 3.1
Conditions Precedent to Funding.
38
 
Section 3.2
Determinations of Initial Borrowing Conditions.
42
ARTICLE IV Representations and Warranties
42
 
Section 4.1
Corporate Existence; Compliance with Law.
42
 
Section 4.2
Loan and Related Documents.
44
 
Section 4.3
Ownership of the Borrowers
45
 
Section 4.4
Financial Statements
45
 
Section 4.5
Material Adverse Effect.
46


 
i

--------------------------------------------------------------------------------

 


   
TABLE OF CONTENTS
     
(continued)
Page
 
Section 4.6
Solvency.
46
 
Section 4.7
Litigation.
46
 
Section 4.8
Taxes.
46
 
Section 4.9
Margin Regulations
47
 
Section 4.10
No Burdensome Obligations; No Defaults
47
 
Section 4.11
Single Purpose Entity
47
 
Section 4.12
Labor Matters
47
 
Section 4.13
ERISA
47
 
Section 4.14
Environmental Matters
48
 
Section 4.15
Intellectual Property
48
 
Section 4.16
Title; Real Property
48
 
Section 4.17
Full Disclosure
50
 
Section 4.18
Operation
50
 
Section 4.19
Estoppel Certificates
50
ARTICLE V Financial Covenants
51
 
Section 5.1
Minimum Occupancy
51
 
Section 5.2
Minimum Consolidated Project Yield
51
 
Section 5.3
Debt Service Coverage Ratio.
51
ARTICLE VI Reporting Covenants
51
 
Section 6.1
Financial Statements
51
 
Section 6.2
Other Events
54
 
Section 6.3
Copies of Notices and Reports
54
 
Section 6.4
Taxes
54
 
Section 6.5
Labor Matters
54
 
Section 6.6
ERISA Matters
55
 
Section 6.7
Environmental Matters
55
 
Section 6.8
Other Information
55
ARTICLE VII Affirmative Covenants
55
 
Section 7.1
Maintenance of Corporate Existence
56
 
Section 7.2
Compliance with Laws and Healthcare Matters, Etc.
56
 
Section 7.3
Payment of Obligations
57
 
Section 7.4
Maintenance of Property
57


 
ii

--------------------------------------------------------------------------------

 


   
TABLE OF CONTENTS
     
(continued)
Page
 
Section 7.5
Maintenance of Insurance
57
 
Section 7.6
Keeping of Books
59
 
Section 7.7
Access to Books and Property
59
 
Section 7.8
Environmental
59
 
Section 7.9
Use of Proceeds
60
 
Section 7.10
Additional Collateral, Subsidiaries and Further Assurances
60
 
Section 7.11
Reserved
61
 
Section 7.12
Interest Rate Contracts
61
ARTICLE VIII Negative Covenants
61
 
Section 8.1
Indebtedness
61
 
Section 8.2
Liens
62
 
Section 8.3
Investments
62
 
Section 8.4
Transfers
62
 
Section 8.5
Restricted Payments
63
 
Section 8.6
Prepayment of Indebtedness
63
 
Section 8.7
Fundamental Changes
63
 
Section 8.8
Change in Nature of Business
64
 
Section 8.9
Transactions with Affiliates
64
 
Section 8.10
Third-Party Restrictions on Indebtedness, Liens, Investments or Restricted
Payments
64
 
Section 8.11
Modification of Certain Documents
64
 
Section 8.12
Accounting Changes; Fiscal Year
65
 
Section 8.13
Margin Regulations
65
 
Section 8.14
Compliance with ERISA
65
 
Section 8.15
Hazardous Materials
65
ARTICLE IX Events Of Default
65
 
Section 9.1
Definition
65
 
Section 9.2
Remedies
67
ARTICLE X The Administrative Agent
68
 
Section 10.1
Appointment and Duties
68
 
Section 10.2
Binding Effect
69
 
Section 10.3
Use of Discretion
69


 
iii

--------------------------------------------------------------------------------

 


   
TABLE OF CONTENTS
     
(continued)
Page
 
Section 10.4
Delegation of Rights and Duties
69
 
Section 10.5
Reliance and Liability
69
 
Section 10.6
Administrative Agent Individually
71
 
Section 10.7
Lender Credit Decision
71
 
Section 10.8
Expenses; Indemnities
71
 
Section 10.9
Resignation of Administrative Agent
72
 
Section 10.10
Release of Collateral
72
 
Section 10.11
Additional Secured Parties
73
ARTICLE XI Miscellaneous
73
 
Section 11.1
Amendments, Waivers, Etc.
73
 
Section 11.2
Assignments and Participations; Binding Effect
75
 
Section 11.3
Costs and Expenses
78
 
Section 11.4
Indemnities
78
 
Section 11.5
Survival
79
 
Section 11.6
Limitation of Liability for Certain Damages
79
 
Section 11.7
Lender-Creditor Relationship
80
 
Section 11.8
Right of Setoff
80
 
Section 11.9
Sharing of Payments, Reinstatement Etc.
80
 
Section 11.10
Marshaling; Payments Set Aside
81
 
Section 11.11
Notices
81
 
Section 11.12
Electronic Transmissions
82
 
Section 11.13
Governing Law
83
 
Section 11.14
Jurisdiction
83
 
Section 11.15
Waiver of Jury Trial
84
 
Section 11.16
Severability
84
 
Section 11.17
Execution in Counterparts
84
 
Section 11.18
Entire Agreement
84
 
Section 11.19
Use of Name
85
 
Section 11.20
Non-Public Information; Confidentiality
85
 
Section 11.21
Patriot Act Notice
85
 
Section 11.22
Limitation of Liability
85


 
iv

--------------------------------------------------------------------------------

 


   
TABLE OF CONTENTS
     
(continued)
Page
ARTICLE XII post closing agreements
86
 
Section 12.1
Immediate Repairs
86
 
Section 12.2
Asbestos
86
 
Section 12.3
Radon
86
 
Section 12.4
Zoning.
86
 
Section 12.5
Opinion.
86
 
Section 12.6
Provider Agreements..
86


 
v

--------------------------------------------------------------------------------

 




   
SCHEDULES
Schedule I
–
Commitments
Schedule 2.1
–
Repairs, Replacements and Improvements
Schedule 4.2
–
Consents
Schedule 4.3
–
Ownership of the Borrowers
Schedule 4.7
–
Litigation
Schedule 4.12
–
Labor Matters
Schedule 4.13
–
List of Plans
Schedule 4.14
–
Environmental Matters
Schedule 4.16
–
Real Property, Allocated Loan Amount and Beds
Schedule 7.2
–
Provider Agreements and Licenses
Schedule 8.1
–
Existing Indebtedness
Schedule 8.2
–
Existing Liens
Schedule 8.3
–
Existing Investments
               
EXHIBITS
Exhibit A
–
[Reserved]
Exhibit B
–
Form of Assignment
Exhibit C
–
Form of Compliance Certificate
Exhibit D
–
Corporate Chart
Exhibit E
–
Form of Note


 
vi

--------------------------------------------------------------------------------

 
 
This CREDIT AGREEMENT, dated as of August 6, 2007, is entered into among HC3 FT.
MYERS LLC, a Delaware limited liability company (“HC3 Ft. Myers”), HC3 ORLANDO
LLC, a Delaware limited liability company (“HC3 Orlando”) and HC3 SUNRISE LLC, a
Delaware limited liability company (“HC3 Sunrise”, and HC3 Ft. Myers, HC3
Orlando and HC3 Sunrise collectively referred to herein as the “Borrowers”), the
Lenders (as defined below), GENERAL ELECTRIC CAPITAL CORPORATION (“GE Capital”),
as administrative agent and collateral agent for the Lenders (in such capacity,
and together with its successors and permitted assigns, the “Administrative
Agent”) and GE CAPITAL MARKETS, INC., as sole lead arranger.
 
WHEREAS, the Borrowers intend to purchase certain Real Property (as hereinafter
defined) for the purpose of expanding their business;
 
WHEREAS, the Borrowers desire to borrow funds from the Lenders to finance a
portion of the purchase price of such Real Property; and
 
WHEREAS, the Lenders have agreed to make such loans to the Borrowers pursuant to
the terms and conditions herein.
 
NOW, THEREFORE, in consideration of the promises and covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties covenant and agree as
follows:
 
 
ARTICLE I                                
 
 


 
 
DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS
 
 
Section 1.1  Defined Terms
 
As used in this Agreement, the following terms have the following meanings:
 
“Acquisition” means the acquisition of each Facility and the assets related
thereto of the Seller and its Subsidiaries to the extent such Facility is
acquired pursuant to the terms of the Acquisition Agreement.
 
“Acquisition Agreements” means collectively, that certain Option Exercise Letter
revised August 2, 2007 from Seller to Emeritus concerning Pavilion at Crossing
Point, that certain Option Exercise Letter revised August 2, 2007 from Seller to
Emeritus concerning Springtree and that certain Option Exercise Letter revised
August 2, 2007 from Seller to Emeritus concerning Park Club of Ft. Meyers
together with the Amendments of Master Lease and Terminations of Master Lease
and all other documents executed in connection therewith.
 
“Administrative Agent” has the meaning specified in the preamble hereto.
 
“Affected Lender” has the meaning specified in Section 2.12.
 
“Affiliate” means, with respect to any Person, each officer, director, general
partner or joint-venturer of such Person and any other Person that directly or
indirectly controls, is controlled by, or is under common control with, such
Person; provided, however, that no Secured Party shall be an Affiliate of any
Borrower.  For purpose of this definition, “control” means the
 

 
1

--------------------------------------------------------------------------------

 

possession of either (a) the power to vote, or the beneficial ownership of, 10%
or more of the Voting Interests of such Person or (b) the power to direct or
cause the direction of the management and policies of such Person, whether by
contract or otherwise.
 
“Agreement” means this Credit Agreement.
 
“Allocated Principal Amount” means, with respect to any Facility as of any date,
the amount equal to the portion of the outstanding principal balance of the
aggregate Term Loans allocated to such Facility.
 
“Allocated Principal Amount Net Proceeds” has the meaning specified in Section
8.4(e).
 
“Applicable Margin” means 1.5%.


“Approved Fund” means, with respect to any Lender, any Person (other than a
natural Person) that (a) is or will be engaged in making, purchasing, holding or
otherwise investing in commercial loans and similar extensions of credit in the
ordinary course of its business and (b) is advised or managed by (i) such
Lender, (ii) any Affiliate of such Lender or (iii) any Person (other than an
individual) or any Affiliate of any Person (other than an individual) that
administers or manages such Lender.
 
“Assignment” means an assignment agreement entered into by a Lender, as
assignor, and any prospective assignee thereof and accepted by the
Administrative Agent, in substantially the form of Exhibit B.
 
“Assignment of Membership Interests” means that certain Assignment of Membership
Interests (Security Agreement) dated as of the date hereof executed by Emeritus
whereby Emeritus assigns and pledges all of the Equity Interests of the
Borrowers to the Agent.
 
“As-Built Survey” shall mean each of the following “as-built” surveys of the
Real Property:
 
(a)           that certain ALTA/ACSM Land Title Survey of the Park Club at Fort
Myers Facility dated March 16, 1995 and last revised on April 12, 1999, showing
all of the Improvements situated thereon, prepared by American Engineering
Consultants, Inc. under International Land Services, Inc. Job Order No.
99-02-23.003, and bearing the certification of T. Alan Neal, Florida
Professional Surveyor and Mapper No. 4656;
 
(b)           that certain ALTA/ACSM Land Title Survey of the Pavilion at
Crossing Pointe Facility dated November 18, 1998 and last revised February 1,
1999, showing all of the Improvements situated thereon, prepared by and bearing
the certification of Earl N. Strom, Florida Professional Surveyor and Mapper No.
4462, under International Land Services, Inc. Job Order No. 98-10-50:007; and
 
(c)           that certain survey of the Sunrise Facility dated April 18, 1995
and updated April 10, 1996, showing all of the Improvements situated thereon,
prepared by Miguel Espinosa Land Surveying, Inc. under Drawing No. 95-112, and
bearing the certification of Miguel Espinosa, Florida Professional Land Surveyor
No. 5101.
 

 
2

--------------------------------------------------------------------------------

 

“Base Rate” means, at any time, a rate per annum equal to the higher of (a) the
rate last quoted by The Wall Street Journal as the “base rate on corporate loans
posted by at least 75% of the nation’s largest banks” in the United States or,
if The Wall Street Journal ceases to quote such rate, the highest per annum
interest rate published by the Federal Reserve Board in Federal Reserve
Statistical Release H.15 (519) (Selected Interest Rates) as the “bank prime
loan” rate or, if such rate is no longer quoted therein, any similar rate quoted
therein (as determined by the Administrative Agent) or any similar release by
the Federal Reserve Board (as determined by the Administrative Agent) and (b)
the sum of 0.5% per annum and the Federal Funds Rate.
 
“Benefit Plan” means any employee benefit plan as defined in Section 3(3) of
ERISA (whether governed by the laws of the United States or otherwise) to which
any Borrower incurs or reasonably could incur, or otherwise has or reasonably
could have, any obligation or liability.
 
“Borrowers” has the meaning specified in the preamble hereto.
 
“Borrowers’ Accountants” means KPMG LLP or other nationally-recognized
independent registered certified public accountants acceptable to the
Administrative Agent.
 
“Business Day” means any day of the year that is not a Saturday, Sunday or a day
on which banks are required or authorized to close in New York City and, when
determined in connection with determinations in respect of any Eurodollar Rate
or Eurodollar Rate Loan or any funding, Interest Period or payment of any
Eurodollar Rate Loan, that is also a day on which dealings in Dollar deposits
are carried on in the London interbank market.
 
“Capital Expenditures” means, for any Person for any period, the aggregate of
all expenditures, whether or not made through the incurrence of Indebtedness, by
such Person and its Subsidiaries during such period for the acquisition, leasing
(pursuant to a Capital Lease), construction, replacement, repair, substitution
or improvement of fixed or capital assets or additions to equipment, in each
case required to be capitalized under GAAP on a Consolidated balance sheet of
such Person, excluding interest capitalized during construction.
 
“Capital Improvement Holdback” has the meaning given such term in Section
2.1(b)(i).
 
“Capital Lease” means, with respect to any Person, any lease of, or other
arrangement conveying the right to use, any property (whether real, personal or
mixed) by such Person as lessee that has been or should be accounted for as a
capital lease on a balance sheet of such Person prepared in accordance with
GAAP.
 
“Cash Equivalents” means (a) any readily-marketable securities (i) issued by, or
directly, unconditionally and fully guaranteed or insured by the United States
federal government or (ii) issued by any agency of the United States federal
government the obligations of which are fully backed by the full faith and
credit of the United States federal government, (b) any readily-marketable
direct obligations issued by any other agency of the United States federal
government, any state of the United States or any political subdivision of any
such state or any public instrumentality thereof, in each case having a rating
of at least “A-1” from S&P or at least “P-1” from Moody’s, (c) any commercial
paper rated at least “A-1” by S&P or “P-1” by Moody’s and issued by any Person
organized under the laws of any state of the United States, (d) any
Dollar-denominated time deposit, insured certificate of deposit, overnight bank
deposit or bankers’ acceptance issued or accepted by (i) any Lender or (ii) any
commercial bank that is (A) organized
 

 
3

--------------------------------------------------------------------------------

 

under the laws of the United States, any state thereof or the District of
Columbia, (B) “adequately capitalized” (as defined in the regulations of its
primary federal banking regulators) and (C) has Tier 1 capital (as defined in
such regulations) in excess of $250,000,000 and (e) shares of any United States
money market fund that (i) has substantially all of its assets invested
continuously in the types of investments referred to in clause (a), (b), (c) or
(d) above with maturities as set forth in the proviso below, (ii) has net assets
in excess of $500,000,000 and (iii) has obtained from either S&P or Moody’s the
highest rating obtainable for money market funds in the United States; provided,
however, that the maturities of all obligations specified in any of clauses (a),
(b), (c) and (d) above shall not exceed 365 days.
 
“CERCLA” means the United States Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. §§ 9601 et seq.).
 
“Change of Control” means the occurrence of any of the following:  (a) Emeritus
shall cease to own at least 51% and control legally and beneficially all of the
economic and voting rights of each Borrower or (b) any Facility ceases to be
managed or operated by a Qualified Manager.
 
“Closing Date” means August 6, 2007.
 
“Code” means the U.S. Internal Revenue Code of 1986.
 
“Collateral” means all property and interests in property and proceeds thereof
now owned or hereafter acquired by any Borrower and all Equity Interests of the
Borrowers owned by Emeritus in or upon which a Lien is granted or purported to
be granted or pledged or purported to be pledged pursuant to any Loan Document.
 
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Term Loans to the Borrowers on the Closing Date, which commitment is in
the amount set forth opposite such Lender’s name on Schedule I under the caption
“Commitment”, as amended to reflect Assignments and as such amount may be
reduced pursuant to this Agreement.  The aggregate amount of the Commitments on
the date hereof equals $19,640,000.
 
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.
 
“Consolidated” means, with respect to any Person, the accounts of such Person
and its Subsidiaries consolidated in accordance with GAAP.
 
“Consolidated Current Assets” means, at any date, the total Consolidated current
assets of the Borrowers at such date other than cash, Cash Equivalents and any
Indebtedness owing to the Borrowers.
 
“Consolidated Current Liabilities” means, at any date, all liabilities of the
Borrowers at such date that should be classified as current liabilities on a
Consolidated balance sheet of the Borrowers; provided, however, that
“Consolidated Current Liabilities” shall exclude the principal amount of the
Loans then outstanding.
 
“Consolidated EBITDA” means, for any period, (a) the Consolidated Net Income of
the Borrowers for such period plus (b) the sum of, in each case to the extent
included in the
 

 
4

--------------------------------------------------------------------------------

 

calculation of such Consolidated Net Income but without duplication, (i) any
provision for United States federal income taxes or other taxes measured by net
income, (ii) Consolidated Interest Expense, amortization of debt discount and
commissions and other fees and charges associated with Indebtedness (except
amortization and expenses related to the consummation of Term Loan on the
Closing Date and the Related Transactions and the payment of all fees, costs and
expenses associated with the foregoing), (iii) Consolidated Rent Expense, (iv)
an amount equal to any Management Fee actually paid, (v) any loss from
extraordinary items, (vi) any depreciation, depletion and amortization expense,
(vii) any aggregate net loss on the Transfer of property (other than accounts
(as defined under the applicable UCC) and inventory) outside the ordinary course
of business and (viii) any other non-cash expenditure, charge or loss for such
period (other than any non-cash expenditure, charge or loss relating to
write-offs, write-downs or reserves with respect to accounts and inventory),
including the amount of any compensation deduction as the result of any grant of
Equity Interests or Equity Equivalents to employees, officers, directors or
consultants and minus (c) the sum of, in each case to the extent included in the
calculation of such Consolidated Net Income and without duplication, (i) any
credit for United States federal income taxes or other taxes measured by net
income, (ii) any interest income, (iii) a capital replacement reserve in an
amount per annum equal to $350 per bed, (iv) management fees, which for the
purposes of this definition shall be deemed to be an amount per annum equal to
five percent (5%) of the aggregate total operating revenue generated from the
Facilities, for the full twelve (12) month period immediately preceding the date
of determination, (v) the value of any impact of definitive Medicare/Medicaid
changes imposed by any Governmental Authority, as reasonably determined by the
Administrative Agent, (vi) any gain from extraordinary items and any other
non-recurring gain, (vii) any aggregate net gain from the Transfer of property
(other than accounts (as defined in the applicable UCC) and inventory) out of
the ordinary course of business by the Borrowers, (viii) any other non-cash
gain, including any reversal of a charge referred to in clause (b)(viii) above
by reason of a decrease in the value of any Equity Interest or Equity
Equivalent, and (vi) any other cash payment in respect of expenditures, charges
and losses that have been added to Consolidated EBITDA pursuant to clause
(b)(viii) above in any prior period; provided, however, if the actual occupancy
of all of the Facilities, taken as a whole, exceeds 95%, Consolidated EBITDA
shall be proportionately reduced assuming an occupancy of 95%.
 
“Consolidated Interest Coverage Ratio” means, for any period, the ratio of (a)
Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.
 
“Consolidated Interest Expense” means, for any period, (a) Consolidated total
interest expense of the Borrowers for such period and including, in any event,
(i) interest capitalized during such period and net costs under Interest Rate
Contracts for such period and (ii) all fees, charges, commissions, discounts and
other similar obligations (other than reimbursement obligations) with respect to
letters of credit, bank guarantees, banker’s acceptances, surety bonds and
performance bonds (whether or not matured) payable by such Person and its
Subsidiaries during such period minus (b) the sum of (i) Consolidated net gains
of the Borrowers under Interest Rate Contracts for such period and
(ii) Consolidated interest income of the Borrowers for such period.
 
“Consolidated Project Yield” means, for any period, the ratio of (a)
Consolidated EBITDA for such period to (b) the Consolidated Total Debt for such
period.
 

 
5

--------------------------------------------------------------------------------

 

“Consolidated Net Income” means, for any period, the Consolidated net income (or
loss) of the Borrowers for such period; provided, however, that the following
shall be excluded:  (a) the net income of any other Person in which any Borrower
has a joint interest with a third-party (which interest does not cause the net
income of such other Person to be Consolidated into the net income of such
Borrower), except to the extent of the amount of dividends or distributions paid
to such Person, and (b) the net income of any other Person arising prior to such
other Person becoming a Subsidiary of any Borrower or merging or consolidating
into any Borrower.
 
“Consolidated Rent Expense” means the Consolidated rent expense of the Borrowers
for such period.
 
“Consolidated Total Debt” of any Person means all Indebtedness of a type
described in clause(a), (b), (c)(i), (d) or (f) of the definition thereof and
all Guaranty Obligations with respect to any such Indebtedness, in each case of
such Person and its Subsidiaries on a Consolidated basis.
 
“Constituent Documents” means, with respect to any Person, collectively and, in
each case, together with any modification of any term thereof, (a) the articles
of incorporation, certificate of incorporation, constitution or certificate of
formation of such Person, (b) the bylaws, operating agreement or joint venture
agreement of such Person, (c) any other constitutive, organizational or
governing document of such Person, whether or not equivalent, and (d) any other
document setting forth the manner of election or duties of the directors,
officers or managing members of such Person or the designation, amount or
relative rights, limitations and preferences of any Equity Interest of such
Person.
 
“Contractual Obligation” means with respect to any Person, any provision of any
Security issued by such Person or of any document or undertaking to which such
Person is a party or by which it or any of its property is bound or to which any
of its property is subject, in each case, other than a Loan Document.
 
“Copyrights” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to copyrights and
all mask work, database and design rights, whether or not registered or
published, all registrations and recordations thereof and all applications in
connection therewith.
 
“Corporate Chart” means a document in form reasonably acceptable to the
Administrative Agent, and the form delivered to Administrative Agent prior to
the date hereof and attached as Exhibit D hereto, setting forth, as of a date
set forth therein, for each Person that is a Borrower, any Subsidiary of a
Borrower, Emeritus and any direct or indirect Subsidiary of Emeritus that owns
or holds any Equity Interest in any Borrower, (a) the full legal name of such
Person, (b) the jurisdiction of organization and any organizational number and
tax identification number of such Person, and (c) the number of shares or
percentage, as the case may be, of each class of Equity Interests of such
Person, and the authorized, number outstanding and number and percentage of such
outstanding shares for each such class owned, directly or indirectly, by any
Borrower, any Subsidiary of any Borrower, Emeritus or any direct or indirect
Subsidiaries of Emeritus.
 
“Customary Permitted Liens” means, with respect to any Person, any of the
following:
 

 
6

--------------------------------------------------------------------------------

 

(a)           Liens (i) with respect to the payment of taxes, assessments or
other governmental charges or (ii) of suppliers, carriers, materialmen,
warehousemen, workmen or mechanics and other similar Liens, in each case imposed
by law or arising in the ordinary course of business, and, for each of the Liens
in clauses (i) and (ii) above for amounts that are not yet due or that are being
contested in good faith by appropriate proceedings diligently conducted and with
respect to which, if being contested, adequate reserves or other appropriate
provisions are maintained on the books of such Person in accordance with GAAP;
 
(b)           Liens of a collection bank on items in the course of collection
arising under Section 4-208 of the UCC as in effect in the State of New York or
any similar section under any applicable UCC or any similar Requirement of Law
of any foreign jurisdiction;
 
(c)           pledges or cash deposits made in the ordinary course of business
(i) in connection with workers’ compensation, unemployment insurance or other
types of social security benefits (other than any Lien imposed by ERISA),
(ii) to secure the performance of bids, tenders, leases (other than Capital
Leases) sales or other trade contracts (other than for the repayment of borrowed
money) or (iii) made in lieu of, or to secure the performance of, surety,
customs, reclamation or performance bonds (in each case not related to judgments
or litigation);
 
(d)           judgment liens (other than for the payment of taxes, assessments
or other governmental charges) securing judgments and other proceedings not
constituting an Event of Default under Section 9.1(e) and pledges or cash
deposits made in lieu of, or to secure the performance of, judgment or appeal
bonds in respect of such judgments and proceedings;
 
(e)           Liens (i) arising by reason of zoning restrictions, easements,
licenses, reservations, restrictions, covenants, rights-of-way, encroachments,
minor defects or irregularities in title (including leasehold title) and other
similar encumbrances on the use of real property or (ii) consisting of leases,
licenses or subleases granted by a lessor, licensor or sublessor on its property
(in each case other than Capital Leases) otherwise permitted under
Section 8.4(b) that, for each such Liens, do not, in the aggregate, materially
(x) impair the value or marketability of such real property or (y) interfere
with the ordinary conduct of the business conducted and proposed to be conducted
at such real property; and
 
(f)           the title and interest of a lessor or sublessor in and to personal
property leased or subleased (other than through a Capital Lease), in each case
extending only to such personal property.
 
“Debt Service” means for any fiscal period of any Person and its Subsidiaries on
a Consolidated basis, an amount equal to the sum of (a) Consolidated Interest
Expense for such period and (b) the scheduled amortization of any outstanding
Indebtedness during such period.
 
“Debt Service Coverage Ratio” means for any period, the ratio of Consolidated
EBITDA to Debt Service.
 
“Default” means any Event of Default and any event that, with the passing of
time or the giving of notice or both, would become an Event of Default.
 

 
7

--------------------------------------------------------------------------------

 

“Disclosure Documents” means, collectively, (a) all confidential information
memoranda and related materials prepared in connection with the syndication of
the Facilities and (b) all other documents filed by any Borrower with the United
States Securities and Exchange Commission.
 
“Dollars” and the sign “$” each mean the lawful money of the United States of
America.
 
“Domestic Person” means any “United States person” under and as defined in
Section 770l(a)(30) of the Code.
 
“Electronic Fax” means any system used to receive or transmit faxes
electronically.
 
“Electronic Signature” means the process of attaching to or logically
associating with an Electronic Transmission an electronic symbol, encryption,
digital signature or process (including the name or an abbreviation of the name
of the party transmitting the Electronic Transmission) with the intent to sign,
authenticate or accept such Electronic Transmission.
 
“Electronic System” means any electronic system, including Intralinks® and any
other Internet or extranet-based site, whether such electronic system is owned,
operated or hosted by the Administrative Agent, any of its Related Persons or
any other Person, providing for access to data protected by passcodes or other
security system.
 
“Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by electronic mail or Electronic Fax, or otherwise to or from an
Electronic System or other equivalent service.
 
“Emeritus” means Emeritus Corporation, a Washington corporation.
 
“Environmental Indemnity” means one or more agreements pursuant to which
Emeritus and the Borrowers provide an environmental indemnity, (i) recourse to
Emeritus with such recourse limited to the top 10% of the Loan Amount
($1,964,000) and (ii) which indemnity is fully recourse to the Borrowers.
 
“Environmental Laws” means all Requirements of Law and Permits imposing
liability or standards of conduct for or relating to the regulation and
protection of human health, safety, the environment and natural resources,
including CERCLA, the SWDA, the Hazardous Materials Transportation Act (49
U.S.C. §§ 5101 et seq.), the Federal Insecticide, Fungicide, and Rodenticide Act
(7 U.S.C. §§ 136 et seq.), the Toxic Substances Control Act (15 U.S.C. §§ 2601
et seq.), the Clean Air Act (42 U.S.C. §§ 7401 et seq.), the Federal Water
Pollution Control Act (33 U.S.C. §§ 1251 et seq.), the Occupational Safety and
Health Act (29 U.S.C. §§ 651 et seq.), the Safe Drinking Water Act (42 U.S.C.
§§ 300(f) et seq.), all regulations promulgated under any of the foregoing, all
analogous Requirements of Law and Permits and any environmental transfer of
ownership notification or approval statutes, including the Industrial Site
Recovery Act (N.J. Stat. Ann. §§ 13:1K-6 et seq.).
 
“Environmental Liabilities” means all Liabilities (including costs of Remedial
Actions, natural resource damages and costs and expenses of investigation and
feasibility studies) that may be imposed on, incurred by or asserted against any
Borrower as a result of, or related to, any claim, suit, action, investigation,
proceeding or demand by any Person, whether based in contract,
 

 
8

--------------------------------------------------------------------------------

 

tort, implied or express warranty, strict liability, criminal or civil statute
or common law or otherwise, arising under any Environmental Law or in connection
with any Release and resulting from the ownership, lease, sublease or other
operation or occupation of property by any Borrower, whether on, prior or after
the date hereof.
 
“Equity Equivalents” means all securities convertible into or exchangeable for
any Equity Interest or any other Equity Equivalent and all warrants, options or
other rights to purchase, subscribe for or otherwise acquire any Equity Interest
or any other Equity Equivalent, whether or not presently convertible,
exchangeable or exercisable.
 
“Equity Interest” means all shares of capital stock (whether denominated as
common stock or preferred stock), equity interests, beneficial, partnership or
membership interests, joint venture interests, participations or other ownership
or profit interests in or equivalents (regardless of how designated) of or in a
Person (other than an individual), whether voting or non-voting.
 
“ERISA” means the United States Employee Retirement Income Security Act of 1974.
 
“ERISA Affiliate” means, collectively, any Borrower, and any Person under common
control, or treated as a single employer, with any Borrower, within the meaning
of Section 414(b), (c), (m) or (o) of the Code.
 
“ERISA Event” means any of the following:  (a) a reportable event described in
Section 4043(b) of ERISA (or, unless the 30-day notice requirement has been duly
waived under the applicable regulations, Section 4043(c) of ERISA) with respect
to a Title IV Plan, (b) the withdrawal of any ERISA Affiliate from a Title IV
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA, (c) the
complete or partial withdrawal of any ERISA Affiliate from any Multiemployer
Plan, (d) with respect to any Multiemployer Plan, the filing of a notice of
reorganization, insolvency or termination (or treatment of a plan amendment as
termination) under Section 4041A of ERISA, (e) the filing of a notice of intent
to terminate a Title IV Plan (or treatment of a plan amendment as termination)
under Section 4041 of ERISA, (f) the institution of proceedings to terminate a
Title IV Plan or Multiemployer Plan by the PBGC, (g) the failure to make any
required contribution to any Title IV Plan or Multiemployer Plan when due, (h)
the imposition of a lien under Section 412 of the Code or Section 302 or 4068 of
ERISA on any property (or rights to property, whether real or personal) of any
ERISA Affiliate, (i) the failure of a Benefit Plan or any trust thereunder
intended to qualify for tax exempt status under Section 401 or 501 of the Code
or other Requirements of Law to qualify thereunder and (j) any other event or
condition that might reasonably be expected to constitute grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Title IV Plan or Multiemployer Plan or for the imposition of any
liability upon any ERISA Affiliate under Title IV of ERISA other than for PBGC
premiums due but not delinquent.
 
“Eurodollar Base Rate” means, for any Interest Period, a fluctuating rate of
interest equal to the rate per annum equal to the British Bankers Association
LIBOR Rate with a one month term, published by Reuters for each banking day at
approximately 11:00 a.m. London time two (2) Business Days prior to the first
day of such Interest Period, for Dollar deposits (for delivery on the first day
of such interest period).  If such rate is not available at such time for any
reason, then the rate for that interest period will be determined by such
alternate method as reasonably selected by the Administrative Agent.  In the
event that such rate is not published by Reuters at
 

 
9

--------------------------------------------------------------------------------

 

such time, the “Eurodollar Base Rate” shall be determined by reference to such
other comparable publicly available service for displaying the such rate and, in
the absence of availability, such other method to determine such offered rate as
may be selected by the Administrative Agent in its sole discretion.
 
“Eurodollar Rate” means, with respect to any Interest Period for any Eurodollar
Rate Loan, an interest rate per annum determined as the ratio of (a) the
Eurodollar Base Rate with respect to such Interest Period for such Eurodollar
Rate Loan to (b) the difference between the number one and the Eurodollar
Reserve Requirements with respect to such Interest Period and for such
Eurodollar Rate Loan.
 
“Eurodollar Rate Loan” means any Loan that bears interest based on the
Eurodollar Rate.
 
“Eurodollar Reserve Requirements” means, with respect to any Interest Period and
for any Eurodollar Rate Loan, a rate per annum equal to the aggregate, without
duplication, of the maximum rates (expressed as a decimal number) of reserve
requirements in effect 2 Business Days prior to the first day of such Interest
Period (including basic, supplemental, marginal and emergency reserves) under
any regulations of the Federal Reserve Board or other Governmental Authority
having jurisdiction with respect thereto dealing with reserve requirements
prescribed for eurocurrency funding (currently referred to as “eurocurrency
liabilities” in Regulation D of the Federal Reserve Board) maintained by a
member bank of the United States Federal Reserve System.
 
“Event of Default” has the meaning specified in Section 9.1.
 
“Facilities” means, collectively, all long term care facilities, nursing homes,
rehabilitation facilities, assisted living facilities, independent living
facilities, hospice facilities or other healthcare facilities owned and operated
by any Borrower, as listed on Schedule 4.16 hereto.
 
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as determined by the Administrative
Agent in its sole discretion.
 
“Federal Reserve Board” means the Board of Governors of the United States
Federal Reserve System and any successor thereto.
 
“Financial Statement” means each financial statement delivered pursuant to
Section 4.4 or 6.1.
 
“Fiscal Quarter” means each 3 calendar month period ending on March 31, June 30,
September 30 or December 31.
 
“Fiscal Year” means the twelve month period ending on December 31.
 
“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time, set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants, in the statements and pronouncements of the
Financial Accounting Standards Board and in such other
 

 
10

--------------------------------------------------------------------------------

 

statements by such other entity as may be in general use by significant segments
of the accounting profession that are applicable to the circumstances as of the
date of determination.  Subject to Section 1.3, all references to “GAAP” shall
be to GAAP applied consistently with the principles used in the preparation of
the Financial Statements described in Section 4.4(a).
 
“GE Capital” has the meaning specified in the preamble hereto.
 
“Governmental Authority” means any nation, sovereign or government, any state or
other political subdivision thereof, any agency, authority or instrumentality
thereof and any entity or authority lawfully exercising executive, legislative,
taxing, judicial, regulatory or administrative functions of or pertaining to
government, including any central bank, stock exchange, regulatory body,
arbitrator, public sector entity, supra-national entity (including the European
Union and the European Central Bank) and any self-regulatory organization
(including the National Association of Insurance Commissioners).
 
“Guaranty” means that certain Guaranty Agreement, dated as of August 6, 2007,
between Emeritus and Administrative Agent, as it may be amended, restated or
modified from time to time.
 
“Guaranty Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of such Person for any Indebtedness, lease,
dividend or other obligation (the “primary obligation”) of another Person (the
“primary obligor”), if the purpose or intent of such Person in incurring such
liability, or the economic effect thereof, is to guarantee such primary
obligation or provide support, assurance or comfort to the holder of such
primary obligation or to protect or indemnify such holder against loss with
respect to such primary obligation, including (a) the direct or indirect
guaranty, endorsement (other than for collection or deposit in the ordinary
course of business), co-making, discounting with recourse or sale with recourse
by such Person of any primary obligation, (b) the incurrence of reimbursement
obligations with respect to any letter of credit or bank guarantee in support of
any primary obligation, (c) the existence of any Lien, or any right, contingent
or otherwise, to receive a Lien, on the property of such Person securing any
part of any primary obligation and (d) any liability of such Person for a
primary obligation through any Contractual Obligation (contingent or otherwise)
or other arrangement (i) to purchase, repurchase or otherwise acquire such
primary obligation or any security therefor or to provide funds for the payment
or discharge of such primary obligation (whether in the form of a loan, advance,
stock purchase, capital contribution or otherwise), (ii) to maintain the
solvency, working capital, equity capital or any balance sheet item, level of
income or cash flow, liquidity or financial condition of any primary obligor,
(iii) to make take-or-pay or similar payments, if required, regardless of
non-performance by any other party to any Contractual Obligation, (iv) to
purchase, sell or lease (as lessor or lessee) any property, or to purchase or
sell services, primarily for the purpose of enabling the primary obligor to
satisfy such primary obligation or to protect the holder of such primary
obligation against loss or (v) to supply funds to or in any other manner invest
in, such primary obligor (including to pay for property or services irrespective
of whether such property is received or such services are rendered); provided,
however, that “Guaranty Obligations” shall not include (x) endorsements for
collection or deposit in the ordinary course of business and (y) product
warranties given in the ordinary course of business.  The outstanding amount of
any Guaranty Obligation shall equal the outstanding amount of the primary
obligation so guaranteed or otherwise supported or, if lower, the stated maximum
amount for which such Person may be liable under such Guaranty Obligation.
 

 
11

--------------------------------------------------------------------------------

 

“Hazardous Material” means any substance, material or waste that is classified,
regulated or otherwise characterized under any Environmental Law as hazardous,
toxic, a contaminant or a pollutant or by other words of similar meaning or
regulatory effect, including petroleum or any fraction thereof, asbestos,
polychlorinated biphenyls and radioactive substances.
 
“HC3 Ft. Myers” has the meaning specified in the preamble hereto.
 
“HC3 Orlando” has the meaning specified in the preamble hereto.
 
“HC3 Sunrise” has the meaning specified in the preamble hereto.
 
“Healthcare Laws” has the meaning specified in Section 7.2.
 
“Hedging Agreement” means any Interest Rate Contract, foreign exchange, swap,
option or forward contract, spot, cap, floor or collar transaction, any other
derivative instrument and any other similar speculative transaction and any
other similar agreement or arrangement designed to alter the risks of any Person
arising from fluctuations in any underlying variable.
 
“HIPAA” has the meaning specified in Section 7.2.
 
“HIPAA Compliance Date” has the meaning specified in Section 7.2.
 
“HIPAA Compliance Plan” has the meaning specified in Section 7.2.
 
“HIPAA Compliant” has the meaning specified in Section 7.2.
 
“Income Threshold Date” means the first date after the Closing Date ending any
Fiscal Quarter on which the Consolidated Net Income for the four Fiscal Quarter
period then ended equals or exceeds $1,800,000.
 
“Indebtedness” of any Person means, without duplication, any of the following,
whether or not matured:  (a) all indebtedness for borrowed money, (b) all
obligations evidenced by notes, bonds, debentures or similar instruments, (c)
all reimbursement and all obligations with respect to (i) letters of credit,
bank guarantees or bankers’ acceptances or (ii) surety, customs, reclamation or
performance bonds (in each case not related to judgments or litigation) other
than those entered into in the ordinary course of business, (d) all obligations
to pay the deferred purchase price of property or services, other than trade
payables incurred in the ordinary course of business, (e) all obligations
created or arising under any conditional sale or other title retention
agreement, regardless of whether the rights and remedies of the seller or lender
under such agreement in the event of default are limited to repossession or sale
of such property, (f) all obligations, whether or not contingent, to purchase,
redeem, retire, defease or otherwise acquire for value any of its own Equity
Interests or Equity Equivalents (or any Equity Interest or Equity Equivalent of
a direct or indirect parent entity thereof) prior to the date that is 180 days
after the Scheduled Maturity Date, valued at, in the case of redeemable
preferred Equity Interest, the greater of the voluntary liquidation preference
and the involuntary liquidation preference of such Equity Interest plus accrued
and unpaid dividends, (g) all payments that would be required to be made in
respect of any Hedging Agreement in the event of a termination (including an
early termination) on the date of determination and (h) all Guaranty Obligations
for obligations of any other Person constituting Indebtedness of such other
Person; provided, however, that the items in each of clauses (a)
 

 
12

--------------------------------------------------------------------------------

 

through (h) above shall constitute “Indebtedness” of such Person solely to the
extent, directly or indirectly, (x) such Person is liable for any part of any
such item, (y) any such item is secured by a Lien on such Person’s property or
(z) any other Person has a right, contingent or otherwise, to cause such Person
to become liable for any part of any such item or to grant such a Lien.
 
“Indemnified Matter” has the meaning specified in Section 11.4.
 
“Indemnitee” has the meaning specified in Section 11.4.
 
“Independent Manager”, or “Independent Member” shall mean a Person who is not
and will not be while serving and has never been (i) a member, Partner, Equity
Interest holder, manager, director, employee, attorney, or counsel of any
Borrower or its Affiliates, (ii) a customer, supplier or other Person who
derives more than 1% of its purchases or revenues from its activities with any
Borrower or its Affiliates, (iii) a direct or indirect legal or beneficial owner
in such entity or any of its Affiliates, (iv) a member of the immediate family
of any member, manager, employee, attorney, customer, supplier or other Person
referred to above, or (v) a person Controlling or under the Common Control of
anyone listed in (i) through (iv) above.  A Person that otherwise satisfies the
foregoing shall not be disqualified from serving as an Independent Manager or
Independent Member if such individual is at the time of initial appointment, or
at any time while serving as such, is an Independent Manager or Independent
Member, as applicable, of a Single Purpose Entity affiliated with any
Borrower.  Additionally, a natural person who satisfies the foregoing definition
other than clause (ii) above shall not be disqualified from serving as an
Independent Manager or Independent Manager if such individual is an independent
director, manager or member provided by a nationally-recognized company that
provides professional independent directors, managers and members and that also
provides other corporate services in the ordinary course of its business.  For
the purpose of this definition, “Control” shall mean (i) the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through ownership of voting
interests, by contract or otherwise and (ii) the ownership, direct or indirect,
of no less than 51% of the voting interests of such Person, and the terms
Controlled, Controlling and Common Control shall have correlative meanings.
 
“Initial Projections” means those financial Projections, dated June 1, 2007,
covering the Fiscal Years ending in 2007 through 2010 and delivered to the
Administrative Agent by the Borrowers prior to the date hereof.
 
“Intellectual Property” means all rights, title and interests in or relating to
intellectual property and industrial property arising under any Requirement of
Law and all IP Ancillary Rights relating thereto, including all Copyrights,
Patents, Trademarks, Internet Domain Names, Trade Secrets and IP Licenses.
 
“Interest Period” means, any of (a) the period commencing on the Closing Date
and ending the last day of such month, (b) the period commencing on the first
day of the month of the Scheduled Maturity Date and ending on the Scheduled
Maturity Date, and (c) except for the periods described in clauses (a) and (b)
above, any period prior to the Scheduled Maturity Date commencing on the first
day of each month and ending on the last day of each month.  There shall be no
Interest Periods following the Scheduled Maturity Date.
 

 
13

--------------------------------------------------------------------------------

 

“Interest Rate Contracts” means all interest rate swap agreements, interest rate
cap agreements, interest rate collar agreements and interest rate insurance.
 
“Internet Domain Names” means all rights, title and interests (and all related
IP Ancillary Rights) arising under any Requirement of Law in or relating to
Internet domain names.
 
“Investment” means, with respect to any Person, directly or indirectly, (a) to
own, purchase or otherwise acquire, in each case whether beneficially or
otherwise, any investment in, including any interest in, any Security of any
other Person (other than any evidence of any Obligation), (b) to purchase or
otherwise acquire, whether in one transaction or in a series of transactions,
all or a significant part of the property of any other Person or a business
conducted by any other Person or all or substantially all of the assets
constituting the business of a division, branch, brand or other unit operation
of any other Person, (c) to incur, or to remain liable under, any Guaranty
Obligation for Indebtedness of any other Person, to assume the Indebtedness of
any other Person or to make, hold, purchase or otherwise acquire, in each case
directly or indirectly, any deposit, loan, advance, commitment to lend or
advance, or other extension of credit (including by deferring or extending the
date of, in each case outside the ordinary course of business, the payment of
the purchase price for Transfers of property or services to any other Person, to
the extent such payment obligation constitutes Indebtedness of such other
Person), excluding deposits with financial institutions available for withdrawal
on demand, prepaid expenses, accounts receivable and similar items created in
the ordinary course of business, (d) to make, directly or indirectly, any
contribution to the capital of any other Person or (e) to Transfer any property
for less than fair market value (including a disposition of cash or Cash
Equivalents in exchange for consideration of lesser value); provided, however,
that such Investment shall be valued at the difference between the value of the
consideration for such Transfer and the fair market value of the property
Transferred.
 
“IP Ancillary Rights” means, with respect to any other Intellectual Property, as
applicable, all foreign counterparts to, and all divisionals, reversions,
continuations, continuations-in-part, reissues, reexaminations, renewals and
extensions of, such Intellectual Property and all income, royalties, proceeds
and Liabilities at any time due or payable or asserted under or with respect to
any of the foregoing or otherwise with respect to such Intellectual Property,
including all rights to sue or recover at law or in equity for any past, present
or future infringement, misappropriation, dilution, violation or other
impairment thereof, and, in each case, all rights to obtain any other IP
Ancillary Right.
 
“IP License” means all Contractual Obligations (and all related IP Ancillary
Rights), whether written or oral, granting any right title and interest in or
relating to any Intellectual Property.
 
“IRS” means the Internal Revenue Service of the United States and any successor
thereto.
 
“Leases” means all leases and subleases or similar document affecting the use,
enjoyment or occupancy of the Real Property, including without limitation,
resident care agreements and service agreements that include an occupancy
agreement, whether now existing or hereafter arising.
 

 
14

--------------------------------------------------------------------------------

 

“Lender” means any financial institution or other Person that (a) is listed on
the signature pages hereof as a “Lender” or (b) from time to time becomes a
party hereto by execution of an Assignment, in each case together with its
successors.
 
“Liabilities” means all claims, actions, suits, judgments, actual damages (not
consequential damages), actual losses, liability, obligations, responsibilities,
fines, penalties, sanctions, costs, fees, taxes, commissions, charges,
disbursements and expenses, in each case of any kind or nature (including
interest accrued thereon or as a result thereto and fees, charges and
disbursements of financial, legal and other advisors and consultants), whether
joint or several, whether or not indirect, contingent, consequential, actual,
punitive, treble or otherwise.
 
“Licenses” has the meaning specified in Section 7.2.
 
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement (or other Agreement granting
rights or restricting the use of any Real Property or Facility), lien (statutory
or other), security interest or other security arrangement and any other
preference, priority or preferential arrangement of any kind or nature
whatsoever, including any conditional sale contract or other title retention
agreement, the interest of a lessor under a Capital Lease and any synthetic or
other financing lease having substantially the same economic effect as any of
the foregoing.
 
“Loan” means any loan made or deemed made by any Lender hereunder.
 
“Loan Documents” means, collectively, this Agreement, any Notes, the Security
Agreement, the Assignment of Membership Interests, the Mortgages, the Secured
Hedging Agreements, the Guaranty, Environmental Indemnities and, when executed,
each document executed by a Borrower and delivered to the Administrative Agent,
any Lender in connection with or pursuant to any of the foregoing or the
Obligations, together with any modification of any term, or any waiver with
respect to, any of the foregoing.
 
“Management Agreement” means each property management agreement, dated on or
before the date hereof, between the applicable Borrower, as owner, and Emeritus
or a replacement Qualified Manager (or an interim manager with respect to any
Facility acquired pursuant to a sale/leaseback or similar temporary
arrangement), as manager, in form and substance reasonably acceptable to the
Administrative Agent, as it may be amended, supplemented, restated or otherwise
modified from time to time with the prior consent of the Administrative Agent.
 
“Management Fee” means any and all fees, expenses and other monies due and
payable (other than reimbursement of reasonable out-of-pocket third party
expenses as contemplated by the applicable Management Agreement), from time to
time, by any Borrower to the manager under the applicable Management Agreement,
which shall not, in the aggregate, exceed 5% of the gross operating revenue of
the Facilities per Fiscal Year.
 
“Material Adverse Effect” means an effect that results in or causes, or could
reasonably be expected to result in or cause, a material adverse change in any
of (a) the condition (financial or otherwise), business, performance, prospects,
operations or property of the Borrowers, taken as a whole, (b) the ability of
any Borrower to perform its obligations in any material respect under any Loan
Document and (c) the validity or enforceability of any Loan Document or the
rights and
 

 
15

--------------------------------------------------------------------------------

 

remedies of the Administrative Agent, the Lenders and the other Secured Parties
under any Loan Document.
 
“Material Environmental Liabilities” means Environmental Liabilities exceeding
$12,500 in the aggregate.
 
“Maturity Date” means, subject to certain extension options set forth in Section
2.2(b), the earlier to occur of (i) Scheduled Maturity Date, (ii) the date on
which the Obligations otherwise become due as a result of acceleration of the
Obligations as provided for under this Agreement or any other Loan Document, and
(iii) the effective date of any earlier termination of this Agreement in
accordance with its terms.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Mortgage” means any mortgage, deed of trust or other document executed or
required herein to be executed by any Borrower and granting a security interest
over real property in favor of the Administrative Agent as security for the
Obligations.
 
“Mortgage Supporting Documents” means, with respect to any Mortgage for a parcel
of real property, each document (including assignments of leases and rents,
subordination agreements, title policies or marked-up unconditional insurance
binders (in each case, together with copies of all documents referred to
therein), maps, ALTA (or TLTA, if applicable), environmental assessments,
As-Built Surveys, and evidence regarding recording and payment of fees,
insurance premium and taxes) that the Administrative Agent may reasonably
request, to create, register, perfect, maintain, evidence the existence,
substance, form or validity of or enforce a valid lien on such parcel of real
property in favor of the Administrative Agent for the benefit of the Secured
Parties, subject only to such Liens as the Administrative Agent may approve.
 
“Multiemployer Plan” means any multiemployer plan, as defined in
Section 400l(a)(3) of ERISA, to which any ERISA Affiliate incurs or otherwise
has any obligation or liability.
 
“Net Cash Proceeds” means proceeds received in cash from any Transfer of, or
Property Loss Event with respect to, any real or personal property, net of (a)
actual third-party out-of-pocket costs, fees and expenses paid or required to be
paid in connection therewith and (b) taxes paid or reasonably estimated to be
payable as a result thereof .
 
“Non-Funding Lender” has the meaning specified in Section 2.1(a).
 
“Non-U.S. Lender Party” means each of the Administrative Agent, each Lender,
each SPV and each participant, in each case that is not a Domestic Person.
 
“Note” means a promissory note of the Borrowers, in substantially the form of
Exhibit E, payable to the order of a Lender in a principal amount equal to the
amount of such Lender’s Commitment.
 
“Obligations” means, with respect to any Borrower, all amounts, obligations,
liabilities, covenants and duties of every type and description owing by such
Borrower to the Administrative Agent, any Lender, any other Indemnitee, any
participant, any SPV or any Secured Hedging
 

 
16

--------------------------------------------------------------------------------

 

Counterparty, arising out of, under, or in connection with, any Loan Document,
whether direct or indirect (regardless of whether acquired by assignment),
absolute or contingent, due or to become due, whether liquidated or not, now
existing or hereafter arising and however acquired, and whether or not evidenced
by any instrument or for the payment of money, including, without duplication,
(a) if such Borrower is the Borrower, all Loans, (b) all interest, whether or
not accruing after the filing of any petition in bankruptcy or after the
commencement of any insolvency, reorganization or similar proceeding, and
whether or not a claim for post-filing or post-petition interest is allowed in
any such proceeding, and (c) all other fees, expenses (including fees, charges
and disbursement of counsel), interest, commissions, charges, costs,
disbursements, indemnities and reimbursement of amounts paid and other sums
chargeable to such Borrower under any Loan Document.
 
“Other Taxes” has the meaning specified in Section 2.11(c).
 
“Patents” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to letters patent
and applications therefor.
 
“PBGC” means the United States Pension Benefit Guaranty Corporation and any
successor thereto.
 
“Permit” means, with respect to any Person, any permit, approval, authorization,
license, registration, certificate (including certificates of need and
certificates of occupancy), concession, grant, franchise, variance or permission
from, and any other Contractual Obligations with, any Governmental Authority, in
each case whether or not having the force of law and applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.
 
“Permitted Investors” means Emeritus or any of its direct or indirect
Subsidiaries.
 
“Permitted Indebtedness” means any Indebtedness of any Borrower that is not
prohibited by Section 8.1 or any other provision of any Loan Document.
 
“Permitted Investment” means any Investment of any Borrower that is not
prohibited by Section 8.3 or any other provision of any Loan Document.
 
“Permitted Lien” means any Lien on or with respect to the property of any
Borrower that is not prohibited by Section 8.2 or any other provision of any
Loan Document.
 
“Permitted Refinancing” means Indebtedness constituting a refinancing or
extension of Permitted Indebtedness that (a) has an aggregate outstanding
principal amount not greater than the aggregate principal amount of such
Permitted Indebtedness outstanding at the time of such refinancing or extension,
(b) has a weighted average maturity (measured as of the date of such refinancing
or extension) and maturity no shorter than that of such Permitted Indebtedness,
(c) is not secured by any property or any Lien other than those securing such
Permitted Indebtedness and (d) is otherwise on terms no less favorable to the
Borrowers, taken as a whole, than those of such Permitted Indebtedness;
provided, however, that, notwithstanding the foregoing, (x) the terms of such
Permitted Indebtedness may be modified as part of such Permitted Refinancing if
such modification would have been permitted pursuant to Section 8.11 and (y) no
Guaranty Obligation for such Indebtedness shall constitute part of such
Permitted Refinancing unless
 

 
17

--------------------------------------------------------------------------------

 

similar Guaranty Obligations with respect to such Permitted Indebtedness existed
and constituted Permitted Indebtedness prior to such refinancing or extension.
 
“Permitted Reinvestment” means, with respect to the Net Cash Proceeds of any
Transfer or Property Loss Event, to acquire (or make Capital Expenditures to
finance the acquisition, repair, improvement or construction of), to the extent
otherwise permitted hereunder, property useful in the business of any Borrower
or, if such Property Loss Event involves loss or damage to property, to repair
such loss or damage.
 
“Person” means any individual, partnership, corporation (including a business
trust and a public benefit corporation), joint stock company, estate,
association, firm, enterprise, trust, limited liability company, unincorporated
association, joint venture and any other entity or Governmental Authority.
 
“Pro Forma Basis” means, with respect to any determination for any period and
any Pro Forma Transaction, that such determination shall be made by giving pro
forma effect to each such Pro Forma Transaction, as if each such Pro Forma
Transaction had been consummated on the first day of such period, based on
historical results accounted for in accordance with GAAP and, to the extent
applicable, reasonable assumptions that are specified in detail in the relevant
Compliance Certificate, Financial Statement or other document provided to the
Administrative Agent or any Lender in connection herewith in accordance with
Regulation S-X of the Securities Act of 1933.
 
“Pro Forma Transaction” means any transaction consummated as part of the
Acquisition, together with each other transaction relating thereto and
consummated in connection therewith, including any incurrence or repayment of
Indebtedness.
 
“Projections” means, collectively, the Initial Projections and any document
delivered pursuant to Section 6.1(f).
 
“Property Loss Event” means, with respect to any property, any loss of or damage
to such property or any taking of such property or condemnation thereof.
 
“Pro Rata Outstandings”, of any Lender at any time, means the outstanding
principal amount of the Term Loans owing to such Lender.
 
“Pro Rata Share” means, with respect to any Lender at any time, the percentage
obtained by dividing (a) the sum of the Commitments (or, if such Commitments are
terminated, the Pro Rata Outstandings therein) of such Lender then in effect by
(b) the sum of the Commitments (or, if such Commitments are terminated, the Pro
Rata Outstandings therein) of all Lenders then in effect; provided, however,
that, if there are no Commitments and no Pro Rata Outstandings, such Lender’s
Pro Rata Share shall be determined based on the Pro Rata Share most recently in
effect, after giving effect to any subsequent assignment and any subsequent
non-pro rata payments of any Lender pursuant to Section 2.12.
 
“Qualified Manager” means a reputable and experienced professional management
organization that (a) manages, together with its affiliates, at least ten (10)
senior housing facilities and with no less than an aggregate of 1500 units in
such senior housing facilities of similar quality to the applicable Facility in
the State in which the applicable Facility is located and (b) is approved by the
Lenders in accordance with their reasonable standards with respect to (i)
 

 
18

--------------------------------------------------------------------------------

 

previous relationships between such Lender and the proposed manager and its
principals, (ii) the reputation for integrity, honesty and veracity of the
proposed manager and its principals, owners, officers and directors, and (ii)
OFAC, money-laundering, anti-terrorism, SEC, healthcare laws and regulations,
and other similar regulations and activities, which approval shall not be
unreasonably withheld, conditioned or delayed (provided that the Borrowers
provide timely information reasonably requested by Lenders with respect to such
proposed manager), it being understood that Emeritus shall be deemed to be a
Qualified Manager.
 
“Real Property” means any “property” (including improvements thereon) subject
to, and described in, a Mortgage from any Borrower in favor of the
Administrative Agent.
 
“Register” has the meaning specified in Section 2.8(b).
 
“Reinvestment Prepayment Amount” means, with respect to any Net Cash Proceeds on
the Reinvestment Prepayment Date therefor, the amount of such Net Cash Proceeds
less any amount paid or required to be paid by any Borrower to make Permitted
Reinvestments with such Net Cash Proceeds pursuant to a Contractual Obligation
entered into prior to such Reinvestment Prepayment Date with any Person that is
not an Affiliate of any Borrower.
 
“Reinvestment Prepayment Date” means, with respect to any portion of any Net
Cash Proceeds of any Transfer or Property Loss Event, the earliest of (a) the
180th day after the completion of the portion of such Transfer or Property Loss
Event corresponding to such Net Cash Proceeds, (b) the date that is 5 Business
Days after the date on which any Borrower shall have notified the Administrative
Agent of such Borrower’s determination not to make Permitted Reinvestments with
such Net Cash Proceeds, (c) the occurrence of any Event of Default set forth in
Section 9.1(e)(ii) and (d) 5 Business Days after the delivery of a notice by the
Administrative Agent to the Borrowers during the continuance of any other Event
of Default.
 
“Related Documents” means, collectively, the Acquisition Agreement, each
document executed in connection with the Required Investors’ Equity Investment
and each other document executed with respect to the foregoing.
 
“Related Person” means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, agent, trustee, representative,
attorney, accountant and each insurance, environmental, legal, financial and
other advisor (including those retained in connection with the satisfaction or
attempted satisfaction of any condition set forth in Article III) and other
consultants and agents of or to such Person or any of its Affiliates, together
with, if such Person is the Administrative Agent, each other Person or
individual designated, nominated or otherwise mandated by or helping the
Administrative Agent pursuant to and in accordance with Section 10.4 or any
comparable provision of any Loan Document.
 
“Related Transactions” means, collectively, the consummation of the Acquisition,
the consummation of the Required Investors’ Equity Investment, the execution and
delivery of all Related Documents and the payment of all related fees, costs and
expenses.
 
“Release” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material into
or through the environment.
 

 
19

--------------------------------------------------------------------------------

 

“Remedial Action” means all actions required to (a) clean up, remove, treat or
in any other way address any Hazardous Material in the indoor or outdoor
environment, (b) prevent or minimize any Release so that a Hazardous Material
does not migrate or endanger or threaten to endanger public health or welfare or
the indoor or outdoor environment or (c) perform pre-remedial studies and
investigations and post-remedial monitoring and care with respect to any
Hazardous Material.
 
“Required Investors’ Equity Investment” means the cash equity contribution from
the Permitted Investors and certain co-investors disclosed to the Administrative
Agent and the Lenders to the Borrowers in Dollars in an aggregate amount equal
to $5,157,347.
 
“Required Lenders” means, at any time, Lenders having at such time in excess of
66 2/3% of the aggregate Term Loan Commitments (or, if such Commitments are
terminated, the Pro Rata Outstandings) then in effect, ignoring, in such
calculation, the Commitments and Pro Rata Outstandings of any Non-Funding
Lender.
 
“Requirements of Law” means, with respect to any Person, collectively, the
common law and all federal, state, local, foreign, multinational or
international laws, statutes, codes, treaties, standards, rules and regulations,
guidelines, ordinances, orders, judgments, writs, injunctions, decrees
(including administrative or judicial precedents or authorities) and the
interpretation or administration thereof by, and other determinations,
directives, requirements or requests of, any Governmental Authority published or
otherwise publicly-announced or of which Borrowers have received notice or have
actual knowledge, in each case whether or not having the force of law and that
are applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.
 
“Responsible Officer” means, with respect to any Person, any of the president,
chief executive officer, treasurer, assistant treasurer, controller, managing
member or general partner of such Person, or its member or general partner, or
its member’s or general partner’s member or general partner, as the case may be,
but, in any event, with respect to financial matters, any such natural person
that is responsible for preparing and approving the Financial Statements
delivered hereunder and, with respect to the Corporate Chart and other documents
delivered pursuant to Section 6.1(e), documents delivered on the Closing Date
and documents delivered pursuant to Section 7.10, the secretary or assistant
secretary of such Person or any other such natural person responsible for
maintaining the corporate and similar records of such Person.
 
“Restricted Payment” means (a) any dividend, return of capital, distribution or
any other payment or Transfer of property for less than fair market value,
whether direct or indirect (including through the use of Hedging Agreements, the
making, repayment, cancellation or forgiveness of Indebtedness and similar
Contractual Obligations) and whether in cash, securities or other property, on
account of any Equity Interest or Equity Equivalent of any Borrower, in each
case now or hereafter outstanding, including with respect to a claim for
rescission of a Transfer of such Equity Interest or Equity Equivalent and (b)
any redemption, retirement, termination, defeasance, cancellation, purchase or
other acquisition for value, whether direct or indirect (including through the
use of Hedging Agreements, the making, repayment, cancellation or forgiveness of
Indebtedness and similar Contractual Obligations), of any Equity Interest or
Equity Equivalent of any Borrower, now or hereafter outstanding, and any payment
or other transfer setting aside funds for any such redemption, retirement,
termination, cancellation,
 

 
20

--------------------------------------------------------------------------------

 

purchase or other acquisition, whether directly or indirectly and whether to a
sinking fund, a similar fund or otherwise.
 
“S&P” means Standard & Poor’s Rating Services.
 
“Scheduled Maturity Date” means the 5th anniversary of the Closing Date.
 
“Secondary Market Transactions” has the meaning specified in Section 11.2(g).
 
“Secured Hedging Agreement” means any Hedging Agreement that (a) has been
entered into with a Secured Hedging Counterparty, (b) in the case of a Hedging
Agreement not entered into with or provided or arranged by the Administrative
Agent or an Affiliate of the Administrative Agent, is expressly identified as
being a “Secured Hedging Agreement” hereunder in a joint notice from any
Borrower or Emeritus and such Person delivered to the Administrative Agent
reasonably promptly after the execution of such Hedging Agreement and (c) meets
the requirements of Section 8.1(d).
 
“Secured Hedging Counterparty” means (a) a Person who has entered into a Hedging
Agreement with any Borrower or Emeritus if such Hedging Agreement was provided
or arranged by the Administrative Agent or an Affiliate of the Administrative
Agent, and any assignee of such Person or (b) a Lender or an Affiliate of a
Lender who has entered into a Hedging Agreement with any Borrower or Emeritus
(or a Person who was a Lender or an Affiliate of a Lender at the time of
execution and delivery of the Hedging Agreement).
 
“Secured Parties” means the Lenders, the Administrative Agent, any Secured
Hedging Party, each other Indemnitee and any other holder of any Obligation of
any Borrower.
 
“Security” means all Equity Interests, Equity Equivalents, voting trust
certificates, bonds, debentures, instruments and other evidence of Indebtedness,
whether or not secured, convertible or subordinated, all certificates of
interest, share or participation in, all certificates for the acquisition of,
and all warrants, options and other rights to acquire, any Security.
 
“Security Agreement” means that certain Security Agreement, dated as of August
6, 2007, among the Administrative Agent and each Borrower from time to time
party thereto as it may be amended, restated or otherwise modified from time to
time.
 
“Security Documents” means, collectively, the Security Agreement, the Mortgages,
the Assignment of Membership Interests and any other documents now or hereafter
entered into securing the Obligations.
 
“Seller” means, collectively, Health Care REIT, Inc., a Delaware corporation,
and its Affiliates.
 
“Single Purpose Entity” shall mean a Person, other than an individual, which
(i) is formed or organized solely for the purpose of owning, holding,
developing, using, operating and financing, directly a Facility, (ii) does not
engage in any business unrelated to such Facility, (iii) has not and will not
have any assets other than those related to its interest in such Facility,
(iv) except if Consolidated with other Borrowers, maintains its own separate
books and records and its own accounts, in each case, which are separate and
apart from the books and records and
 

 
21

--------------------------------------------------------------------------------

 

accounts of any other Person, (v) holds itself out as being a Person, separate
and apart from any other Person, (vi) does not and will not commingle its funds
or assets with those of any other Person, (vii) conducts its own business in its
own name, (viii) except if Consolidated with other Borrowers, maintains separate
financial statements, (ix) pays its own liabilities out of its own funds,
(x) observes all limited liability company formalities, (xi) pays the salaries
of its own employees, if any, and maintains a sufficient number of employees, if
any, in light of its contemplated business operations, (xii) except as expressly
permitted under the Loan Documents, or to the other Borrowers with respect to
the Loan, does not guarantee or otherwise obligate itself with respect to the
debts of any other Person (other than by endorsements of negotiable instruments
for deposit or collection in the ordinary course of business) or hold out its
credit as being available to satisfy the obligations of any other Person,
(xiii) does not acquire obligations or securities of its partners, members or
shareholders, (xiv) allocates fairly and reasonably shared expenses, including,
without limitation, any overhead for shared office space, if any, (xv) uses
separate stationery, invoices, and checks, (xvi) maintains an arm’s length
relationship with its Affiliates, (xvii) other than pursuant to the Loan
Documents does not and will not pledge its assets for the benefit of any other
Person or make any loans or advances to any other Person, (xviii) does and will
continue to use commercially reasonable efforts to correct any known
misunderstanding regarding its separate identity, (xix) maintains adequate
capital in light of its contemplated business operations; provided, however,
this provision shall not require any member of any Borrower, or any other party,
to make any capital contributions to any Borrower, and (xx) has not and will not
engage in, seek, or consent to the dissolution, winding up, liquidation,
consolidation or merger and except as otherwise permitted in this Agreement, has
not and will not engage in, seek or consent to any asset sale, transfer or
partnership, membership or shareholder interests, or amendments of its
Constituent Documents.  In addition, if such Person is a partnership, (1) all
general partners of such Person shall be Single Purpose Entities (owning nothing
other than its general partnership interests); and (2) if such Person has more
than one general partner, then the Constituent Documents shall provide that such
Person shall continue (and not dissolve) for so long as a solvent general
partner exists.  In addition, the Constituent Documents of such Person shall
provide that such Person without the unanimous consent of all of the partners,
managers, directors or members, as applicable, shall not with respect to itself
or to any other Person in which it has a direct or indirect legal or beneficial
interest (A) seek or consent to the appointment of a receiver, liquidator,
assignee, trustee, sequestrator, custodian or other similar official for the
benefit of the creditors of such Person or all or any portion of such Person’s
properties, (B) take any action that could reasonably be expected to cause such
Person to become insolvent, petition or otherwise institute insolvency
proceedings or otherwise seek any relief under any laws relating to the relief
from debts or the protection of debtors generally, “or” (C) take any action that
would cause such Person not to satisfy the requirements set forth herein for a
Single Purpose Entity.
 
“Solvent” means, with respect to any Person as of any date of determination,
that, as of such date, (a) the value of the assets of such Person (both at fair
value and present fair saleable value) is greater than the total amount of
liabilities (including contingent and unliquidated liabilities) of such Person,
(b) such Person is able to pay its aggregate liabilities of such Person, as such
liabilities mature and (c) such Person does not have unreasonably small capital
in light of its intended operations.  In computing the amount of contingent or
unliquidated liabilities at any time, such liabilities shall be computed at the
amount that, in light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
 

 
22

--------------------------------------------------------------------------------

 

“SPV” means any special purpose funding vehicle identified as such in a writing
by any Lender to the Administrative Agent.
 
“Subordinated Debt” means any Indebtedness that is subordinated to the payment
in full of the Obligations on terms and conditions satisfactory to the
Administrative Agent.
 
“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture, limited liability company, association or other entity, the
management of which is, directly or indirectly, controlled by, or of which an
aggregate of more than 50% of the outstanding Voting Interest is, at the time,
owned or controlled directly or indirectly by, such Person or one or more
Subsidiaries of such Person.
 
“Substitute Lender” has the meaning specified in Section 2.12(a).
 
“SWDA” means the Solid Waste Disposal Act (42 U.S.C. §§ 6901 et seq.).
 
“Tax Affiliate” means, (a) any Borrower and (b) any Affiliate of any Borrower
with which any Borrower files or is eligible to file consolidated, combined or
unitary tax returns.
 
“Tax Return” has the meaning specified in Section 4.8.
 
“Taxes” has the meaning specified in Section 2.11(a).
 
“Term Loan” has the meaning specified in Section 2.1(a).
 
“Terrorism” has the meaning specified in Section 7.5(b).
 
“Third-Party Payor Program” has the meaning specified in Section 4.1(b).
 
“Title IV Plan” means a pension plan subject to Title IV of ERISA, other than a
Multiemployer Plan, to which any ERISA Affiliate incurs or otherwise has any
obligation or liability.
 
“Trademarks” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to trademarks, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, service marks, logos and other source or business
identifiers and, in each case, all goodwill associated therewith, all
registrations and recordations thereof and all applications in connection
therewith.
 
“Trade Secrets” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to trade
secrets.
 
“Transfer” means, with respect to any property, to sell, convey, transfer,
assign, license, lease or otherwise dispose of, any interest therein or to
permit any Person to acquire any such interest, including, in each case, through
a sale, factoring at maturity, collection of or other disposal, with or without
recourse, of any notes or accounts receivable.  Conjugated forms thereof and the
noun “Transfer” have correlative meanings.
 

 
23

--------------------------------------------------------------------------------

 

“UCC” means the Uniform Commercial Code of any applicable jurisdiction and, if
the applicable jurisdiction shall not have any Uniform Commercial Code, the
Uniform Commercial Code as in effect in the State of New York.
 
“United States” means the United States of America.
 
“U.S. Lender Party” means each of the Administrative Agent, each Lender, each
SPV and each participant, in each case that is a Domestic Person.
 
“Voting Interest” means Equity Interests of any Person having ordinary power to
vote in the election of members of the board of directors, managers, trustees or
other controlling Persons, of such Person (irrespective of whether, at the time,
Equity Interests of any other class or classes of such entity shall have or
might have voting power by reason of the occurrence of any contingency).
 
“Withdrawal Liability” means, at any time, any liability incurred (whether or
not assessed) by any ERISA Affiliate and not yet satisfied or paid in full at
such time with respect to any Multiemployer Plan pursuant to Section 4201 of
ERISA.
 
“Working Capital” means, for any Person at any date, its Consolidated Current
Assets at such date minus its Consolidated Current Liabilities at such date.
 
 
Section 1.2  UCC Terms
 
.  The following terms have the meanings given to them in the applicable
UCC:  “commodity account”, “commodity contract”, “commodity intermediary”,
“deposit account”, “entitlement holder”, “entitlement order”, “equipment”,
“financial asset”, “general intangible”, “goods”, “instruments”, “inventory”,
“securities account”, “securities intermediary” and “security entitlement”.
 
 
Section 1.3  Accounting Terms and Principles
 
.  (a) GAAP.  All accounting determinations required to be made pursuant hereto
shall, unless expressly otherwise provided herein, be made in accordance with
GAAP.  No change in the accounting principles used in the preparation of any
Financial Statement hereafter adopted by the Borrowers shall be given effect if
such change would affect a calculation that measures compliance with any
provision of Article V or VIII unless the Borrowers, the Administrative Agent
and the Required Lenders agree to modify such provisions to reflect such changes
in GAAP and, unless such provisions are modified, all Financial Statements,
Compliance Certificates and similar documents provided hereunder shall be
provided together with a reconciliation between the calculations and amounts set
forth therein before and after giving effect to such change in GAAP.
 
 
Section 1.4  Payments.
 
  The Administrative Agent may set up standards and procedures to determine or
redetermine the equivalent in Dollars of any amount expressed in any currency
other than Dollars and otherwise may, but shall not be obligated to, rely on any
determination made by any Borrower.  Any such determination or redetermination
by the Administrative Agent shall be conclusive and binding for all purposes,
absent manifest error.  No determination or redetermination by any Secured Party
or Borrower and no other currency conversion shall change or release any
obligation of any Borrower or of any Secured Party (other than the
Administrative Agent and its Related Persons) under any Loan Document, each of
which agrees to pay separately for any shortfall remaining after any conversion
and payment of the
 

 
24

--------------------------------------------------------------------------------

 

amount as converted.  The Administrative Agent may round up or down to the
nearest 1,000th, and may set up appropriate mechanisms to round up or down to
the nearest 1,000th.
 
 
Section 1.5  Interpretation.
 
  (a) Certain Terms.  Except as set forth in any Loan Document, all accounting
terms not specifically defined herein shall be construed in accordance with GAAP
(except for the term “property”, which shall be interpreted as broadly as
possible, including, in any case, cash, securities, other assets, rights under
Contractual Obligations and Permits and any right or interest in any
property).  The terms “herein”, “hereof” and similar terms refer to this
Agreement as a whole.  In the computation of periods of time from a specified
date to a later specified date in any Loan Document, the terms “from” means
“from and including” and the words “to” and “until” each mean “to but excluding”
and the word “through” means “to and including.”  In any other case, the term
“including” when used in any Loan Document means “including without
limitation.”  The term “documents” means all writings, however evidenced and
whether in physical or electronic form, including all documents, instruments,
agreements, notices, demands, certificates, forms, financial statements,
opinions and reports.  The term “incur” means incur, create, make, issue, assume
or otherwise become directly or indirectly liable in respect of or responsible
for, in each case whether directly or indirectly, and the terms “incurrence” and
“incurred” and similar derivatives shall have correlative meanings.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  The definitions in this Agreement shall apply equally to singular and
plural forms of the defined terms and, whenever the context may require, any
pronoun shall include the corresponding masculine feminine and neuter forms.
 
(b)           Certain References.  Unless otherwise expressly indicated,
references (i) in this Agreement to an Exhibit, Schedule, Article, Section or
clause refer to the appropriate Exhibit or Schedule to, or Article, Section or
clause in, this Agreement and (ii) in any Loan Document, to (A) any agreement
shall include, without limitation, all exhibits, schedules, appendixes and
annexes to such agreement and, unless the prior consent of any Secured Party
required therefor is not obtained, any modification to any term of such
agreement, (B) any statute shall be to such statute as modified from time to
time and to any successor legislation thereto, in each case as in effect at the
time any such reference is operative and (C) any time of day shall be a
reference to New York time.  Titles of articles, sections, clauses, exhibits,
schedules and annexes contained in any Loan Document are without substantive
meaning or content of any kind whatsoever and are not a part of the agreement
between the parties hereto.  Unless otherwise expressly indicated, the meaning
of any term defined (including by reference) in any Loan Document shall be
equally applicable to both the singular and plural forms of such term.
 
 
ARTICLE II                                
 
 


 
 
THE FACILITIES
 
 
Section 2.1  Term Loan Commitment, Borrowing Procedures and Escrow Requirement.
 


(a)           Term Loans.






(i)            On the terms and subject to the conditions contained in this
Agreement, on the Closing Date each Lender severally, but not jointly, agrees to
make loans (each a “Term Loan”) in Dollars to the Borrowers in a maximum amount
not to exceed such Lender’s Term Loan Commitment, and the aggregate of all
Commitments in a maximum
 

 
25

--------------------------------------------------------------------------------

 

aggregate amount not to exceed $19,640,000.  Advances related to the Capital
Improvement Holdback shall be made pursuant to Section 2.1(b)(i).  Amounts of
Term Loans repaid may not be reborrowed.
 
(ii)           Each Lender shall, before 11:00 a.m. on the Closing Date, make
available to the Administrative Agent in same day funds by wire transfer, such
Lender’s Pro Rata Share of the Term Loans.  Upon fulfillment or due waiver on
the Closing Date, of the applicable conditions set forth in Section 3.1, the
Administrative Agent shall make such funds available to the Borrower.
 
(iii)           The Administrative Agent may assume that each Lender has made
such payment available to the Administrative Agent on the Closing Date such
payment is required to be made in accordance with this Article II and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower on such date its Pro Rata Share of the Term Loans.  Any Lender that
shall not have made available to the Administrative Agent any portion of its Pro
Rata Share of the Term Loans described above (any such Lender, a “Non-Funding
Lender”) agrees to pay such amount to the Administrative Agent on demand
together with interest thereon (such amount plus such interest, the “Non-Funded
Amount”), for each day from the date such amount is made available to the
Borrower until the date such amount is repaid to the Administrative Agent
(either by such Non-Funding Lender or by a Substitute Lender under Section
2.12), at the Federal Funds Rate for the first Business Day and thereafter at
the interest rate applicable at the time to such Term Loan.  Such repayment
shall then constitute the funding of the corresponding Term Loan (including any
Loan deemed to have been made hereunder with such payment) or participation.  In
the event a Non-Funding Lender fails to pay the Non-Funded Amount, the
Administrative Agent shall have the right, but not the obligation, to become a
Substitute Lender pursuant to Section 2.12 and increase its Commitment by the
Non-Funded Amount, in which case such Non-Funded Amount shall constitute a
funding by Administrative Agent of the corresponding Term Loan.  If
Administrative Agent chooses not to become a Substitute Lender for the
Non-Funded Amount, it shall notify Borrowers of such Lender’s failure to make
payment hereunder.  Borrower agrees to repay to the Administrative Agent the
Non-Funded Amount together with interest thereon for each day from the date such
amount is made available to the Borrower until the date such amount is repaid to
the Administrative Agent, at the interest rate applicable to the Obligation that
would have been created when the Administrative Agent made available such amount
to the Borrower had such Lender made a corresponding payment available;
provided, however, that such payment shall not relieve such Lender of any
obligation it may have to the Borrower.Such repayment by Borrower shall be made
not later than 30 days following the receipt of such notice.  The existence of
any Non-Funding Lender shall not relieve any other Lender of its obligations
under any Loan Document, but no other Lender shall be responsible for the
failure of any Non-Funding Lender to make any payment required under any Loan
Document.
 
(b)           Holdbacks, Reserves and Escrows.
 
(i)  Holdbacks.  A portion of the proceeds of the Term Loan in an amount equal
to One Hundred Thirty Five Thousand Seven Hundred Sixty-Two Dollars and No/100
Dollars ($135,762) (the “Capital Improvement Holdback”) shall be retained by the
Administrative Agent, which amount shall be advanced by Administrative Agent to
pay costs and expenses related to the repair and replacement of the roof of the
Pavilion at Crossing Pointe Facility as identified on Schedule 2.1.  Absent the
existence of any
 

 
26

--------------------------------------------------------------------------------

 

(ii)  Event of Default hereunder or under any of the other Loan Documents, upon
evidence of the completion of, and verification of the cost associated with,
such repair and replacement (whether authorized for payment or actually paid by
Borrowers), Administrative Agent shall make disbursements under the Term Loans
in an amount not to exceed 100% of such cost to reimburse Borrowers for such
repair and replacement.  To the extent any payment is authorized for payment or
actually paid by Borrowers prior to completion of such repair and replacement,
upon submittal of invoices associated with such partial payments and absent the
existence of any Event of Default hereunder, Administrative Agent shall
reimburse Borrowers no more frequently than on time per month, in an amount not
to exceed 100% (less customary holdbacks to ensure completion) of such partial
cost to reimburse Borrowers for such repair and replacement.  Disbursements
under the Capital Improvement Holdback shall not exceed, in the aggregate, the
amount of the Capital Improvement Holdback set forth above and shall be deemed
to be a Term Loan made hereunder.  To the extent funds are advanced for invoices
not already paid by Borrowers, (i) Borrowers shall provide Administrative Agent
with evidence that each such invoice was paid in full and (ii) until such time
as the paid invoices are received by Administrative Agent, Administrative Agent
shall only, upon Borrowers’ request, reimburse Borrowers for invoices actually
paid.  Upon completion of such repair and replacement, the balance of the
Capital Improvement Holdback shall be refunded to Borrowers.  Borrowers shall be
obligated to make each of the repairs, improvements and replacements identified
on Schedule 2.1, including without limitation the repair and replacement
described in the foregoing sentences, within 180 days of the Closing Date.
 
Replacement Reserve.  At the time of and in addition to the monthly installments
of interest and, if applicable, principal, due under the Note, Borrower shall
pay to Agent for the benefit of Agent and Lender an amount equal to THIRTY
DOLLARS ($30) per bed (the “Monthly Replacement Reserve Deposit”), and shall
thereafter make a deposit equal to the Monthly Replacement Reserve Deposit each
month, contemporaneously with its payment of interest due hereunder, provided,
however, at such time as the amount in such replacement reserve is equal to or
greater than 12 times the Monthly Replacement Reserve Deposit (the “Maximum
Reserve Amount”), the Borrowers shall not be obligated to make any further
Monthly Replacement Reserve Deposits until such time as the amount in such
reserve is less than the Maximum Reserve Amount.  Administrative Agent shall
release funds from this reserve to reimburse the Borrowers, or pay directly if a
request is made for an amount in excess of $20,000, for capital expenditures
for, and replacement of furniture, fixtures and equipment used in connection
with, the Facilities, promptly following the Borrowers’ request therefore, which
request shall be accompanied by invoices or other reasonable evidence of the
payment or obligations for which a release is being requested.
 
Tax Escrow.  The Borrowers shall deposit monthly with the Administrative Agent
or the Administrative Agent’s designee, a sum of money equal to equal to
one-twelfth (1/12th) of the annual charges for real estate taxes, assessments
and impositions relating to the Facilities as reasonably estimated by
Administrative Agent.  On the Closing Date, the Borrowers shall deposit with the
Administrative Agent a sum of money which together with such monthly
installments will be sufficient to make such tax payments thirty (30) days prior
to the date any delinquency or penalty becomes due.
 

 
27

--------------------------------------------------------------------------------

 

Provided sufficient funds are available in the foregoing tax reserve,
Administrative Agent shall use such funds to pay real estate taxes, assessments
and impositions relating to the Facilities prior to the date same are due, and
any obligations of the Borrowers hereunder to pay same shall be deemed satisfied
if sufficient funds to pay same are in such reserve.
 
Insurance Escrow.  To the extent non-captive insurance is utilized and a third
party collects a premium for such insurance coverage, the Borrowers shall
deposit monthly with the Administrative Agent or Administrative Agent’s
designee, a sum of money equal to equal to one-twelfth (1/12th) of the annual
charges for insurance premiums relating to the insurance coverages required by
this Agreement as reasonably estimated by Administrative Agent.  On the Closing
Date, the Borrowers shall deposit with the Administrative Agent a sum of money
which together with such monthly installments will be sufficient to make such
insurance payments thirty (30) days prior to the date any delinquency or penalty
becomes due.  Provided sufficient funds are available in the foregoing insurance
reserve, Administrative Agent shall use such funds to pay insurance premiums
relating to the Facilities prior to the date same are due, and any obligations
of the Borrowers hereunder to pay same shall be deemed satisfied if sufficient
funds to pay same are in such reserve.  Notwithstanding the foregoing, provided
that Borrowers have (i) provided evidence of payment of the insurance premiums
for twelve (12) months in advance, (ii) no Default or Event of Default exists
and is continuing and (iii) Borrowers are otherwise in compliance with Section
7.5, the Administrative Agent will waive the requirement for the insurance
escrow set forth in this Section 2.1(b)(iv).
 
Disbursement.  After the Closing Date, deposits in respect of the escrows
described in clauses (iii) – (iv) above shall be made on the basis of the
Administrative Agent’s reasonable estimate from time to time of the charges for
the current year (or other applicable period).  All funds deposited pursuant to
clause (iii) – (iv) shall be held by the Administrative Agent.  These sums may
be commingled with the general funds of the Administrative Agent and shall not
be deemed to be held in trust for the benefit of the Borrowers.  The Borrowers
hereby grant to the Administrative Agent for the benefit of Lender and the
Administrative Agent a security interest in all funds so deposited with the
Administrative Agent for the purpose of securing the Obligations.  While an
Event of Default exists, the funds deposited may be applied in payment of the
charges for which such funds have been deposited, or to the payment of the
Obligations or any other charges affecting the security of the Administrative
Agent, as the Administrative Agent may elect, but no such application shall be
deemed to have been made by operation of law or otherwise until actually made by
the Administrative Agent.  The Borrowers shall furnish the Administrative Agent
with bills for the charges for which such escrows are required promptly upon the
Borrowers’ receipt thereof.  If at any time the amount in escrow with the
Administrative Agent, together with amounts to be deposited by the Borrowers
before such charges are payable, is insufficient to pay such charges, the
Borrowers shall deposit any deficiency with the Administrative Agent immediately
upon demand.  The Administrative Agent shall promptly pay such charges, when the
amount in escrow with the Administrative Agent is sufficient to pay such charges
and the Administrative Agent has received a bill for such charges, if
applicable.
 

 
28

--------------------------------------------------------------------------------

 

Maturity Date and Repayment of Loans.  
 


 
(a)           Interest Payments; Interest-Only Period.  Commencing September 1,
2007 and continuing through the regularly scheduled payment due on August 1,
2010 (the “Interest-Only Period”), the Borrowers shall be required to make
interest-only payments on the Loan on the first (1st) day of each month during
such period.  Thereafter, the Borrowers shall continue to pay interest in
arrears on the first (1st) day of each month until all amounts due under the
Loan Documents are paid in full.
 
(b)           Principal Amortization Payments.  Following the expiration of the
Interest-Only Period and commencing on September 1, 2010 and on the first (1st)
day of each month thereafter until the Scheduled Maturity Date, the Borrowers
shall make monthly principal payments in the amount of $24,206.63 in addition to
the interest payments required under Section 2.2.(a) above.
 
(c)           Payment in Full of Outstanding Principal and Interest and Other
Obligations.  On the Scheduled Maturity Date, the Borrowers shall pay all
outstanding principal, accrued and unpaid interest, default interest, other
Obligations and any and all other amounts due under any Loan Document.
 
(d)           Payment Dates When First (1st) is not a Business Day.  If the
first day of the month is not a Business Day, then the applicable payment due
hereunder shall be made on the first Business Day of such month.  All payments
described in this Section 2.2 shall be made to the Administrative Agent in
accordance with Section 2.7.
 


 
Section 2.3  Optional Prepayments.
 
  The Borrowers may prepay the outstanding principal amount of the Term Loans
and other Obligations in whole or in part at any time, without premium or
penalty, other than as set forth in Section 2.10(a).
 
 
Section 2.4  Mandatory Payments.
 
 


 
           (a)           Asset Sales and Property Loss Events. Upon receipt on
or after the Closing Date by any Borrower of (i) Net Cash Proceeds arising from
any Transfer by any Borrower of any of its property other than Transfers of its
own Equity Interests and Transfers of property permitted hereunder in reliance
upon any of clauses (a) through (c) of Section 8.4, (ii) Net Cash Proceeds or
Allocated Principal Amount Proceeds arising from any Transfer of all of the
assets of any Facility permitted pursuant to Section 8.4(e), or (iii) Net Cash
Proceeds arising from any Property Loss Event with respect to any property of
any Borrower to the extent resulting, in the aggregate with all other such
Property Loss Events, in the receipt by any of them of Net Cash Proceeds in
excess of $10,000, such Borrower shall immediately pay or cause to be paid to
the Administrative Agent an amount equal to 100% of such Net Cash Proceeds or
Allocated Principal Amount Proceeds as applicable; provided, however, that, in
the case of clause (iii) above, upon any such receipt, as long as no Event of
Default shall be continuing, any Borrower may make Permitted Reinvestments with
such Net Cash Proceeds and such Borrower shall not be required to make or cause
such payment to the extent (x) such Net Cash Proceeds are intended to be or are
actually used to make Permitted Reinvestments and (y) on each Reinvestment
Prepayment Date for such Net Cash Proceeds, such Borrower shall pay or cause to
be paid to the Administrative Agent an amount equal to the Reinvestment
Prepayment Amount applicable to such Reinvestment Prepayment Date.
 

 
29

--------------------------------------------------------------------------------

 

(b)           Application of Payments.  Any payments made to the Administrative
Agent pursuant to this Section 2.4 shall be applied to the Obligations in
accordance with Section 2.6(b).
 
 
Section 2.5  Interest.
 


 
(a)        Rate.                      The Term Loans and the outstanding amount
of all other Obligations (other than pursuant to Secured Hedging Agreements)
shall bear interest, in the case of the Term Loans, on the unpaid principal
amount thereof from the Closing Date and, in the case of such other Obligations,
from the date such other Obligations are due and payable until, in each case,
paid in full, except as otherwise provided in clause (c) below, as follows:  (i)
in the case of Eurodollar Rate Loans, at a rate per annum equal to the sum of
the Eurodollar Rate plus the Applicable Margin, each as in effect for the
applicable Interest Period, and (ii) in the case of other Obligations, at a rate
per annum equal to the Base Rate as in effect from time to time.
 
(b)  Default Interest.  Notwithstanding the rates of interest specified in
clause (a) above or elsewhere in any Loan Document, effective immediately upon
(A) the occurrence of any Event of Default under Section 9.1(e)(ii) or (B) the
delivery of a notice by the Administrative Agent at the direction of the
Required Lenders to any Borrower during the continuance of any other Event of
Default and, in each case, for as long as such Event of Default shall be
continuing, the principal balance of all Obligations (including any Obligation
that bears interest by reference to the rate applicable to any other Obligation)
then due and payable shall bear interest at a rate that is 4% per annum in
excess of the interest rate applicable to such Obligations from time to time,
payable on demand or, in the absence of demand, on the date that would otherwise
be applicable.
 
Additional Fees.  The Borrowers shall pay to the Administrative Agent and its
Related Persons the following fees:
 
(a)  its reasonable and customary fees and expenses in connection with any
payments made pursuant to Section 2.10(a) (Breakage Costs);
 
(b)  a collateral monitoring fee of $150 per Facility per month; and
 
(c)  a loan origination fee of $147,300, due and payable on or before the
Closing Date.
 
The fees set forth in subparagraphs (ii) and (iii) above are fully earned when
due and non-refundable when paid.
 
 
Section 2.6  Application of Payments.
 
  (a) Application of Voluntary Prepayments.  Unless otherwise provided in this
Section 2.6 or elsewhere in any Loan Document, all payments and any other
amounts received by the Administrative Agent from or for the benefit of the
Borrowers shall be applied to repay the Obligations the Borrowers designate, and
shall be paid pro rata by the Administrative Agent to the Lenders.
 
(b)  Application of Mandatory Prepayments.  Subject to the provisions of clause
(c) below with respect to the application of payments during the continuance of
an Event
 

 
30

--------------------------------------------------------------------------------

 

(c)  of Default, any payment made by any Borrower to the Administrative Agent
pursuant to Section 2.4 or any other prepayment of the Obligations required to
be applied in accordance with this clause (b) shall be applied to repay the
outstanding principal balance of the Term Loans; provided, that in the case of
payments made pursuant to clause (ii) of Section 2.4, any amount of Allocated
Principal Amount Proceeds remaining after the payment of the Allocated Principal
Amount of such Facility shall be applied by the Administrative Agent, in its
sole discretion, to other expenses and fees, including without limitation the
interest due and payable on the Term Loan.
 
Application of Payments During an Event of Default.  Each Borrower hereby
irrevocably waives, and agrees to cause each other Borrower and each other
Borrower to waive, the right to direct the application during the continuance of
an Event of Default of any and all payments in respect of any Obligation and any
proceeds of Collateral and agrees that, during the continuance of an Event of
Default, notwithstanding the provisions of clause (a) above, the Administrative
Agent may, and, upon either (A) the direction of the Required Lenders or (B) the
termination of any Commitment or the acceleration of any Obligation pursuant to
Section 9.2 as a result of such Event of Default, shall, apply all payments in
respect of any Obligation, all funds on deposit in any escrow established
pursuant to Section 2.1(b) and all other proceeds of Collateral (i) first, to
pay Obligations in respect of any cost or expense reimbursements, fees or
indemnities then due to the Administrative Agent, (ii) second, to pay
Obligations in respect of any cost or expense reimbursements, fees or
indemnities then due to the Lenders, (iii) third, to pay interest then due and
payable in respect of the Loans, and (iv) fourth, ratably to repay the
outstanding principal amounts of the Loans, and to pay amounts owing with
respect to Secured Hedging Agreements and (v) fifth, to the ratable payment of
all other Obligations.
 
Application of Payments Generally.  All repayments of Term Loans shall be
applied to repay such Loans outstanding as Eurodollar Rate Loans.  All
repayments of Term Loans shall be applied to reduce the remaining installments
of such outstanding principal amounts of the Term Loans in the inverse order of
their maturities.  Any priority level set forth in this Section 2.6 that
includes interest shall include all such interest, whether or not accruing after
the filing of any petition in bankruptcy or the commencement of any insolvency,
reorganization or similar proceeding, and whether or not a claim for post-filing
or post-petition interest is allowed in any such proceeding.
 
 
Section 2.7  Payments and Computations.
 
  (a) Procedure.  The Borrowers shall make each payment under any Loan Document
not later than 2:00 p.m. on the day when due to the Administrative Agent by wire
transfer to the following account (or at such other account or by such other
means to such other address as the Administrative Agent shall have notified the
Borrowers in writing within a reasonable time prior to such payment) in
immediately available Dollars and without setoff or counterclaim:
 
ABA No. 021-001-033
 
Account Number 50-256-477
 
Deutsche Bank Trust Company Americas, New York, New York
 
Account Name:  GECC Healthcare
 
Reference:  Emeritus 07-0004315
 

 
31

--------------------------------------------------------------------------------

 

The Administrative Agent shall promptly thereafter cause to be distributed
immediately available funds relating to the payment of principal, interest or
fees to the Lenders, in accordance with the application of payments set forth in
Section 2.6.  The Lenders shall make any payment under any Loan Document in
immediately available Dollars and without setoff or counterclaim.
 
(b)  Computations of Interests and Fees.  All computations of interest and of
fees shall be made by the Administrative Agent  on the basis of a year of 360
days (or, in the case of Base Rate Loans whose interest rate is calculated based
on the rate set forth in clause (a) of the definition of “Base Rate”, 365/366
days), in each case for the actual number of days (including the first day but
excluding the last day) occurring in the period for which such interest and fees
are payable.  Each determination of an interest rate or the amount of a fee
hereunder shall be made by the Administrative Agent (including determinations of
a Eurodollar Rate or Base Rate in accordance with the definitions of “Eurodollar
Rate” and “Base Rate”, respectively) and shall be conclusive, binding and final
for all purposes, absent manifest error.
 
Payment Dates.  Whenever any payment hereunder shall be stated to be due on a
day other than a Business Day, the due date for such payment shall be extended
to the next succeeding Business Day without any increase in such payment as a
result of additional interest or fees; provided, however, that such interest and
fees shall continue accruing as a result of such extension of time as provided
for herein.
 
Advancing Payments.  Unless the Administrative Agent shall have received notice
from the Borrowers to the Lenders prior to the date on which any payment is due
hereunder that such Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrowers have made such payment in
full to the Administrative Agent on such date and the Administrative Agent may,
in reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender.  If and to the
extent that the Borrowers shall not have made such payment in full to the
Administrative Agent, each Lender shall repay to the Administrative Agent on
demand such amount distributed to such Lender together with interest thereon (at
the Federal Funds Rate for the first Business Day and thereafter, at the rate
applicable to Base Rate Loans) for each day from the date such amount is
distributed to such Lender until the date such Lender repays such amount to the
Administrative Agent.
 
 
Section 2.8  Evidence of Debt.
 
  (a) Records of Lenders.  Each Lender shall maintain in accordance with its
usual practice accounts evidencing Indebtedness of the Borrowers to such Lender
resulting from each Loan of such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
under this Agreement.  In addition, each Lender having sold a participation in
any of its Obligations or having identified an SPV as such to the Administrative
Agent, acting as agent of the Borrowers solely for this purpose and solely for
tax purposes, shall establish and maintain at its address referred to in
Section 11.11 (or at such other address as such Lender shall notify the
Borrowers) a record of ownership, in which such Lender shall register by book
entry (A) the name and address of each such participant and SPV (and each change
thereto, whether by assignment or otherwise) and (B) the rights, interest or
obligation of each such participant and SPV in any Obligation, in any Commitment
and in any right to receive any payment hereunder.
 

 
32

--------------------------------------------------------------------------------

 

Records of Administrative Agent.  The Administrative Agent, acting as agent of
the Borrowers solely for tax purposes and solely with respect to the actions
described in this Section 2.8, shall establish and maintain at its address
referred to in Section 11.11 (or at such other address as the Administrative
Agent may notify the Borrowers) (A) a record of ownership (the “Register”) in
which the Administrative Agent agrees to register by book entry the interests
(including any rights to receive payment hereunder) of the Administrative Agent,
each Lender and any assignment of any such interest, obligation or right and
(B) accounts in the Register in accordance with its usual practice in which it
shall record (1) the names and addresses of the Lenders (and each change thereto
pursuant to Section 2.12 (Substitution of Lenders) and Section 11.2 (Assignments
and Participations; Binding Effect)), (2) the Commitments of each Lender, (3)
the amount of each Loan and each funding of any participation described in
clause (A) above, (4) the amount of any principal or interest due and payable or
paid, and (5) any other payment received by the Administrative Agent from the
Borrowers and its application to the Obligations.
 
Registered Obligations.  Notwithstanding anything to the contrary contained in
this Agreement, the Loans (including any Notes evidencing such Loans) are
registered obligations, the right, title and interest of the Lenders and their
assignees in and to such Loans shall be transferable only upon notation of such
transfer in the Register and no assignment thereof shall be effective until
recorded therein.  This Section 2.8 and Section 11.2 shall be construed so that
the Loans are at all times maintained in “registered form” within the meaning of
Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and any related regulations
(and any successor provisions).
 
Prima Facie Evidence.  The entries made in the Register and in the accounts
maintained pursuant to clauses (a) and (b) above shall, to the extent permitted
by applicable Requirements of Law, be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided, however, that no error in
such account and no failure of any Lender or the Administrative Agent to
maintain any such account shall affect the obligations of any Borrower to repay
the Loans in accordance with their terms.  In addition, the Borrowers, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register as a Lender, as applicable, for all purposes of this
Agreement.  Information contained in the Register with respect to any Lender
shall be available for access by each Borrower, the Administrative Agent, and
such Lender at any reasonable time and from time to time upon reasonable prior
notice.  No Lender shall, in such capacity, have access to or be otherwise
permitted to review any information in the Register other than information with
respect to such Lender unless otherwise agreed by the Administrative Agent.
 
Notes.  Upon any Lender’s request, made through the Administrative Agent, the
Borrowers shall promptly execute and deliver Notes to such Lender evidencing the
Loans of such Lender and substantially in the form of Exhibit E; provided,
however, that only one Note shall be issued to each Lender, except (i) to an
existing Lender exchanging existing Notes to reflect changes in the Register
relating to such Lender, in which case the new Notes delivered to such Lender
shall be dated the date of the original Notes and the Note being replaced shall
be voided and returned to the Borrowers, and (ii) in the case of loss,
destruction or mutilation of existing Notes and similar circumstances, provided
that such Lender provides Borrowers with a lost note affidavit and indemnity
related thereto.  Each Note, if issued, shall only be issued as means to
evidence the right, title or interest of a Lender or a registered assignee in
and to the related Loan, as set forth in the Register, and in no event shall any
Note be considered a bearer instrument or obligation.
 

 
33

--------------------------------------------------------------------------------

 

Suspension of Eurodollar Rate.
 
  Notwithstanding any provision to the contrary in this Article II, the
following shall apply:
 
(a)  Interest Rate Unascertainable, Inadequate or Unfair.  In the event that (A)
the Administrative Agent determines that adequate and fair means do not exist
for ascertaining the applicable interest rates by reference to which the
Eurodollar Rate is determined or (B) the Required Lenders notify the
Administrative Agent that the Eurodollar Rate for any Interest Period will not
adequately reflect the cost to the Lenders of making or maintaining such Loans
for such Interest Period, the Administrative Agent shall promptly so notify the
Borrowers and the Lenders, whereupon the obligation of each Lender to make or to
continue Eurodollar Rate Loans shall be suspended as provided in clause (c)
below until the Administrative Agent shall notify the Borrowers that the
Required Lenders have reasonably determined that the circumstances causing such
suspension no longer exist.
 
Illegality.  If any Lender determines that the introduction of, or any change in
or in the interpretation of, any Requirement of Law after the date of this
Agreement shall make it unlawful, or any Governmental Authority shall assert
that it is unlawful, for any Lender or its applicable lending office to make
Eurodollar Rate Loans or to continue to fund or maintain Eurodollar Rate Loans,
then, on notice thereof and demand therefor by such Lender to the Borrowers
through the Administrative Agent, the obligation of such Lender to make or to
continue Eurodollar Rate Loans shall be suspended as provided in clause (c)
below until such Lender shall, through the Administrative Agent, notify the
Borrowers that it has determined that it may lawfully make Eurodollar Rate
Loans.
 
Effect of Suspension.  If the obligation of any Lender to make or to continue
Eurodollar Rate Loans is suspended, (A) such Lender shall make a Base Rate Loan
at any time such Lender would otherwise be obligated to make a Eurodollar Rate
Loan and (B) each existing Eurodollar Rate Loan of such Lender shall
automatically and immediately (or, in the case of any suspension pursuant to
clause (a) above, on the last day of the current Interest Period thereof) be
converted into a Base Rate Loan.
 
 
Section 2.9  Breakage Costs; Increased Costs; Capital Requirements.
 
  (a)  Breakage Costs.  The Borrowers shall compensate each Lender, upon demand
from such Lender to the Borrowers (with copy to the Administrative Agent), for
all Liabilities (including, in each case, those incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by such Lender
to prepare to fund, to fund or to maintain the Eurodollar Rate Loans of such
Lender to the Borrowers but excluding any loss of the Applicable Margin on the
relevant Loans) that such Lender may incur (A) to the extent any Eurodollar Rate
Loan is paid (whether through a scheduled, optional or mandatory prepayment) or
converted to a Base Rate Loan (including because of Section 2.09) on a date that
is not the last day of the applicable Interest Period or (B) as a consequence of
any failure by the Borrowers to repay Eurodollar Rate Loans when required by the
terms hereof.  For purposes of this clause (a), each Lender shall be deemed to
have funded each Eurodollar Rate Loan made by it using a matching deposit or
other borrowing in the London interbank market.
 
(b)           Increased Costs.  If at any time any Lender reasonably determines
that, after the date hereof, the adoption of, or any change in or in the
interpretation, application or administration of, or compliance with, any
Requirement of Law (other than any imposition or increase of Eurodollar Reserve
Requirements) from any Governmental Authority shall have the
 

 
34

--------------------------------------------------------------------------------

 

effect of (i) increasing the cost to such Lender of making, funding or
maintaining any Eurodollar Rate Loan or to agree to do so or of participating,
or agreeing to participate, in extensions of credit or (ii) imposing any other
cost to such Lender with respect to compliance with its obligations under any
Loan Document, then, upon demand by such Lender (with copy to the Administrative
Agent), the Borrowers shall pay to the Administrative Agent for the account of
such Lender amounts sufficient to compensate such Lender for such increased
cost.
 
(c)           Increased Capital Requirements.  If at any time any Lender
determines that, after the date hereof, the adoption of, or any change in or in
the interpretation, application or administration of, or compliance with, any
Requirement of Law (other than any imposition or increase of Eurodollar Reserve
Requirements) from any Governmental Authority, regarding capital adequacy,
reserves, special deposits, compulsory loans, insurance charges against property
of, deposits with or for the account of, Obligations owing to, or other credit
extended or participated in by, any Lender or any similar requirement (in each
case other than any imposition or increase of Eurodollar Reserve Requirements)
shall have the effect of reducing the rate of return on the capital of such
Lender as a consequence of its obligations under or with respect to any Loan
Document to a level below that which, taking into account the capital adequacy
policies of such Lender, such Lender could have reasonably achieved but for such
adoption or change, then, upon demand from time to time by such Lender (with a
copy of such demand to the Administrative Agent), the Borrowers shall pay to the
Administrative Agent for the account of such Lender amounts sufficient to
compensate such Lender for such reduction.
 
Compensation Certificate.  Each demand for compensation under this Section 2.10
shall be accompanied by a certificate of the Lender claiming such compensation,
setting forth the amounts to be paid hereunder, which certificate shall be
conclusive, binding and final for all purposes, absent manifest error.  In
determining such amount, such Lender may use any reasonable averaging and
attribution methods.
 
 
Section 2.10  Taxes.
 
  (a) Payments Free and Clear of Taxes.  Except as otherwise provided in this
Section 2.11, each payment by any Borrower under any Loan Document shall be made
free and clear of all present or future taxes, levies, imposts, deductions,
charges or withholdings and all liabilities with respect thereto (and without
deduction for any of them) (collectively, but excluding the taxes set forth in
clauses (i) and (ii) below, the “Taxes”) other than for (i) taxes measured by
net income (including branch profits taxes) and franchise taxes imposed in lieu
of net income taxes, in each case imposed on any Secured Party as a result of a
present or former connection between such Secured Party and the jurisdiction of
the Governmental Authority imposing such tax or any political subdivision or
taxing authority thereof or therein (other than such connection arising solely
from any Secured Party having executed, delivered or performed its obligations
or received a payment under, or enforced, any Loan Document) or (ii) taxes that
are directly attributable to either (a) the failure (other than as a result of a
change in any Requirement of Law that occurs after the date a Secured Party
becomes a “Secured Party” under this Agreement) by any Secured Party to deliver
the documentation required to be delivered by a Non-U.S. Lending Party claiming
to be exempt from, or subject to a reduced rate for, United States withholding
tax, pursuant to clause (f) below or (b) if the Non-U.S. Lender indicates in the
documentation that they are only claiming a reduced rate for United States
withholding, taxes up to the claimed rate of withholding with respect to the
type of income for which the reduced rate is claimed.  
 

 
35

--------------------------------------------------------------------------------

 

Gross-Up.  If any Taxes shall be required by law to be deducted from or in
respect of any amount payable under any Loan Document (other than any Secured
Hedging Agreement) to any Secured Party (i) such amount shall be increased as
necessary to ensure that, after all required deductions for Taxes are made
(including deductions applicable to any increases to any amount under this
Section 2.11), such Secured Party receives the amount it would have received had
no such deductions been made, (ii) the Borrowers shall make such deductions,
(iii) the Borrowers shall timely pay the full amount deducted to the relevant
taxing authority or other authority in accordance with applicable Requirements
of Law and (iv) within thirty (30) days after such payment is made, the
Borrowers shall deliver to the Administrative Agent an original or certified
copy of a receipt evidencing such payment; provided, however, that no such
increase shall be made with respect to, and no Borrower shall be required to
indemnify any such Secured Party pursuant to clause (d) below for, withholding
taxes to the extent that the obligation to withhold amounts existed on the date
that such Secured Party became a “Secured Party” under this Agreement in the
capacity under which such Secured Party makes a claim under this clause (b),
except in each case to the extent such Secured Party is a direct or indirect
assignee (other than pursuant to Section 2.12 (Substitution of Lenders)) of any
other Secured Party that was entitled, at the time the assignment of such other
Secured Party became effective, to receive additional amounts under this clause
(b).
 
Other Taxes.  In addition, the Borrowers agree to pay, and authorize the
Administrative Agent to pay in their names, any stamp, documentary, excise or
property tax, transfer, mortgage, recording charges or similar levies imposed by
any applicable Requirement of Law or Governmental Authority and all Liabilities
with respect thereto (including by reason of any delay in payment thereof), in
each case arising from the execution, delivery or registration of, or otherwise
with respect to, any Loan Document or any transaction contemplated therein
(collectively, “Other Taxes”).  Within 30 days after the date of any payment of
Taxes or Other Taxes by any Borrower, such Borrower shall furnish to the
Administrative Agent, at its address referred to in Section 11.11, the original
or a certified copy of a receipt evidencing payment thereof.
 
Indemnification.  The Borrowers shall reimburse and indemnify, within thirty
(30) days after receipt of demand therefor from the Administrative Agent, each
Secured Party for all Taxes and Other Taxes (including any Taxes and Other Taxes
imposed by any jurisdiction on amounts payable under this Section 2.11) actually
paid by such Secured Party and any Liabilities arising therefrom or with respect
thereto.  A certificate of the Secured Party (or of the Administrative Agent on
behalf of such Secured Party) claiming any compensation under this clause (d),
setting forth the amounts to be paid thereunder and delivered to the Borrowers
with copy to the Administrative Agent, shall be conclusive, binding and final
for all purposes, absent manifest error.  
 
Mitigation.  Any Lender claiming any additional amounts payable pursuant to this
Section 2.11 shall use its reasonable efforts (consistent with its internal
policies and Requirements of Law) to change the jurisdiction of its lending
office if such a change would reduce any such additional amounts (or any similar
amount that may thereafter accrue) and would not, in the reasonable
determination of such Lender, be otherwise disadvantageous to such Lender.
 
Tax Forms.  (i) Each Non-U.S. Lender Party shall (w) on or prior to the date
such Non-U.S. Lender Party becomes a “Non-U.S. Lender Party” hereunder, (x) on
or
 

 
36

--------------------------------------------------------------------------------

 

prior to the date on which any such form or certification expires or becomes
obsolete, (y) after the occurrence of any event requiring a change in the most
recent form or certification previously delivered by it pursuant to this
clause (i) and (z) from time to time if requested by any Borrower or the
Administrative Agent (or, in the case of a participant or SPV, the relevant
Lender), provide the Administrative Agent and the Borrowers (or, in the case of
a participant or SPV, the relevant Lender) with two completed originals of each
of the following, as applicable:  (A) Forms W-8ECI (claiming exemption from U.S.
withholding tax because the income is effectively connected with a U.S. trade or
business), W-8BEN (claiming exemption from U.S. withholding tax under an income
tax treaty) and/or W-8IMY (claiming exemption from U.S. withholding tax for any
portion of any sums paid or payable to such Non-U.S. Lender Party under any of
the Loan Documents for which it does not act or ceases to act for its own
account with respect to thereto) or any successor forms, (B) in the case of a
Non-U.S. Lender Party claiming exemption under Sections 871(h) or 881(c) of the
Code, Form W-8BEN (claiming exemption from U.S. withholding tax under the
portfolio interest exemption) or any successor form and a certificate in form
and substance acceptable to the Administrative Agent and the Borrowers that such
Non-U.S. Lender Party is not (1) a “bank” within the meaning of Section
881(c)(3)(A) of the Code, (2) a “10 percent shareholder” of any Borrower within
the meaning of Section 881(c)(3)(B) of the Code or (3) a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code or (C) any other
applicable document prescribed by the IRS certifying as to the entitlement of
such Non-U.S. Lender Party to such exemption from United States withholding tax
with respect to all payments to be made to such Non-U.S. Lender Party under the
Loan Documents.  Unless the Borrowers and the Administrative Agent have received
forms or other documents satisfactory to them indicating that payments under any
Loan Document to or for a Non-U.S. Lender Party are not subject to United States
withholding tax, the Borrowers and the Administrative Agent shall withhold
amounts required to be withheld by applicable Requirements of Law from such
payments at the applicable statutory rate.
 
Each U.S. Lender Party shall (A) on or prior to the date such U.S. Lender Party
becomes a “U.S. Lender Party” hereunder, (B) on or prior to the date on which
any such form or certification expires or becomes obsolete, (C) after the
occurrence of any event requiring a change in the most recent form or
certification previously delivered by it pursuant to this clause (f) and (D)
from time to time if requested by any Borrower or the Administrative Agent (or,
in the case of a participant or SPV, the relevant Lender), provide the
Administrative Agent and the Borrowers (or, in the case of a participant or SPV,
the relevant Lender) with two completed originals of Form W-9 (certifying that
such U.S. Lender Party is entitled to an exemption from U.S. backup withholding
tax) or any successor form.
 
Each Lender having sold a participation in any of its Obligations or identified
an SPV as such to the Administrative Agent shall collect from such participant
or SPV the documents described in this clause (f) and provide them to the
Administrative Agent.
 
 
Section 2.11  Substitution of Lenders.
 
  (a) Substitution Right.  In the event that any Lender that is not an Affiliate
of the Administrative Agent (an “Affected Lender”) (i) makes a claim under
clause (b) (Increased Costs) or (c) (Increased Capital Requirements) of
Section 2.10, (ii) notifies the Borrowers pursuant to Section 2.9(b)
(Illegality) that it becomes illegal for such
 

 
37

--------------------------------------------------------------------------------

 

Lender to continue to fund or make any Eurodollar Rate Loan, (iii) makes a claim
for payment pursuant to Section 2.11(b) (Taxes), (iv) becomes a Non-Funding
Lender or (v) does not consent to any amendment, waiver or consent to any Loan
Document for which the consent of the Required Lenders is obtained but that
requires the consent of other Lenders, the Borrowers may either pay in full such
Affected Lender without premium or penalty with respect to amounts due with the
consent of the Administrative Agent or substitute for such Affected Lender any
Lender or any Affiliate or Approved Fund of any Lender or any other Person
acceptable (which acceptance shall not be unreasonably withheld or delayed) to
the Administrative Agent (in each case, a “Substitute Lender”).  Upon Borrowers’
request, the Administrative Agent shall solicit and obtain a Substitute Lender.
 
(b)  Procedure.  To substitute such Affected Lender or pay in full the
Obligations owed to such Affected Lender, the Borrowers shall deliver a notice
to the Administrative Agent and such Affected Lender.  The effectiveness of such
payment or substitution shall be subject to the delivery to the Administrative
Agent by the Borrowers (or, as may be applicable in the case of a substitution,
by the Substitute Lender) of (i) payment for the account of such Affected
Lender, of, to the extent accrued through, and outstanding on, the effective
date for such payment or substitution, all Obligations owing to such Affected
Lender (including interest through the end of the applicable Interest Period
that will be owed because of such payment), and (ii) in the case of a
substitution, (A) except in the event the Affected Lender is a Non-Funding
Lender, payment of the assignment fee set forth in Section 11.2(c) and (B) an
assumption agreement in form and substance reasonably satisfactory to the
Administrative Agent whereby the Substitute Lender shall, among other things,
agree to be bound by the terms of the Loan Documents and assume the Commitment
of the Affected Lender.
 
Effectiveness.  Upon satisfaction of the conditions set forth in clause (b)
above, the Administrative Agent shall record such substitution or payment in the
Register, whereupon (i) in the case of any payment in full, such Affected
Lender’s Commitments shall be terminated and (ii) in the case of any
substitution, (A) the Affected Lender shall sell and be relieved of, and the
Substitute Lender shall purchase and assume, all rights and claims of such
Affected Lender under the Loan Documents, except that the Affected Lender shall
retain such rights expressly providing that they survive the repayment of the
Obligations and the termination of the Commitments, (B) the Substitute Lender
shall become a “Lender” hereunder having a Commitment in the amount of such
Affected Lender’s Commitment and (C) the Affected Lender shall execute and
deliver to the Administrative Agent an Assignment to evidence such substitution
and deliver any Note in its possession; provided, however, that the failure of
any Affected Lender to execute any such Assignment or deliver any such Note
shall not render such sale and purchase (or the corresponding assignment)
invalid.
 
 
ARTICLE III                                
 
 


 
 
CONDITIONS TO LOANS
 
 
Section 3.1  Conditions Precedent to Funding.
 
  The obligation of each Lender to  fund its Pro Rata Share of the Term Loans is
subject to the satisfaction or due waiver by Administrative Agent and each
Lender of each of the following conditions precedent on or before the Closing
Date:
 

 
38

--------------------------------------------------------------------------------

 

Certain Documents.  The Administrative Agent shall have received on or prior to
the Closing Date (unless otherwise specified below), each of the following, each
dated the Closing Date, unless otherwise agreed by the Administrative Agent, in
form and substance satisfactory to the Administrative Agent and each Lender:
 
this Agreement duly executed by each Borrower and, for the account of each
Lender having requested the same by notice to the Administrative Agent and the
Borrowers received by each at least 1 Business Day prior to the Closing Date (or
such later date as may be agreed to by the Borrowers), Notes conforming to the
requirements set forth in Section 2.8(e);
 
the Security Documents, duly executed by each Borrower, together with (A) copies
of UCC, Intellectual Property and other appropriate search reports and of all
effective prior filings listed therein, together with evidence of the
termination of such prior filings and other documents with respect to the
priority of the security interest of the Administrative Agent in the Collateral,
in each case as may be reasonably requested by the Administrative Agent and (B)
all documents representing all Equity Interests being pledged pursuant to such
Security Agreement and related undated powers or endorsements duly executed in
blank, each duly executed by, in addition to the applicable Borrower, the
applicable financial institution
 
the Assignment of Membership Interests, duly executed by Emeritus, together with
all documents representing all Equity Interests being pledged pursuant to such
Assignment of Membership Interests and related undated powers or endorsements
duly executed in blank, each duly executed by each Borrower as issuer;
 
Mortgages, duly executed by each respective Borrower, for each Facility (except
as may be otherwise agreed to by the Administrative Agent), together with all
Mortgage Supporting Documents relating thereto;
 
The Guaranty, duly executed by Emeritus;
 
One or more Environmental Indemnities, duly executed by Emeritus and the
Borrowers;
 
The state of title to the Real Property shall be satisfactory to the
Administrative Agent and the Mortgages shall be insured by a mortgagee title
insurance policy (or binding commitment therefor) in form and substance and from
a title insurer, all reasonably acceptable to the Administrative Agent.  Except
for variances approved by the Administrative Agent prior to the Closing Date
(which approval shall be evidenced by the Administrative Agent’s execution and
delivery of this Agreement), on or before the Closing Date, such title insurance
policy shall be on an American Land Title Association (“ALTA”) form designated
by the Administrative Agent, but subject to the local customs in the
jurisdiction in which such Real Property exists, shall specifically contain no
exception as to survey matters or creditors rights, must contain affirmative
coverage against mechanics’, contractors’, suppliers’ and/or materialmen’s
liens, filed or unfiled, must affirmatively insure
 

 
39

--------------------------------------------------------------------------------

 

that the security instrument is a valid first lien against the fee simple,
marketable estate, insuring the Administrative Agent for the benefit of Lenders
for a sum not less than the maximum principal amount of all financing hereunder
and must contain such endorsements as may be required by the Administrative
Agent (including, but not limited to and subject to availability in the
jurisdiction in which the Real Property is located, endorsements covering zoning
(ALTA 3.1 with parking), variable interest rates, no violations of covenants,
conditions and restrictions of record, street address, no usury violation,
environmental liens, tie-in, access, contiguity, encroachment, tax parcel, doing
business, mortgage tax, first loss and last dollar).  Fee simple title to the
Real Property and to the fixtures, equipment, furniture and personal property
encumbered by the Loan Documents shall be marketable, and free and clear of all
defects, liens, encumbrances, security interests, assessments, restrictions and
easements which are not acceptable to the Administrative Agent, in the
Administrative Agent’s reasonable discretion.  If access to the Real Property is
by means of easements or leases, said easements or leases shall be reasonably
satisfactory in form and substance to the Administrative Agent, shall be insured
under the mortgagee’s title insurance policy issued to the Administrative Agent
as part of the insured estate and shall not be subject to any prior liens or
encumbrances.  A search of the state and local public records shall disclose no
conditional sales contracts, chattel mortgages, leases of personalty, financing
statements or title retention agreements filed and/or recorded against any
Borrower or the property other than liens which are expressly permitted under
this Agreement.
 
The Administrative Agent shall have received the following, all in form and
substance reasonably satisfactory to the Administrative Agent in its sole and
absolute discretion:
 
such property appraisals, property As-Built Surveys, environmental reports,
physical and structural inspection reports and other third party reports as the
Administrative Agent shall deem necessary or appropriate;
 


evidence, in the form of letters from municipalities, if available, As-Built
Surveys, or other reasonable evidence, that the Real Property and all
improvements thereon comply in all material respects with applicable codes,
regulations and ordinances, are zoned for their current use, are adequately
served by public utilities, are completed free of mechanics and materialmen’s
liens, are not the subject to any pending litigation, are not the subject of any
pending condemnation proceeding and have not been materially damaged by fire or
other casualty;
 
copies of all Leases pertaining to the Real Property;
 
copies of all recent real estate tax bills, with proof of payment if due,
together with evidence that each parcel of Real Property is a separately
identifiable tax lot; and
 
evidence, which evidence may be provided in the form of surveys required under
clause (A) above, reasonably satisfactory to the Administrative Agent that the
improvements on the Real Property, other than with
 

 
40

--------------------------------------------------------------------------------

 

respect to the Springfield Facility, are not within a special flood hazard area
and is not eligible for flood insurance under the U. S. Flood Disaster
Protection Act of 1973, as amended.
 
duly executed favorable opinions of counsel to the Borrowers including local
counsel in each state in which a Facility being acquired is located, each
addressed to the Administrative Agent and the Lenders and addressing such
matters as the Administrative Agent may reasonably request;
 
a copy of each Constituent Document of each Borrower that is on file with any
Governmental Authority in any jurisdiction, certified as of a recent date by
such Governmental Authority or a Responsible Officer, together with, if
applicable, certificates from such Governmental Authority attesting to the good
standing of such Borrower in such jurisdiction and each other jurisdiction where
such Borrower is qualified to do business as a foreign entity or where such
qualification is necessary (and, if appropriate in any such jurisdiction,
related tax certificates);
 
a certificate of a Responsible Officer of each Borrower in charge of maintaining
books and records of such Borrower certifying as to (A) the names and signatures
of each Responsible Officer of such Borrower authorized to execute and deliver
any Loan Document, (B) the Constituent Documents of such Borrower attached to
such certificate are complete and correct copies of such Constituent Documents
as in effect on the date of such certification (or, for any such Constituent
Document delivered pursuant to clause (v) above, that there have been no changes
from such Constituent Document so delivered) and (C) if applicable, the
resolutions of such Borrower’s board of directors or other appropriate governing
body approving and authorizing the execution, delivery and performance of each
Loan Document to which such Borrower is a party;
 
a certificate of a Responsible Officer of each Borrower to the effect that (A)
after giving effect to the Term Loan, (1) the representations and warranties set
forth in any Loan Document are true and correct in all material respects as of
the Closing Date, and (2) no Event of Default shall be continuing, and (B) the
Borrowers taken as a whole are Solvent after giving effect to the Term Loans,
the application of the proceeds thereof in accordance with Section 7.9 and the
payment of all estimated legal, accounting and other fees and expenses related
hereto and thereto;
 
insurance certificates in form and substance satisfactory to the Administrative
Agent demonstrating that the insurance policies required by Section 7.5 are in
full force and effect and have all endorsements required by such Section 7.5;
and
 
such other documents and information with respect to the Facilities or the
Borrowers as any Lender through the Administrative Agent may reasonably request.
 
Minimum Consolidated Net Income.  The Consolidated Net Income for the Facilities
being acquired shall be equal to or greater than $1,450,000 in the aggregate
 

 
41

--------------------------------------------------------------------------------

 

subject to reasonable adjustments in form and substance satisfactory to the
Administrative Agent.  For the purposes of this Section 3.1(b) only,
Consolidated Net Income shall be calculated using the aggregate net income of
the Facilities as of the Closing Date.
 
Escrows, Reserves, Fees and Expenses.  Borrowers shall have funded all escrows
and reserves and paid to the Administrative Agent, for the account of the
Administrative Agent, its Related Persons or any Lender, as the case may be, all
fees and all reimbursements of costs or expenses, in each case due and payable
under any Loan Document.
 
Consents.  Each Borrower shall have received all consents and authorizations
required pursuant to any material Contractual Obligation with any other Person
and shall have obtained all Permits of, and effected all notices to and filings
with, any Governmental Authority, in each case, as may be necessary in
connection with the consummation of the transactions contemplated in any Loan
Document or Related Document.
 
Related Transactions.  The Administrative Agent shall be satisfied that, (i)
subject only the funding of the Term Loans hereunder and the use of proceeds
thereof, (A) as certified to the Administrative Agent, all conditions precedent
to the consummation of the applicable Acquisition will have been satisfied or
duly waived with the consent of the Administrative Agent and such Acquisition
will have been consummated in accordance with the Acquisition Agreement and (B)
the applicable Collateral shall be free and clear of all Liens other than Liens
permitted pursuant to Section 8.2, and (ii) the Required Investors’ Equity
Investment will have been made.
 
 
Section 3.2  Determinations of Initial Borrowing Conditions.
 
  For purposes of determining compliance with the conditions specified in
Section 3.1, each Lender shall be deemed to be satisfied with each document and
each other matter required to be satisfactory to such Lender unless, prior to
the Closing Date, the Administrative Agent receives notice from such Lender
specifying such Lender’s objections and such Lender has not made available its
Pro Rata Share of the Term Loan to be made on such date.
 
 
ARTICLE IV                                
 
 


 
 
REPRESENTATIONS AND WARRANTIES
 
To induce the Lenders and the Administrative Agent to enter into the Loan
Documents, each Borrower represents and warrants to each of them each of the
following on and as of the Closing Date, the following:
 
 
Section 4.1  Corporate Existence; Compliance with Law.
 
  (a)  Each of Emeritus and the Borrowers (i) is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, (ii) is duly qualified to do business as a foreign entity and in
good standing under the laws of each jurisdiction where such qualification is
necessary, except where the failure to be so qualified or in good standing would
not, in the aggregate, have a Material Adverse Effect, (iii) has all requisite
power and authority and the legal right to own, pledge, mortgage and operate its
property, to lease or sublease any property it operates under lease or sublease
and to conduct its business as now or currently proposed to be conducted, (iv)
is in compliance with its Constituent Documents, (v) is in compliance with all
applicable
 

 
42

--------------------------------------------------------------------------------

 

Requirements of Law, except, in each case, where the failure to be in compliance
would not have a Material Adverse Effect, (vi) with respect to any Facility then
being acquired, has, or upon completion of the Acquisition and completion of any
required post closing procedures which are preconditions thereto shall have, all
necessary Permits from or by, has made all necessary filings with, and has given
all necessary notices to, each Governmental Authority having jurisdiction, to
the extent required for such ownership, lease, sublease, operation, occupation
or conduct of business, except where the failure to obtain such Permits, make
such filings or give such notices would not, in the aggregate, have a Material
Adverse Effect, and (vii) is not a foreign person within the meaning of
§ 1445(f)(3) of the Code.
 
(b)  With respect to any Facility then being acquired, each Facility (i) is
being operated as an assisted living, skilled nursing, independent senior
housing or Alzheimer’s facility, having the number of licensed beds/units as set
forth on Schedule 4.16, attached hereto (as modified from time to time with
Administrative Agent’s consent), (ii) is in conformance in all material respects
with all insurance, reimbursement and cost reporting requirements, and, if
applicable, has a current provider agreement that is in full force and effect
under Medicare and Medicaid, and (iii) is in compliance with all applicable
Requirements of Law, except, in each case, where the failure to be in compliance
would not materially (x) impair the value or marketability of such Facility or
(y) interfere with the ordinary conduct of the business conducted and proposed
to be conducted at such Facility.  There is no threatened in writing, existing
or pending revocation, suspension, termination, probation, restriction,
limitation, or nonrenewal proceeding by any third-party payor, including
Medicare, Medicaid, Blue Cross, Blue Shield or any other private commercial
insurance managed care and employee assistance program (such programs, the
“Third-Party Payor Programs”), to which any Borrower may presently be subject
with respect to any Facility.
 
(c)  With respect to any Facility then being acquired, all Licenses necessary or
desirable for using and operating the Facilities for the uses described in
clause (a), above, are held by, or will be held by, Borrowers, in the name of
the applicable Borrower, as required under applicable law, and are in full force
and effect, or upon completion of the Acquisition and completion of any required
post closing procedures which are preconditions to the issuance of such
Licenses, provided, however, that if such Facility is being acquired pursuant to
a sale/leaseback or similar arrangement, such Licenses may be held in the names
of the prior owners or operators of the Facility and used by the Borrowers
pursuant to such sale/leaseback or similar arrangement.
 
(d)  To the Borrowers’ knowledge, with respect to any Facility then being
acquired, there are no proceedings by any Governmental Authority or notices
thereof that would, directly or indirectly, or with the passage of time (i)
have a material adverse impact on Borrowers’ ability to accept and/or retain
patients or residents or operate such Facility for its current use or result in
the imposition of a fine, a sanction, a lower rate certification or a lower
reimbursement rate for services rendered to eligible patients or residents, (ii)
modify, limit or result in the transfer, suspension, revocation or imposition of
probationary use of any of the Licenses, other than a transfer of such License
to the Borrowers if such License is not already held by such Borrowers; or (iii)
affect any Borrower’s continued participation in the Medicaid or Medicare
programs or any other Third-Party Payors Programs, or any successor programs
thereto.
 

 
43

--------------------------------------------------------------------------------

 

(e)  With respect to any Facility then being acquired, except as reviewed and
approved by Administrative Agent, no Facility has received a violation, and no
statement of charges or deficiencies has been made or penalty enforcement action
has been undertaken against any Facility, Borrower or against any officer,
director, partner, member or stockholder of any Borrower, by any Governmental
Authority during the last five calendar years, and there have been no violations
over the past five years which have threatened any Facility’s, or any Borrower’s
certification for participation in Medicare or Medicaid or the other Third-Party
Payor Programs.
 
(f)  With respect to any Facility then being acquired, there are no current,
pending or outstanding Third-Party Payor Programs reimbursement audits, appeals
or recoupment efforts pending at any Facility, and there are no years that are
subject to audit in respect of any Third-Party Payor Program that would, in each
case, adversely affect any Borrower, other than audit rights pursuant to
Medicare and Medicaid programs.
 
(g)  No Borrower is a participant in any federal program whereby any
Governmental Authority may have the right to recover funds by reason of the
advance of federal funds, including those authorized under the Hill-Burton Act
(42 U.S.C. 291, et seq.), as it may be amended.
 
(h)  With respect to any Facility then being acquired, substantially all of the
patient and resident care agreements conform in all material respects with the
form patient or resident care agreements that have been delivered to
Administrative Agent
 
(i)  Emeritus’ principal place of business is at 3131 Elliot Avenue, Suite 500,
Seattle, Washington 98121.  Emeritus is the manager and sole member of each
Borrower and owns one hundred percent (100%) of the membership interests in
Borrower free and clear of all liens, claims and encumbrances.  Emeritus has the
authority to make all material decisions for each of the Borrowers.
 
 
Section 4.2  Loan and Related Documents.
 
  (a) Power and Authority.  The execution, delivery and performance by Emeritus
and each Borrower of the Loan Documents and Related Documents to which it is a
party (i) are within the corporate or similar powers of Emeritus and each
Borrower and, at the time of execution thereof, have been duly authorized by all
necessary corporate and similar action (including, if applicable, consent of
holders of its Equity Interests), (ii) do not (A) contravene the Constituent
Documents of any Borrower or Emeritus, (B) violate any applicable Requirement of
Law, (C) conflict with, contravene, constitute a default or breach under, or
result in or permit the termination or acceleration of, any material Contractual
Obligation of Emeritus or any Borrower (including other Related Documents or
Loan Documents) other than those that would not, in the aggregate, have a
Material Adverse Effect and are not created or caused by, or constitute a
conflict, breach, default or termination or acceleration event under, any Loan
Document or (D) result in the imposition of any Lien (other than a Permitted
Lien) upon any property of any Borrower or any of its Subsidiaries or any other
Collateral and (iii) to any Borrower’s knowledge, do not require any Permit of,
or filing with, any Governmental Authority or any consent of, or notice to, any
Person, other than (A) with respect to the Loan Documents, the filings required
to perfect the Liens created by the Loan Documents, (B) those listed on
Schedule 4.2 and that have been, or will be prior to the Closing Date, obtained
or made, copies of which have been, or will be prior to the Closing Date,
delivered to the Administrative Agent, and each of which on the Closing Date
will be in full force and effect and
 

 
44

--------------------------------------------------------------------------------

 

(C) with respect to the Acquisition, those that, (1) if not obtained, would not,
in the aggregate, have a Material Adverse Effect, or (2) will be obtained upon
completion of the Acquisition and completion of any required post closing
procedures or undertakings that are preconditions thereto.
 
(b)           Due Execution, Delivery and Enforceability.  From and after its
delivery to the Administrative Agent, each Loan Document and Related Document
has been duly executed and delivered to the other parties thereto by Emeritus
and each Borrower party thereto, as applicable, and is the legal, valid and
binding obligation of Emeritus and each Borrower as applicable and is
enforceable against such Person in accordance with its terms.
 
(c)           Related Documents.  Each representation and warranty in each
Related Document is true and correct in all material respects and no default, or
event that, with the giving of notice or lapse of time or both, would constitute
a default, has occurred thereunder.  As of the Closing Date, all applicable
waiting periods in connection with the Acquisition have expired or have been
terminated without any action being taken by any Governmental Authority
(including any requisite waiting period (and any extension thereof) under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976).
 
(d)           Emeritus.  Emeritus has full right, power and authority to execute
the Loan Documents on its own behalf and on behalf of each Borrower.
 
 
Section 4.3  Ownership of the Borrowers
 
.  The information set forth on the Corporate Chart is complete and accurate as
of the Closing Date.  All outstanding Equity Interests of each Person listed
thereon have been validly issued, are fully paid and non-assessable (to the
extent applicable).  The Equity Interests of each Borrower are free and clear of
all Liens other than the security interests created by the Loan Documents and,
in the case of joint ventures, Permitted Liens.  There are no Equity Equivalents
with respect to the Equity Interests of any Borrower as of the Closing Date,
except as set forth on Schedule 4.3.  There are no Contractual Obligations or
other understandings to which any Borrower is a party with respect to (including
any restriction on) the issuance, voting, Transfer or pledge of any Equity
Interest or Equity Equivalent of any Borrower.
 
 
Section 4.4  Financial Statements
 
.  (a) To Borrowers’ knowledge each of (i) the audited Consolidated balance
sheet of the Seller as at December 31, 2006 and the related Consolidated
statements of income, retained earnings and cash flows of the Seller for the
Fiscal Year then ended and (ii) subject to the absence of footnote disclosure
and normal recurring year end audit adjustments, the unaudited Consolidated
balance sheets of the Seller as at June 30, 2007 and the related Consolidated
statements of income, retained earnings and cash flows of the Seller for the 3
months then ended, copies of each of which have been furnished to the
Administrative Agent, fairly present in all material respects the Consolidated
financial position, results of operations and cash flow of the Seller as at the
dates indicated and for the periods indicated in accordance with GAAP.


(b)  Prior to the Closing Date, the Borrowers had no property, liabilities or
Contractual Obligations other than the Loan Documents and the Related Documents
and no Borrower had any Subsidiary.
 
The Initial Projections have been prepared by the Borrowers in light of the past
operations of the business of the Seller and its Subsidiaries and reflect
Projections for
 

 
45

--------------------------------------------------------------------------------

 

the 3 year period beginning July, 2007 on a quarterly basis for the first year
and on a year by year basis thereafter.  As of the Closing Date, the Initial
Projections are based upon estimates and assumptions stated therein, all of
which the Borrowers believe to be reasonable and fair in light of conditions and
facts known to the Borrowers as of the Closing Date and reflect the good faith,
reasonable and fair estimates by the Borrowers of the future Consolidated
financial performance of the Borrowers and the other information Projections
therein for the periods set forth therein.
 
 
Section 4.5  Material Adverse Effect.
 
  Since the Closing Date, to any Borrower’s knowledge, there have been no
events, circumstances, developments or other changes in facts with respect to
the Facilities, Emeritus or the Borrowers that would, in the aggregate, have a
Material Adverse Effect.
 
 
Section 4.6  Solvency.
 
  Both before and after giving effect to (a) the Term Loan made on or prior to
the date this representation and warranty is made, (b) the disbursement of the
proceeds of such Term Loan, (c) the consummation of the Related Transactions,
and (d) the payment and accrual of all transaction costs in connection with the
foregoing, the Borrowers, taken as a whole, are Solvent.
 
 
Section 4.7  Litigation.
 
  There are no pending (or, to the knowledge of any Borrower, threatened)
actions, investigations, suits, proceedings, audits, claims, demands, orders or
disputes affecting Emeritus or any Borrower with, by or before any Governmental
Authority other than those that cannot reasonably be expected to affect the
Obligations, the Loan Documents, the Related Documents and would not, in the
aggregate, have a Material Adverse Effect.
 
 
Section 4.8  Taxes.
 
  All federal, state, local and foreign income and franchise and other material
tax returns, reports and statements (collectively, the “Tax Returns”) required
to be filed by any Tax Affiliate have been filed with the appropriate
Governmental Authorities in all jurisdictions in which such Tax Returns are
required to be filed, all such Tax Returns are true and correct in all material
respects, and all taxes, charges and other impositions reflected therein or
otherwise due and payable have been paid prior to the date on which any
Liability may be added thereto for non-payment thereof except for those
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves are maintained on the books of the appropriate Tax
Affiliate in accordance with GAAP.  No Tax Return is under audit or examination
by any Governmental Authority and no notice of such an audit or examination or
any assertion of any claim for Taxes has been given or made by any Governmental
Authority.  Proper and accurate amounts have been withheld by each Tax Affiliate
from their respective employees for all periods in full and complete compliance
with the tax, social security and unemployment withholding provisions of
applicable Requirements of Law and such withholdings have been timely paid to
the respective Governmental Authorities.  No Tax Affiliate has participated in a
“reportable transaction” within the meaning of Treasury Regulation
Section 1.6011-4(b) or has been a member of an affiliated, combined or unitary
group other than the group of which a Tax Affiliate is the common parent.
 
All Other Taxes required to be paid in connection with the transfer of the Real
Property to Borrower and the granting of the security interest under the Loan
Documents (including recording of the Mortgage, Mortgage Supporting Documents,
and other Loan Documents required to be filed in connection with the Loan) have
been paid or will be paid on the Closing Date, as applicable.
 

 
46

--------------------------------------------------------------------------------

 

Margin Regulations
 
.  No Borrower is engaged in the business of extending credit for the purpose
of, and no proceeds of any Loan or other extensions of credit hereunder will be
used for the purpose of, buying or carrying margin stock (within the meaning of
Regulation U of the Federal Reserve Board) or extending credit to others for the
purpose of purchasing or carrying any such margin stock, in each case in
contravention of Regulation T, U or X of the Federal Reserve Board.
 
 
Section 4.9  No Burdensome Obligations; No Defaults
 
.  Neither Emeritus or any  Borrower is a party to any Contractual Obligation,
neither Emeritus nor any Borrower has Constituent Documents containing
obligations, and, to the knowledge of any Borrower, there are no applicable
Requirements of Law, in each case the compliance with which would have, in the
aggregate, a Material Adverse Effect.  Neither Emeritus nor Borrower (and, to
the knowledge of each Borrower, no other party thereto) is in default under or
with respect to any Contractual Obligation of any Borrower, other than those
that would not, in the aggregate, have a Material Adverse Effect.
 
 
Section 4.10  Single Purpose Entity
 
. Each Borrower is and has at all times since its formation been a Single
Purpose Entity.  All of the assumptions made in the opinion delivered on the
Closing Date, including, but not limited to, any exhibits attached thereto, are
true and correct in all respects.  Each Borrower has complied with all of the
assumptions made with respect to it in such opinion.
 
 
Section 4.11  Labor Matters
 
.  There are no strikes, work stoppages, slowdowns or lockouts existing, pending
(or, to the knowledge of any Borrower, threatened) against or involving any
Borrower, except, for those that would not, in the aggregate, have a Material
Adverse Effect.  Except as set forth on Schedule 4.12, as of the Closing Date,
(a) there is no collective bargaining or similar agreement with any union, labor
organization, works council or similar representative covering any employee of
any Borrower, (b) no petition for certification or election of any such
representative is existing or pending with respect to any employee of any
Borrower and (c) no such representative has sought certification or recognition
with respect to any employee of any Borrower.
 
 
Section 4.12  ERISA
 
.  Except for those that would not, in the aggregate, have a Material Adverse
Effect, each Benefit Plan, and each trust thereunder, intended to qualify for
tax exempt status under Section 401 or 501 of the Code has been maintained in
compliance with the requirements thereof.  Except for those that would not, in
the aggregate, have a Material Adverse Effect, (x) each Benefit Plan is in
compliance with applicable provisions of ERISA, the Code and other Requirements
of Law, (y) there are no existing or pending (or to the knowledge of any
Borrower, threatened) claims (other than routine claims for benefits in the
normal course), sanctions, actions, lawsuits or other proceedings or
investigation involving any Benefit Plan to which any Borrower incurs or
otherwise has or could have an obligation or any Liability and (z) no ERISA
Event is reasonably expected to occur.  On the Closing Date, no ERISA Event has
occurred in connection with which obligations and liabilities remain outstanding
that could reasonably be expected to have a Material Adverse Effect.  No ERISA
Affiliate would have any Withdrawal Liability as a result of a complete
withdrawal from any Multiemployer Plan on the date this representation is made
that could reasonably be expected to have a Material Adverse Effect.
 

 
47

--------------------------------------------------------------------------------

 

Environmental Matters
 
.  Except as set forth on Schedule 4.14, (a) the operations of each Facility and
each Borrower are and have been in compliance with all applicable Environmental
Laws, including obtaining, maintaining and complying with all Permits required
by any applicable Environmental Law, other than non-compliances that, in the
aggregate, would not have a reasonable likelihood of resulting in Material
Environmental Liabilities, (b) no Borrower is party to, and no Borrower and no
real property currently (or to the knowledge of any Borrower previously) owned,
leased, subleased, operated or otherwise occupied by or for any Borrower is
subject to or the subject of, any pending (or, to the knowledge of any Borrower,
threatened) order, action, investigation, suit, proceeding, audit, claim,
demand, dispute or notice of violation or of potential liability or similar
notice under or pursuant to any Environmental Law other than those that, in the
aggregate, are not reasonably likely to result in Material Environmental
Liabilities, (c) no Lien in favor of any Governmental Authority securing, in
whole or in part, Environmental Liabilities has attached to any property of any
Borrower and, to the knowledge of any Borrower, no facts, circumstances or
conditions exist that could reasonably be expected to result in any such Lien
attaching to any such property, (d) no Borrower has caused or suffered to occur
a Release of Hazardous Materials at, to or from any real property of any
Borrower and, to the knowledge of any Borrower, each such real property is free
of contamination by any Hazardous Materials except for such Release or
contamination that could not reasonably be expected to result, in the aggregate,
in Material Environmental Liabilities, (e) no Borrower (i) is or has been
engaged in, or has permitted any current or former tenant to engage in,
operations, or (ii) knows of any facts, circumstances or conditions, including
receipt of any information request or notice of potential responsibility under
CERCLA or similar Environmental Laws, that, in the aggregate, would have a
reasonable likelihood of resulting in Material Environmental Liabilities and (f)
each Borrower has made available to the Administrative Agent copies of all
existing environmental reports, reviews and audits and all documents pertaining
to actual or potential Environmental Liabilities, in each case to the extent
such reports, reviews, audits and documents are in their possession, custody or
control.
 
 
Section 4.13  Intellectual Property
 
.  Each Borrower owns or licenses, or uses pursuant to a Management Agreement,
all Intellectual Property that is necessary for the operations of its
businesses.  To the knowledge of each Borrower, (a) the conduct and operations
of the businesses of each Borrower does not infringe, misappropriate, dilute,
violate or otherwise impair any Intellectual Property owned by any other Person
and (b) no other Person has contested any right, title or interest of any
Borrower in, or relating to, any Intellectual Property, other than, in each
case, as cannot reasonably be expected to affect the Loan Documents and the
transactions contemplated therein and would not, in the aggregate, have a
Material Adverse Effect.  In addition, (x) there are no pending (or, to the
knowledge of any Borrower, threatened) actions, investigations, suits,
proceedings, audits, claims, demands, orders or disputes affecting any Borrower
with respect to, (y) no judgment or order regarding any such claim has been
rendered by any competent Governmental Authority, no settlement agreement or
similar Contractual Obligation has been entered into by any Borrower, with
respect to and (z) no Borrower knows or has any reason to know of any valid
basis for any claim based on, any such infringement, misappropriation, dilution,
violation or impairment or contest, other than, in each case, as cannot
reasonably be expected to affect the Loan Documents and the transactions
contemplated therein and would not, in the aggregate, have a Material Adverse
Effect.
 
 
Section 4.14  Title; Real Property
 
.  (a) Set forth on Schedule 4.16 is, as of the Closing Date, (i) a complete and
accurate list of all real property owned in fee simple by any Borrower or in
which any Borrower owns a leasehold interest setting forth, for each such real
property, the
 

 
48

--------------------------------------------------------------------------------

 

current street address (including, where applicable, county, state and other
relevant jurisdictions), the record owner thereof and, where applicable, each
lessee and sublessee thereof, (ii) any lease, sublease, license or sublicense of
such real property by any Borrower and (iii) for each such real property that
the Administrative Agent has requested be subject to a Mortgage or that is
otherwise material to the business of any Borrower, each Contractual Obligation
by any Borrower, whether contingent or otherwise, to Transfer such real
property.
 
(b)           Each Borrower has good and marketable fee simple title to all
owned real property and valid leasehold interests in all leased real property,
and owns all personal property, in each case that is purported to be owned or
leased by it, including those reflected on the most recent Financial Statements
delivered by the Borrower, and none of such property is subject to any Lien
except Permitted Liens.  All such real and personal property represents all of
the property used in the operation of the business located on the Real Property.
 
(c)           No condemnation has been commenced or, to the Borrowers’
knowledge, is contemplated with respect to all or any portion of any Facility or
for the relocation of roadways providing access to any Facility.
 
(d)           Each Facility has adequate rights of access to public ways and is
served by adequate water, sewer sanitary sewer and storm drain facilities.  All
public utilities necessary or convenient to the full use and enjoyment of each
Facility is located in the public right-of-way abutting each Facility or in a
duly recorded easement, and all such utilities are connected so as to serve such
Facility without passing over other property, except to the extent such other
property is subject to a recorded easement for such utility.  Except as shown on
the As-Built Surveys, all roads necessary for the full utilization of each
Facility for its current purpose have been completed and dedicated to public use
and accepted by all government authorities.
 
(e)           All real estate taxes and assessments, special or otherwise, which
are due and payable with respect to each parcel of Real Property has been paid
in full and there are no pending or, to Borrowers’ knowledge, proposed special
or other assessments for public improvements or otherwise affecting the Real
Property, nor are there any contemplated improvements to the Real Property that
may result in such special or other assessments.
 
(f)           No improvements on any parcel of Real Property is within a special
flood hazard area nor is eligible for flood insurance under the U. S. Flood
Disaster Protection Act of 1973, as amended or as a wetlands area by any
governmental entity having jurisdiction over any Real Property.
 
(g)           The Real Property for each Facility is comprised of one (1) or
more contiguous parcels that constitute a separate tax lot or lots and does not
constitute or include a portion of any other tax lot not a part of such Real
Property.
 
(h)           To Borrower’s knowledge and except as expressly disclosed in any
report addressing the physical condition of the Real Property, such Real
Property, including, without limitation, all buildings, improvements, parking
facilities, sidewalks, storm drainage systems, roofs, plumbing systems, HVAC
systems, fire protection systems, electrical systems, equipment, elevators,
exterior sidings and doors, landscaping, irrigation systems and all structural
components, are in good condition, order and repair in all material respects; to
Borrower’s knowledge and except as disclosed in such report, there exists no
structural or other material
 

 
49

--------------------------------------------------------------------------------

 

defects or damages in or to the Real Property, whether latent or otherwise, and
Borrower has not received any written notice from any insurance company or
bonding company of any defects or inadequacies in the Property, or any part
thereof, which would adversely affect the insurability of the same or cause the
imposition of extraordinary premiums or charges thereon or of any termination or
threatened termination of any policy of insurance or bond.
 
(i)           Each Lease associated with a Facility, other than any resident
care agreement or any Lease pursuant to which the Facility is leased back to its
prior owner after purchase by the Borrower, is terminable upon 30 days’ notice
by Borrower to the tenant thereunder.
 
 
Section 4.15  Full Disclosure
 
.  The information prepared or furnished by or on behalf of any Borrower in
connection with any Loan Document or Related Document (including the information
contained in any Financial Statement or Disclosure Document), does not contain
any untrue statement of a material fact or omit to state a material fact
necessary to make the statements contained therein, in light of the
circumstances when made, not misleading; provided, however, that Projections
contained therein are not to be viewed as factual and that actual results during
the periods covered thereby may differ from the results set forth in such
Projections by a material amount.  All Projections that are part of such
information (including those set forth in any Projections delivered subsequent
to the Closing Date) are based upon good faith estimates and stated assumptions
believed to be reasonable and fair as of the date made in light of conditions
and facts then known and, as of such date, reflect good faith, reasonable and
fair estimates of the information projected for the periods set forth
therein.  All facts known to any Borrower and material to an understanding of
the financial condition, business, property or prospects of the Borrower taken
as one enterprise have been disclosed to the Lenders.  The foregoing
representation shall be limited to the Borrowers’ knowledge with respect to any
reports or information furnished by a third party unless such third party has
been engaged by the Borrowers to prepare such information for or on behalf of
the Borrowers.
 
 
Section 4.16  Operation
 
.  Each Borrower shall, and shall cause the manager under any Management
Agreement to, (i) promptly perform and/or observe all of the covenants and
agreements required to be performed and observed by it under the applicable
Management Agreement in all material respects and do all things necessary to
preserve and to keep unimpaired its material rights thereunder; (ii) promptly
notify the Administrative Agent of any “event of default” under the applicable
Management Agreement of which it is aware; (iii) promptly deliver to the
Administrative Agent a copy of each financial statement, capital expenditures
plan, property improvement plan and any other accounting report received by it
under the applicable Management Agreement; and (iv) enforce in a commercially
reasonable manner the performance and observance of all of the material
covenants and agreements required to be performed and/or observed by such
Manager under the applicable Management Agreement.
 
 
Section 4.17  Estoppel Certificates
 
.  Borrowers shall, from time to time, upon thirty (30) days’ prior written
request from the Administrative Agent, execute, acknowledge and deliver to the
Administrative Agent, an Officer’s Certificate, stating that this Agreement and
the other Loan Documents are unmodified and in full force and effect (or, if
there have been modifications, that this Agreement and the other Loan Documents
are in full force and effect as modified and setting forth such modifications),
stating the amount of accrued and unpaid interest and the outstanding principal
amount of the Note and containing such other information with respect to the
Borrowers, the Property and the Loan as the Administrative Agent shall
reasonably request.
 

 
50

--------------------------------------------------------------------------------

 

The estoppel certificate shall also state either that to any Borrower’s
knowledge no Default exists hereunder or, if any Default shall exist hereunder,
specify such Default and the steps being taken to cure such Default.
 
 
ARTICLE V                                
 
 


 
 
FINANCIAL COVENANTS
 
Each Borrower agrees with the Lenders and the Administrative Agent to the
following, as long as any Obligation or any Commitment remains outstanding:
 
 
Section 5.1  Minimum Occupancy
 
.  Commencing on December 31, 2007, and as of the last day of each Fiscal
Quarter thereafter the average daily occupancy for the Facilities taken as whole
for the immediately preceding three (3) month period shall be greater than
ninety percent (90%) of the average daily occupancy at the Facilities taken as
whole for the three month period immediately preceding the Closing Date.
“Occupancy” under this Section 5.1 shall mean beds occupied by resident at any
Facility and paying at least applicable Medicare, Medicaid or insurance
reimbursable dates.
 
 
Section 5.2  Minimum Consolidated Project Yield
 
.  Commencing on the Income Threshold Date and continuing thereafter, the
Borrowers shall have as of the last day of each Fiscal Quarter for the four
Fiscal Quarter period then ended during each period set forth below a
Consolidated Project Yield of not less than the percentage set forth opposite
such period:
 
PERIOD
MINIMUM FACILITY YIELD
From the Closing Date to
June 30, 2010
9%
From July 1, 2010 to
June 30, 2011
10%
From July 1, 2011
and thereafter
11%

 
Section 5.3  Debt Service Coverage Ratio. Commencing on the Income Threshold
Date and continuing thereafter, the Borrowers shall have as of the last day of
each Fiscal Quarter for the four Fiscal Quarter period then ended a Debt Service
Coverage Ratio of not less than 1.20 to 1.00.
 
 
ARTICLE VI                                
 
 


 
 
REPORTING COVENANTS
 
Each Borrower agrees with the Lenders and the Administrative Agent to each of
the following, as long as any Obligation or any Commitment remains outstanding:
 
 
Section 6.1  Financial Statements
 
.  The Borrowers shall deliver to the Administrative Agent each of the
following:
 

 
51

--------------------------------------------------------------------------------

 

Monthly Reports.  (i) As soon as available, and in any event within 30 days
after the end of each of the first two fiscal months in each Fiscal Quarter, the
Consolidated  and consolidating unaudited balance sheet of the Borrowers as of
the close of such fiscal month and related Consolidated and consolidating
statements of income and cash flow for such fiscal month and that portion of the
Fiscal Year ending as of the close of such fiscal month, setting forth in
comparative form the figures for the corresponding period in the prior Fiscal
Year, in each case certified by a Responsible Officer of the Borrowers as fairly
presenting in all material respects the Consolidated financial position, results
of operations and cash flow of the Borrowers as at the dates indicated and for
the periods indicated in accordance with GAAP (subject to the absence of
footnote disclosure and normal year-end audit adjustments).
 
(ii) As soon as available, and in any event within 30 days after the end of each
calendar month, for such calendar month, statements of the operations of each
Facility (including a current occupancy report, operating statement) as of the
last day of such calendar month; and aged accounts receivable.
 
Quarterly Reports.  As soon as available, and in any event within 45 days after
the end of each of the first three Fiscal Quarters of each Fiscal Year, (i) the
Consolidated and consolidating unaudited balance sheet of the Borrowers as of
the close of such Fiscal Quarter and related Consolidated and consolidating
statements of income and cash flow for such Fiscal Quarter and that portion of
the Fiscal Year ending as of the close of such Fiscal Quarter, setting forth in
comparative form the figures for the corresponding period in the prior Fiscal
Year and the figures contained in the latest Projections, in each case certified
by a Responsible Officer of the Borrowers as fairly presenting in all material
respects the Consolidated financial position, results of operations and cash
flow of the Borrowers as at the dates indicated and for the periods indicated in
accordance with GAAP (subject to the absence of footnote disclosure and normal
year-end audit adjustments).
 
Annual Reports.  As soon as available, and in any event within 90 days after the
end of each Fiscal Year, the Consolidated and consolidating balance sheet of the
Borrowers as of the end of such year and related Consolidated and consolidating
statements of income, stockholders’ equity and cash flow for such Fiscal Year,
each prepared in accordance with GAAP, together with a certification by the
Borrowers’ Accountants that (i) such Consolidated Financial Statements fairly
present in all material respects the Consolidated financial position, results of
operations and cash flow of the Borrowers as the dates indicated and for the
periods indicated therein in accordance with GAAP without qualification as to
the scope of the audit or as to going concern and without any other similar
qualification and (ii) in the course of the regular audit of the businesses of
the Borrowers, which audit was conducted in accordance with the standards of the
United States’ Public Company Accounting Oversight Board (or any successor
entity), such Borrowers’ Accountants have obtained no knowledge that a Default
in respect of any financial covenant contained in Article V is continuing or, if
in the opinion of the Borrowers’ Accountants such a Default is continuing, a
statement as to the nature thereof.
 
Compliance Certificate.  Together with each delivery of any Financial Statement
pursuant to clause (b) or (c) above, a Compliance Certificate duly executed by a
Responsible Officer of the Borrowers that, among other things, (i) shows in
reasonable detail the calculations used in determining the Consolidated Project
Yield, (ii) demonstrates compliance, or failure to comply, if applicable, with
each financial covenant contained in
 

 
52

--------------------------------------------------------------------------------

 

Article V that is tested at least on a quarterly basis and (iii) states that no
Event of Default is continuing as of the date of delivery of such Compliance
Certificate or, if a Event of Default is continuing, states the nature thereof
and the action that the relevant Borrower proposes to take with respect thereto.
 
Corporate Chart and Other Collateral Updates.  As part of the Compliance
Certificate delivered pursuant to clause (d) above, each in form and substance
reasonably satisfactory to the Administrative Agent, a certificate by a
Responsible Officer of the Borrowers that (i) the Corporate Chart attached
thereto (or the last Corporate Chart delivered pursuant to this clause (e)) is
correct and complete as of the date of such Compliance Certificate, (ii) the
Borrowers have delivered all documents (including updated schedules as to
locations of Collateral and acquisition of Intellectual Property or real
property) they are required to deliver pursuant to any Loan Document on or prior
to the date of delivery of such Compliance Certificate and (iii) complete and
correct copies of all documents modifying any term of any Constituent Document
of any Borrower or any Subsidiary or joint venture thereof on or prior to the
date of delivery of such Compliance Certificate have been delivered to the
Administrative Agent or are attached to such certificate.
 
Additional Projections.  As soon as available and in any event not later than 30
days after the end of each Fiscal Year, any significant revisions to, (i) the
annual business plan of the Borrowers for the Fiscal Year next succeeding such
Fiscal Year and (ii) forecasts prepared by management of the Borrowers (A) for
each Fiscal Quarter in such next succeeding Fiscal Year and (B) for each other
succeeding Fiscal Year through the Fiscal Year containing the Scheduled Maturity
Date, in each case including in such forecasts (x) a projected year-end
Consolidated balance sheet, income statement and statement of cash flows, (y) a
statement of all of the material assumptions on which such forecasts are based
and (z) substantially the same type of financial information as that contained
in the Initial Projections.
 
Intercompany Loan Balances.  Together with each delivery of any Compliance
Certificate pursuant to clause (d) above, a summary of the outstanding balances
of all significant intercompany Indebtedness as of the last day of the Fiscal
Quarter covered by such Financial Statement, certified as complete and correct
by a Responsible Officer of the Borrowers as part of the Compliance Certificate
delivered in connection with such Financial Statements.
 
Audit Reports, Management Letters, Etc.  Together with each delivery of any
Financial Statement for any Fiscal Year pursuant to clause (c) above, copies of
each management letter, audit report or similar letter or report received by any
Borrower from any independent registered certified public accountant (including
the Borrowers’ Accountants) in connection with such Financial Statements or any
audit thereof, each certified to be complete and correct copies by a Responsible
Officer of the Borrowers as part of the Compliance Certificate delivered in
connection with such Financial Statements.
 
Insurance.  Together with each delivery of any Financial Statement for any
Fiscal Year pursuant to clause (c) above, each in form and substance
satisfactory to the Administrative Agent and certified as complete and correct
by a Responsible Officer of the Borrowers as part of the Compliance Certificate
delivered in connection with such Financial Statements, to the extent that there
have been changes in any such material insurance coverage
 

 
53

--------------------------------------------------------------------------------

 

since last delivered to the Administrative Agent, a summary of all changes to
any material insurance coverage maintained as of the date thereof by any
Borrower, together with such other related documents and information as the
Administrative Agent may reasonably require.
 
 
Section 6.2  Other Events
 
.  The Borrowers shall give the Administrative Agent notice of each of the
following (which may be made by telephone if promptly confirmed in writing)
promptly after any Responsible Officer of any Borrower knows or has reason to
know of it:  (a)(i) any Default and (ii) any event that would have a material
adverse impact on any Borrower or any Facility, specifying, in each case, the
nature and anticipated effect thereof and any action proposed to be taken in
connection therewith, (b) any event (other than any event involving loss or
damage to property) and any material Property Loss Event reasonably expected to
result in a mandatory payment of the Obligations pursuant to Section 2.4,
stating the material terms and conditions of such transaction and estimating the
Net Cash Proceeds thereof, (c) the commencement of, or any material developments
in, any action, investigation, suit, proceeding, audit, claim, demand, order or
dispute with, by or before any Governmental Authority affecting any Borrower or
any property of any Borrower that (i) seeks injunctive or similar relief,
(ii) in the reasonable judgment of such Borrower, exposes any Borrower to
liability in an aggregate amount in excess of $100,000 or (iii) if adversely
determined would have a material adverse impact on any Borrower or any Facility,
and (d) the acquisition of any material real property or the entering into any
material lease (and for purposes hereof, resident care agreements shall not be
deemed to be material leases).
 
 
Section 6.3  Copies of Notices and Reports
 
.  The Borrowers shall promptly deliver to the Administrative Agent copies of
each of the following:  (a) all reports that any Borrower transmits to its
security holders generally, (b) all documents that any Borrower files with the
Securities and Exchange Commission, the National Association of Securities
Dealers, Inc., any securities exchange or any Governmental Authority exercising
similar functions, (c) all press releases not made available directly to the
general public, and (d) any material document transmitted or received pursuant
to, or in connection with, the Related Transaction or any Contractual Obligation
governing Indebtedness of any Borrower.
 
 
Section 6.4  Taxes
 
.  The Borrowers shall give the Administrative Agent notice of each of the
following (which may be made by telephone if promptly confirmed in writing)
promptly after any Responsible Officer of any Borrower knows or has reason to
know of it:  (a) the creation, or filing with the IRS or any other Governmental
Authority, of any Contractual Obligation or other document extending, or having
the effect of extending, the period for assessment or collection of any taxes
with respect to any Tax Affiliate and (b) the creation of any Contractual
Obligation of any Tax Affiliate, or the receipt of any request directed to any
Tax Affiliate, to make any adjustment under Section 481(a) of the Code, by
reason of a change in accounting method or otherwise, which would have a
Material Adverse Effect.
 
 
Section 6.5  Labor Matters
 
.  The Borrowers shall give the Administrative Agent notice of each of the
following (which may be made by telephone if promptly confirmed in writing),
promptly after, and in any event within 30 days after any Responsible Officer of
any Borrower knows or has reason to know of it:  (a) the commencement of any
material labor dispute to which any Borrower is or may become a party, including
any strikes, lockouts or other disputes relating to any of such Person’s plants
and other facilities and (b) the incurrence by any Borrower of any Worker
Adjustment and Retraining Notification Act or related or similar
 

 
54

--------------------------------------------------------------------------------

 

liability incurred with respect to the closing of any plant or other facility of
any such Borrower (other than, in the case of this clause (b), those that would
not, in the aggregate, have a material adverse impact on any Borrower or any
Facility).
 
 
Section 6.6  ERISA Matters
 
.  In the event a Borrower knows or has reason to know thereof, such Borrower
shall give the Administrative Agent (a) on or prior to any filing by any ERISA
Affiliate of any notice of intent to terminate any Title IV Plan, a copy of such
notice and (b) promptly, and in any event within 30 days, after any Responsible
Officer of any ERISA Affiliate knows or has reason to know that a request for a
minimum funding waiver under Section 412 of the Code has been filed with respect
to any Title IV Plan or Multiemployer Plan, a notice (which may be made by
telephone if promptly confirmed in writing) describing such waiver request and
any action that any ERISA Affiliate proposes to take with respect thereto,
together with a copy of any notice filed with the PBGC or the IRS pertaining
thereto.
 
 
Section 6.7  Environmental Matters
 
.  (a)           The Borrowers shall provide the Administrative Agent notice of
each of the following (which may be made by telephone if promptly confirmed by
the Administrative Agent in writing) promptly after any Responsible Officer of
any Borrower knows or has reason to know of it (and, upon reasonable request of
the Administrative Agent, documents and information in connection
therewith):  (i)(A) unpermitted Releases, (B) the receipt by any Borrower of any
notice of violation of or potential liability or similar notice under, or the
existence of any condition that could reasonably be expected to result in
violations of or liabilities under, any Environmental Law or (C) the
commencement of, or any material change to, any action, investigation, suit,
proceeding, audit, claim, demand, dispute alleging a violation of or liability
under any Environmental Law, that, for each of clauses (A), (B) and (C) above
(and, in the case of clause (C), if adversely determined), could reasonably be
expected to result in Material Environmental Liabilities, and (ii) the receipt
by any Borrower of notification that any property of any Borrower is subject to
any Lien in favor of any Governmental Authority securing, in whole or in part,
Environmental Liabilities.
 
(b)           Upon request of the Administrative Agent, each Borrower, as
applicable, shall provide the Administrative Agent a report containing an update
as to the status of any environmental, health or safety compliance, hazard or
liability issue identified in any document, in each case, delivered to any
Secured Party pursuant to any Loan Document or as to any condition reasonably
believed by the Administrative Agent to result in Material Environmental
Liabilities.
 
 
Section 6.8  Other Information
 
.  Each Borrower, as applicable, shall provide the Administrative Agent with
such other documents and information with respect to the business, property,
condition (financial or otherwise), financial or corporate or similar affairs or
operations of such Borrower as the Administrative Agent or such Lender through
the Administrative Agent may from time to time reasonably request.
 
 
ARTICLE VII                                
 
 


 
 
AFFIRMATIVE COVENANTS
 
Each Borrower agrees with the Lenders and the Administrative Agent to each of
the following, as long as any Obligation or any Commitment remains outstanding:
 

 
55

--------------------------------------------------------------------------------

 

Maintenance of Corporate Existence
 
.  Each Borrower shall (a) preserve and maintain its legal existence as a Single
Purpose Entity, except in the consummation of transactions expressly permitted
by Sections 8.4 and 8.7, and (b) preserve and maintain it rights (charter and
statutory), privileges, franchises and Permits necessary or desirable in the
conduct of its business, except, in the case of this clause (b), where the
failure to do so would not have a Material Adverse Effect on any Borrower or any
Facility.
 
 
Section 7.1  Compliance with Laws and Healthcare Matters, Etc.
 
  (a) Each Borrower shall comply with all applicable Requirements of Law,
Contractual Obligations and Permits, except for such failures to comply that
would not have a material adverse impact on any Borrower or any Facility.
 
(b)           Without limiting the generality of the forgoing or any other
provision of this Agreement, each Borrower and their employees and contractors
(other than contracted agencies) in the exercise of their duties on behalf of
any Borrower (with respect to its operation of the Facilities) shall be in
compliance with all applicable Requirements of Law relating to patient
healthcare and/or patient healthcare information, including without limitation
(to the extent that any Borrower is a “covered entity” as defined therein) the
Health Insurance Portability and Accountability Act of 1996, as amended, and the
rules and regulations promulgated thereunder (“HIPAA”) (collectively,
“Healthcare Laws”)).  Each Borrower shall maintain in all material respects all
records required to be maintained by any Governmental Authority or otherwise
under the Healthcare Laws.  Each Borrower shall maintain all Governmental
Approvals necessary under applicable Requirements of Law to own and/or operate
the Facilities, as applicable (including such Governmental Approvals as are
required under such the Healthcare Laws).
 
(c)           Intentionally Omitted.
 
(d)           If required under applicable Requirements of Law, each Borrower
shall maintain in full force and effect a valid certificate of need or similar
certificate, license, or approval issued by the State Regulator for the
requisite number of licensed beds and units in the Facilities (as shown on
Schedule 4.16, attached hereto), and a provider agreement or other required
documentation of approved provider status for each provider payment or
reimbursement program listed in Schedule 7.2, attached hereto.  All required
Government Approvals necessary for operation of the Facilities are listed on
Schedule 7.2 hereto (collectively with all certificates of need, if applicable,
the “Licenses”).  Each Borrower shall operate the Facilities in accordance with
and shall maintain in full force and effect, all Licenses.  True and complete
copies of the Licenses have been delivered to Administrative Agent.
 
(e)           Each Facility has in full force and effect all necessary Medicare
and Medicaid provider agreements and similar agreements with other third party
payors and shall be operated in compliance with all requirements for
participation in all Medicare, Medicaid, Blue Cross and/or Blue Shield, and any
other private commercial insurance managed care and employee assistance program
(such programs, the “Third-Party Payor Programs”) Third-Party Payor Programs.
 
(f)           No Borrower, other than in the normal course of business, shall
change the terms of any Third-Party Payor Program now or hereinafter in effect
or their normal billing payment or reimbursement policies and procedures with
respect thereto (including the amount and timing of finance charges, fees and
write-offs).  All cost reports and financial reports
 

 
56

--------------------------------------------------------------------------------

 

submitted by any Borrower to any third party payor will be materially accurate
and complete and have not been and will not be misleading in any material
respects and all patient or resident records, including patient or resident
trust fund accounts, will remain true and correct in all material respects.
 
(g)           Intentionally Omitted.
 
(h)           No patient or resident care agreements entered into after the
Closing Date for such Facility, shall deviate in any material adverse respect
from the form patient or resident care agreements which have been delivered to
Administrative Agent, except to the extent necessary to comply with applicable
law.
 
 
Section 7.2  Payment of Obligations
 
.  Each Borrower shall pay or discharge before they become delinquent (a) all
material claims, taxes, assessments, charges and levies imposed by any
Governmental Authority and (b) all other lawful claims that if unpaid would, by
the operation of applicable Requirements of Law, become a Lien upon any property
of any Borrower, except, in each case, for those whose amount or validity is
being contested in good faith by proper proceedings diligently conducted and for
which adequate reserves are maintained by the appropriate Borrower.
 
 
Section 7.3  Maintenance of Property
 
.  Each Borrower shall maintain and preserve, in compliance with all
Requirements of Law, (a) in good working order and condition all of its property
necessary in the conduct of its business and (b) all rights, permits, licenses,
approvals and privileges (including all Permits) necessary, used or useful,
whether because of its ownership, lease, sublease or other operation or
occupation of property or other conduct of its business, and shall make all
necessary or appropriate filings with, and give all required notices to,
Government Authorities, except for such failures to maintain and preserve the
items set forth in clauses (a) and (b) above for each Facility, that would not
materially (x) impair the value or marketability of such Facility or (y)
interfere with the ordinary conduct of the business conducted and proposed to be
conducted at such Facility.
 
 
Section 7.4  Maintenance of Insurance
 
.  (a) Property.  The Borrowers shall keep the Real Properties insured against
damage by fire and the other hazards covered by a standard extended coverage and
“special perils” insurance policy (including a separate policy for broad form
boiler and machinery coverage (without exclusion for explosion)) for the full
insurable value thereof, the term “full insurable value” to mean the actual
replacement cost of the improvements and the personal property (without taking
into account depreciation or co-insurance), and shall maintain such other
casualty insurance as reasonably required by the Administrative Agent,
including, without limitation, ordinance or law coverage, in amounts and in form
approved by the Administrative Agent as of the Closing Date which amounts and
form shall not be changed without the prior written consent of the
Administrative Agent.  The Borrowers shall keep the Facilities insured against
loss by flood if any Facility is located in an area identified by the Federal
Emergency Management Agency as an area having special flood hazards and in which
flood insurance has been made available under the National Flood Insurance Act
of 1968, the Flood Disaster Protection Act of 1973 and the National Flood
Insurance Reform Act of 1994 (and any successor acts thereto) in an amount at
least equal to the amount approved by the Administrative Agent as of the Closing
Date.  The proceeds of insurance paid on account of any damage or destruction to
any Facility shall be paid to the Administrative Agent to be applied as provided
in Section 2.6(b).
 

 
57

--------------------------------------------------------------------------------

 

(b)           Liability.  The Borrowers shall maintain (i) commercial general
liability insurance with respect to the Facilities; (ii) worker’s compensation
insurance and employer’s liability insurance covering employees at the
Facilities employed by the Borrowers (to the extent required, and in the amounts
required by applicable laws); (iii) business interruption insurance, including
use and occupancy, rental income loss and extra expense, against all periods
covered by the Borrowers’ property insurance; (iv) umbrella liability,
(v) builder’s risk insurance, as applicable, and (vi) Terrorism insurance
(subject to the requirements of this Section 7.5).  All of the above shall be
maintained at all times during the term of the Loan with coverages, in the
amounts and forms and with limits approved by the Administrative Agent as of the
Closing Date, which amounts, limits and form shall not be changed or reduced
without the prior written consent of the Administrative Agent.  Without limiting
the foregoing and notwithstanding anything to the contrary contained in this
Agreement, if on the Closing Date, Terrorism is an exclusion from coverage in
any such insurance policy with respect to any Facility, then the Borrowers
shall, upon the Administrative Agent’s request, obtain a separate policy
insuring specifically against Terrorism; provided, that such coverage is (A)
customarily obtained by owners of property of similar size and quality of such
Facility and (B) readily available at a cost that, in Administrative Agent’s
reasonable opinion, is commercially reasonable.
 
(c)           Intentionally Omitted.
 
(d)           Form and Quality.  All insurance policies shall be endorsed in
form and substance acceptable to the Administrative Agent to name the
Administrative Agent as an additional insured, loss payee or mortgagee
thereunder, as its interest may appear, with loss payable to the Administrative
Agent, without contribution, under a standard New York (or local equivalent)
mortgagee clause.  All such insurance policies and endorsements shall be fully
paid for and contain such provisions and expiration dates and be in such form
and issued by such insurance companies licensed to do business in the State
where each Facility is located, with a rating of “A-IX” or better as established
by Best’s Rating Guide (or an equivalent rating approved in writing by the
Administrative Agent).  Each policy shall provide that such policy may not be
cancelled or materially changed except upon thirty (30) days’ prior written
notice (or ten (10) days’ prior written notice if for non-payment) of intention
of non-renewal, cancellation or material change to the Administrative Agent and
that no act or thing done by the Borrowers shall invalidate any policy as
against the Administrative Agent.  The Borrowers shall deliver copies of all
original policies certified to the Administrative Agent by the insurance company
or authorized agent as being true copies, together with the endorsements
required hereunder.  The proceeds of insurance policies coming into the
possession of the Administrative Agent shall be deemed trust funds, and the
Administrative Agent shall be entitled to apply such proceeds as herein
provided.  The Borrowers shall not maintain any separate or additional property
insurance which is contributing in the event of loss unless it is properly
endorsed and otherwise satisfactory to the Administrative Agent in all respects.
 
(e)           Adjustments.  The Borrowers shall give immediate written notice of
any loss to the insurance carrier and to the Administrative Agent.  During any
Event of Default, the Borrowers hereby irrevocably authorize and empower the
Administrative Agent, as attorney-in-fact for the Borrowers coupled with an
interest, to make proof of loss, to adjust and compromise any claim under
insurance policies, to appear in and prosecute any action arising from such
insurance policies, to collect and receive insurance proceeds, and to deduct
therefrom the Administrative Agent’s reasonable expenses incurred in the
collection of such proceeds.  Nothing contained in this Section 7.5, however,
shall require the Administrative Agent to incur any
 

 
58

--------------------------------------------------------------------------------

 

expense or take any action hereunder, provided if the Administrative Agent
commences to make proof of loss, adjust or compromise any such claim, then it
shall be obligated to complete same.
 
(f)           The Administrative Agent’s Right to Purchase Insurance.  In the
event the Borrowers fail to provide the Administrative Agent with evidence of
the insurance coverage required by this Agreement, upon notice to Borrowers, the
Administrative Agent may purchase insurance at the Borrowers’ expense to protect
the Administrative Agent’s interests in the Facilities.  This insurance may, but
need not, protect the Borrowers’ interests.  The coverage purchased by the
Administrative Agent may not pay any claim made by any Borrower or any claim
that is made against any Borrower in connection with the Facilities.  The
Borrowers may later cancel, or request the Administrative Agent to cancel, which
the Administrative Agent shall promptly do, any insurance purchased by the
Administrative Agent, but only after providing the Administrative Agent with
evidence that the Borrowers have obtained insurance as required by this
Agreement.  If the Administrative Agent purchases insurance for the Facilities,
the Borrowers will be responsible for all out-of-pocket costs of such insurance
(regardless of whether or not Borrower is able to procure insurance at a lower
cost), including interest and other charges imposed by the Administrative Agent
in connection with the placement of the insurance, until the effective date of
the cancellation or expiration of the insurance.  The costs of the insurance may
be added to the Loan, and the Administrative Agent shall provide a copy of the
policy to the Borrowers.
 
 
Section 7.5  Keeping of Books
 
.  The Borrowers shall keep proper books of record and account, in which full,
true and correct entries shall be made in accordance with GAAP and all other
applicable Requirements of Law of all financial transactions and the assets and
business of each Borrower.
 
 
Section 7.6  Access to Books and Property
 
.  Each Borrower shall permit the Administrative Agent, at any reasonable time
during normal business hours and with reasonable advance notice (except that,
during the continuance of an Event of Default, no such notice shall be required)
to (a) visit and, subject to the rights of the tenants under the Leases, inspect
the property of each Borrower including, without limitation, each Facility, and
examine and make copies of and abstracts from, the corporate (and similar),
financial, operating and other books and records of each Borrower, and (b)
discuss the affairs, finances and accounts of each Borrower with any officer or
director of any Borrower; provided, however, so long as no Default then exists,
the combined total of such visits and inspections by Administrative Agent shall
not exceed more than two (2) such visits or inspections in any 12 month period.
 
 
Section 7.7  Environmental
 
.  Each Borrower shall comply with, and maintain its real property, whether
owned, leased, subleased or otherwise operated or occupied, in compliance with,
all applicable Environmental Laws (including by implementing any Remedial Action
necessary to achieve such compliance or that is required by orders and
directives of any Governmental Authority) except for failures to comply that
would not, in the aggregate, have a material adverse impact on any Borrower or
any Facility.  Without limiting the foregoing, if an Event of Default is
continuing or if the Administrative Agent at any time has a reasonable basis to
believe that there exist violations of Environmental Laws by any Borrower or
that there exist any Environmental Liabilities, in each case, that would have a
material adverse impact on any Borrower or any Facility, then such Borrower
shall, promptly upon receipt of request from the Administrative Agent, cause the
performance of, and allow the Administrative Agent and its
 

 
59

--------------------------------------------------------------------------------

 

Related Persons access to such Real Property for the purpose of conducting, by
reputable environmental consulting firms, such environmental audits and
assessments, including, if recommended by a phase I environmental assessment,
subsurface sampling of soil and groundwater, and cause the preparation of such
reports, in each case as the Administrative Agent may from time to time
reasonably request.  Such audits, assessments and reports shall be conducted and
prepared only by reputable environmental consulting firms reasonably acceptable
to the Administrative Agent and shall be in form and substance reasonably
acceptable to the Administrative Agent.
 
 
Section 7.8  Use of Proceeds
 
.  The proceeds of the Loans shall be used by the Borrowers solely (a) to
consummate the Acquisitions and for the payment of related transaction costs,
fees and expenses, (b) for the payment of transaction costs, fees and expenses
incurred in connection with the Loan Documents and the transactions contemplated
therein, and (c) for the reserves and distribution thereof as contemplated by
Section 2.1(b).
 
 
Section 7.9  Additional Collateral, Subsidiaries and Further Assurances
 
.  To the extent not delivered to the Administrative Agent on or before the
Closing Date (including in respect of any after-acquired property and Persons
that become Subsidiaries of any Borrower after the Closing Date), each Borrower
shall, promptly, do each of the following, unless otherwise agreed by the
Administrative Agent:
 
(a)  deliver to the Administrative Agent such modifications to the terms of the
Loan Documents (or, to the extent applicable as determined by the Administrative
Agent, such other documents), in each case in form and substance reasonably
satisfactory to the Administrative Agent and as the Administrative Agent deems
necessary or advisable in order to ensure the following:
 
each Subsidiary of any Borrower shall become a Borrower under this Agreement and
shall assume all of the Obligations hereunder and be bound as if it had been an
original signatory hereto; and
 
each Borrower (including any Person required to become a Borrower pursuant to
clause (i) above) shall effectively grant to the Administrative Agent, for the
benefit of the Secured Parties, a valid and enforceable security interest in all
of its real and personal property, including all of its Equity Interests and
Equity Equivalents and other securities, as security for the Obligations of such
Borrower.
 
deliver to the Administrative Agent all documents, if any, representing all
Equity Interests, Equity Equivalents and other securities pledged pursuant to
the documents delivered pursuant to clause (a) above, together with undated
powers or endorsements duly executed in blank;
 
deliver to the Administrative Agent a Mortgage on any real property owned or
leased by any Borrower, together with all Mortgage Supporting Documents relating
thereto and shall comply with the conditions set forth in Sections 3.1(a) with
respect thereto;
 
to take all other actions, or cause the Permitted Investors to take all actions,
reasonably necessary or advisable to ensure the validity or continuing validity
of any
 

 
60

--------------------------------------------------------------------------------

 

guaranty for any Obligation or any Lien securing any Obligation, to perfect,
maintain, evidence or enforce any Lien securing any Obligation or to ensure such
Liens have the same priority as that of the Liens on similar Collateral set
forth in the Loan Documents executed on the Closing Date, including the filing
of UCC financing statements in such jurisdictions as may be required by the Loan
Documents or applicable Requirements of Law or as the Administrative Agent may
otherwise reasonably request; and
 
deliver to the Administrative Agent legal opinions similar to those delivered to
the Administrative Agent on the Closing Date.
 
 
Section 7.10  Reserved
 
.
 
 
Section 7.11  Interest Rate Contracts
 
.  Each Borrower shall, within 30 days after the Closing Date, enter into and
thereafter maintain Interest Rate Contracts on terms and with counterparties
reasonably satisfactory to the Administrative Agent, to provide protection
against fluctuation of interest rates until the Scheduled Maturity Date.
 
 
ARTICLE VIII                                
 
 


 
 
NEGATIVE COVENANTS
 
Each Borrower agrees with the Lenders and the Administrative Agent to each of
the following, as long as any Obligation or any Commitment remains outstanding:
 
 
Section 8.1  Indebtedness
 
.  No Borrower shall, directly or indirectly, incur or otherwise remain liable
with respect to or responsible for, any Indebtedness except for the following:
 
(a)  the Obligations;
 
Indebtedness existing on the date hereof and set forth on Schedule 8.1, together
with any Permitted Refinancing of any Indebtedness permitted hereunder in
reliance upon this clause (b);
 
intercompany loans owing to any Borrower and constituting Permitted Investments
of such Borrower;
 
obligations under Interest Rate Contracts entered into to comply with
Section 7.12;
 
unsecured trade payables and operational debt not evidenced by a note, and
equipment and vehicle lease obligations, and in an aggregate amount per Borrower
not exceeding $100,000; and
 
Guaranty Obligations of any Borrower with respect to Indebtedness of any other
Borrower (other than Indebtedness permitted hereunder in reliance upon clause
(b) above, for which Guaranty Obligations may be permitted to the extent set
forth in such clauses).
 

 
61

--------------------------------------------------------------------------------

 

Liens
 
.  No Borrower shall incur, maintain or otherwise suffer to exist any Lien upon
or with respect to any of its real or personal property including all Licenses,
whether now owned or hereafter acquired, or assign any right to receive income
or profits, except for the following:
 
(a)  Liens created pursuant to any Loan Document;
 
Customary Permitted Liens of the Borrowers;
 
Liens existing on the date hereof and set forth on Schedule 8.2; and
 
Liens on the property of any Borrower securing the Permitted Refinancing of any
Indebtedness secured by any Lien on such property permitted hereunder in
reliance upon clause (c) or this clause (d) without any change in the property
subject to such Liens.
 
 
Section 8.2  Investments
 
.  No Borrower shall make or maintain, directly or indirectly, any Investment
except for the following:
 
(a)  Investments existing on the date hereof and set forth on Schedule 8.3;
 
Investments in cash and Cash Equivalents; and
 
endorsements for collection or deposit in the ordinary course of business.
 
 
Section 8.3  Transfers
 
.  No Borrower shall Transfer any of its real or personal property or issue or
cause or permit a direct or indirect Transfer or Lien upon its own direct or
indirect Equity Interests, except for the following:
 
(a)  In each case to the extent entered into in the ordinary course of business
and made to a Person that is not an Affiliate of any Borrower, (i) Transfers of
Cash Equivalents for property or services of equivalent value, (ii) inventory or
property that has become obsolete or worn out and (iii) non-exclusive licenses
of Intellectual Property;
 
(i) any Transfer of any personal property (other than their own Equity Interests
or Equity Equivalents) by any Borrower to any other Borrower to the extent any
resulting Investment constitutes a Permitted Investment, (ii) any Restricted
Payment by any Borrower permitted pursuant to Section 8.5, and (iii) any
transaction permitted pursuant to Section 8.9;
 
entering into, modifying, amending, renewing, terminating in the ordinary course
of business any resident care agreement or service agreement for ancillary
services;
 
entering into, modifying or amending any Lease (other than resident care
agreements and service agreements for ancillary services) in the ordinary course
on market terms; provided, however, the total square footage of all such leases
shall not exceed 2,500 square feet at any Facility without Lender’s consent; and
 

 
62

--------------------------------------------------------------------------------

 

a Transfer of all of the assets of any Facility, so long as (i) no monetary
Default or other Event of Default exists both before and after giving effect to
such Transfer, (ii) such Borrower provides at least thirty (30) days’ prior
written notice to the Administrative Agent of such Transfer and (iii) such
Borrower makes a payment in accordance with Section 2.4(a) for such Transfers
made (A) prior to the Income Threshold Date, in an amount equal to the greater
of (x) 100% of the Net Cash Proceeds of such Transfer and (y) 120% of the
Allocated Principal Amount of such Facility and (B) on or after the Income
Threshold Date, in an amount equal to 120% of the Allocated Principal Amount of
such Facility (such amounts in (A)(y) and (B) above to be referred to as the
“Allocated Principal Amount Net Proceeds”).
 
Notwithstanding anything in any Loan Document to the contrary, the following
Transfers are permitted: (i) the trading or issuance of Equity Interests of
Emeritus in the public or private markets, (ii) issuance, transfer or sale of
Equity Interests of Emeritus in connection with the merger, reorganization or
consolidation of Emeritus, and (iii) any merger or consolidation of Emeritus
into or with, or a sale of substantially all of the asset of Emeritus to any
Person; provided, however, the managing member or manager, as the case may be,
shall not be transferred.
 
 
Section 8.4  Restricted Payments
 
.  No Borrower shall directly or indirectly, declare, order, pay, make or set
apart any sum for any Restricted Payment except for the following:
 
(a)  Restricted Payments by any Borrower to any other Borrower; and
 
(b)  dividends and distributions declared and paid on the common (or common
equivalent) Equity Interests of the Borrowers ratably to the holders of such
common (or common equivalent) Equity Interests and payable only in common (or
common equivalent) Equity Interests of the Borrowers.
 
 
Section 8.5  Prepayment of Indebtedness
 
.  Subject to Section 2.3, no Borrower shall (x) prepay, redeem, purchase,
defease or otherwise satisfy prior to the scheduled maturity thereof any
Indebtedness, (y) set apart any property for such purpose, whether directly or
indirectly and whether to a sinking fund, a similar fund or otherwise, or (z)
make any payment in violation of any subordination terms of any Indebtedness;
provided, however, that each Borrower may, to the extent otherwise permitted by
the Loan Documents, do each of the following:
 
(a)  (i) prepay the Obligations, and (ii) consummate a Permitted Refinancing;
 
prepay, redeem, purchase, defease or otherwise satisfy prior to the scheduled
maturity thereof (or set apart any property for such purpose) any Indebtedness
owing to any other Borrower; and
 
make regularly scheduled or otherwise required repayments or redemptions of
Indebtedness but only, in the case of Subordinated Debt, to the extent permitted
by the subordination provisions thereof.
 
 
Section 8.6  Fundamental Changes
 
.  No Borrower shall (a) merge, consolidate or amalgamate with any Person, (b)
acquire all or substantially all of the Equity Interests or Equity
 

 
63

--------------------------------------------------------------------------------

 

Equivalents of any Person or (c) acquire any brand or all or substantially all
of the assets of any Person or all or substantially all of the assets
constituting any line of business, division, branch, operating division or other
unit operation of any Person, in each case, except for the following:  (i)  the
merger, consolidation or amalgamation of any Borrower into any other Borrower
and (ii) the merger, consolidation or amalgamation of any Borrower for the sole
purpose, and with the sole material effect, of changing its State of
organization within the United States; provided, however, that in the case of
any merger, consolidation or amalgamation involving any Borrower for the purpose
of changing its State of organization, all actions required to maintain the
perfection of the Lien of the Administrative Agent on the Equity Interests, or
other real or personal property of such Borrower shall have been made.
 
 
Section 8.7  Change in Nature of Business
 
.  No Borrower shall carry on any business, operations or activities (whether
directly, through a joint venture) substantially different from those carried
on, or intended to be carried on, by such Borrowers as of the date hereof and
business, operations and activities reasonably related thereto.
 
 
Section 8.8  Transactions with Affiliates
 
.  No Borrower shall, except as otherwise expressly permitted herein, enter into
any other transaction directly or indirectly with, or for the benefit of, any
Affiliate of any Borrower that is not a Borrower (including Guaranty Obligations
with respect to any obligation of any such Affiliate), except for
(a) transactions in the ordinary course of business on a basis no less favorable
to such Borrower as would be obtained in a comparable arm’s length transaction
with a Person not an Affiliate of any Borrower, (b) Restricted Payments, the
proceeds of which, if received by any Person other than any Borrower, are used
as required by Section 8.5, (c) reasonable salaries and other reasonable
director or employee compensation to officers and directors of any Borrower, and
(d) Management Fees, provided that, in the case of this clause (d), such
Management Fees shall be paid last in priority and only after the payment of all
other current operating expenses of the Borrowers and the Facilities (including,
all current debt service and other interest payments on any Indebtedness
permitted hereunder and the funding of all escrows and reserved required
hereunder).
 
 
Section 8.9  Third-Party Restrictions on Indebtedness, Liens, Investments or
Restricted Payments
 
.  No Borrower shall incur or otherwise suffer to exist or become effective or
remain liable on or responsible for any Contractual Obligation limiting the
ability of (a) any Borrower to make Restricted Payments to, or Investments in,
or repay Indebtedness to or otherwise Transfer property to, any other Borrower
or (b) any Borrower to incur or suffer to exist any Lien upon any property of
any Borrower, whether now owned or hereafter acquired, securing any of its
Obligations (including any “equal and ratable” clause and any similar
Contractual Obligation requiring, when a Lien is granted on any property,
another Lien to be granted on such property or any other property), except, in
each case (x) pursuant to the Loan Documents and (y) limitations on Liens (other
than those securing any Obligation) on any property whose acquisition or repair
is financed by purchase money Indebtedness or Permitted Refinancings permitted
hereunder in reliance upon Section (b) set forth in the Contractual Obligations
governing such Indebtedness or Permitted Refinancing or Guaranty Obligations
with respect thereto.
 
 
Section 8.10  Modification of Certain Documents
 
.  No Borrower shall do any of the following:
 
(a)  waive or otherwise modify any term of any Related Document (other than the
terms of any Subordinated Debt) or any Constituent Document of, or otherwise
change
 

 
64

--------------------------------------------------------------------------------

 

(b)  the capital structure of, any Borrower (including the terms of any of their
outstanding Equity Interests or Equity Equivalents), in each case except for
those modifications and waivers that (x) do not elect, or permit the election,
to treat the Equity Interests or Equity Equivalents of any limited liability
company (or similar entity) as certificated, (y) do not materially affect the
rights and privileges of any Borrower and (z) do not materially affect the
interests of any Secured Party under the Loan Documents or in the Collateral;
 
waive or otherwise modify any term of any Subordinated Debt if the effect
thereof on such Subordinated Debt is to (i) increase the interest rate, (ii)
change the due dates for principal or interest, other than to extend such dates,
(iii) modify any default or event of default, other than to delete it or make it
less restrictive, (iv) add any covenant with respect thereto, (v) modify any
subordination provision, (vi) modify any redemption or prepayment provision,
other than to extend the dates therefor or to reduce the premiums payable in
connection therewith or (vii) materially increase any obligation of any Borrower
or confer additional material rights to the holder of such Subordinated Debt in
a manner adverse to any Borrower or any Secured Party.
 
 
Section 8.11  Accounting Changes; Fiscal Year
 
.  No Borrower shall change its (a) accounting treatment or reporting practices,
except as required by GAAP or any Requirement of Law, or (b) its fiscal year or
its method for determining fiscal quarters or fiscal months.
 
 
Section 8.12  Margin Regulations
 
.  No Borrower shall use all or any portion of the proceeds of any credit
extended hereunder to purchase or carry margin stock (within the meaning of
Regulation U of the Federal Reserve Board) in contravention of Regulation U of
the Federal Reserve Board.
 
 
Section 8.13  Compliance with ERISA
 
.  No ERISA Affiliate shall cause or suffer to exist (a) any event that could
result in the imposition of a Lien on any asset of any Borrower with respect to
any Title IV Plan or Multiemployer Plan or (b) any other ERISA Event, that
would, in the aggregate, have a Material Adverse Effect.  
 
 
Section 8.14  Hazardous Materials
 
.  No Borrower shall cause or suffer to exist any Release of any Hazardous
Material at, to or from any real property owned, leased, subleased or otherwise
operated or occupied by any Borrower that would violate any Environmental Law,
form the basis for any Environmental Liabilities or otherwise adversely affect
the value or marketability of any real property (whether or not owned by any
Borrower), other than such violations, Environmental Liabilities and effects
that would not, in the aggregate, have a material adverse impact on any Borrower
or any Facility.
 
 
ARTICLE IX                                
 
 


 
 
EVENTS OF DEFAULT
 
 
Section 9.1  Definition
 
.  Each of the following shall be an “Event of Default”:
 
(a)  The Borrowers shall fail to pay (i) any principal of any Loan when the same
becomes due and payable or (ii) any interest on any Loan, any fee under any Loan
Document or any other Obligation (other than those set forth in clause (i)
above) and, in the
 

 
65

--------------------------------------------------------------------------------

 

(b)  case of this clause (ii), such non-payment continues for a period of
5 Business Days after the due date therefor; or
 
any representation, warranty or certification made or deemed made by or on
behalf of any Borrower (or any Responsible Officer thereof) in, or in connection
with, any Loan Document (including in any document delivered in connection with
any Loan Document) shall prove to have been incorrect in any material respect
when made or deemed made; or
 
any Borrower shall fail to comply with (i) Section 5.2 (Debt Service Coverage
Ratio), (ii) any provision of Article VI, Sections 7.1 (Maintenance of Corporate
Existence), 7.5 (Insurance), 7.7 (Access to Books and Property), 7.9 (Use of
Proceeds), 7.11 (Deposit Accounts) or Article VIII (Negative Covenants) or (iii)
any other provision of any Loan Document (other than Section 5.1(Minimum
Consolidated Project Yield)) if, in the case of this clause (ii), such failure
shall remain unremedied for thirty (30) days after the earlier of (A) the date
on which a Responsible Officer of such Borrower becomes aware of such failure
and (B) the date on which notice thereof shall have been given to such Borrower
by the Administrative Agent, provided, that in the case of clause (ii), if such
failure cannot be cured within such 30 day period but during such 30 day period
Borrowers have commenced to cure such failure and thereafter have demonstrated
to Administrative Agent that they have diligently pursued same to completion,
such 30 day period shall be extended for an additional 30 days; or
 
(i) any Borrower shall fail to make any payment when due (whether due because of
scheduled maturity, required prepayment provisions, acceleration, demand or
otherwise) on any Indebtedness of any Borrower (other than the Obligations or
any Hedging Agreement) and, in each case, such failure relates to Indebtedness
having a principal amount of $12,500 or more, (ii) any other event shall occur
or condition shall exist under any Contractual Obligation relating to any such
Indebtedness, if the effect of such event or condition is to accelerate, or to
permit the acceleration of, the maturity of such Indebtedness or (iii) any such
Indebtedness shall become or be declared to be due and payable, or be required
to be prepaid, redeemed, defeased or repurchased (other than by a regularly
scheduled required prepayment), prior to the stated maturity thereof; or
 
(i) any Borrower shall generally not pay its debts as such debts become due,
shall admit in writing its inability to pay its debts generally or shall make a
general assignment for the benefit of creditors, (ii) any proceeding shall be
instituted by or against (without contest) any Borrower seeking to adjudicate it
a bankrupt or insolvent or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, composition of it or its debts or
any similar order, in each case under any Requirement of Law relating to
bankruptcy, insolvency or reorganization or relief of debtors or seeking the
entry of an order for relief or the appointment of a custodian, receiver,
trustee, conservator, liquidating agent, liquidator, other similar official or
other official with similar powers, in each case for it or for any substantial
part of its property and, in the case of any such proceedings instituted against
(but not by or with the consent of) any Borrower, either such proceedings shall
remain undismissed or unstayed for a period of 60 days or more or any action
sought in such proceedings shall occur or (iii) any Borrower shall take any
corporate or similar action or any other action to authorize any action
described in clause (i) or (ii) above; or
 

 
66

--------------------------------------------------------------------------------

 

one or more judgments, orders or decrees (or other similar process) shall be
rendered against any Borrower (i)(A) in the case of money judgments, orders and
decrees, involving an aggregate amount (excluding amounts adequately covered by
insurance payable to any Borrower, to the extent the relevant insurer has not
denied coverage therefore or for with Borrowers have set aside adequate
reserves) in excess of $30,000 or (B) otherwise, that would have, in the
aggregate, a Material Adverse Effect and (ii)(A) enforcement proceedings shall
have been commenced by any creditor upon any such judgment, order or decree or
(B) such judgment, order or decree shall not have been vacated or discharged for
a period of 60 consecutive days and there shall not be in effect (by reason of a
pending appeal or otherwise) any stay of enforcement thereof; or
 
except pursuant to a valid, binding and enforceable termination or release
permitted under the Loan Documents and executed by the Administrative Agent or
as otherwise expressly permitted under any Loan Document, (i) any provision of
any Loan Document shall, at any time after the delivery of such Loan Document,
fail to be valid and binding on, or enforceable against, any Borrower party
thereto or (ii) any Loan Document purporting to grant a Lien to secure any
Obligation shall, at any time after the delivery of such Loan Document, fail to
create a valid and enforceable Lien on any Collateral purported to be covered
thereby or such Lien shall fail or cease to be a perfected Lien with the
priority required in the relevant Loan Document, or any Borrower shall state in
writing that any of the events described in clause (i) or (ii) above shall have
occurred; or
 
there shall occur any Change of Control; or
 
there shall occur any uninsured damage to or loss, theft or destruction of any
Facility or portion of the Collateral that exceeds $30,000 in the aggregate; or
 
intentionally omitted
 
with respect to three (3) or more Facilities, any state or federal regulatory
agency shall have either revoked the licenses or, in the case of any skilled
nursing facility, has issued a denial of payment for new admissions, at such
Facilities and all applicable appeal periods related to such revocation shall
have expired.
 
 
Section 9.2  Remedies
 
.  During the continuance of any Event of Default, the Administrative Agent may,
and, at the request of the Required Lenders, shall, in each case by notice to
the Borrowers and in addition to any other right or remedy provided under any
Loan Document or by any applicable Requirement of Law, do each of the
following:  (a) declare all or any portion of the Commitments terminated,
whereupon the Commitments shall immediately be reduced by such portion or, in
the case of a termination in whole, shall terminate together with any obligation
any Lender may have hereunder to make any Loan or (b) declare immediately due
and payable all or part of any Obligation (including any accrued but unpaid
interest thereon), whereupon the same shall become immediately due and payable,
without presentment, demand, protest or further notice or other requirements of
any kind, all of which are hereby expressly waived by the Borrowers; provided,
however, that, effective immediately upon the occurrence of the Events of
Default specified in Section 9.1(e)(ii), (x) the Commitments of each Lender to
make Loans shall each automatically be terminated and (y) each Obligation
(including in each case any accrued all accrued but unpaid interest thereon)
shall automatically become and be due and
 

 
67

--------------------------------------------------------------------------------

 

payable, without presentment, demand, protest or further notice or other
requirement of any kind, all of which are hereby expressly waived by the
Borrowers.
 
 
ARTICLE X                                
 
 


 
 
THE ADMINISTRATIVE AGENT
 
 
Section 10.1  Appointment and Duties
 
.  (a) Appointment of Administrative Agent.  Each Lender hereby appoints GE
Capital (together with any successor Administrative Agent pursuant to
Section 10.9) as the Administrative Agent hereunder and authorizes the
Administrative Agent to (i) accept delivery thereof on its behalf from any
Borrower, (ii) take such action on its behalf and to exercise all rights, powers
and remedies and perform the duties as are expressly delegated to the
Administrative Agent under such Loan Documents and (iii) exercise such powers as
are reasonably incidental thereto.
 
(b)           Duties as Collateral and Disbursing Agent.  Without limiting the
generality of clause (a) above, the Administrative Agent shall have the sole and
exclusive right and authority (to the exclusion of the Lenders), and is hereby
authorized on behalf of the Lenders, to (i) act as the disbursing and collecting
agent for the Lenders with respect to all payments and collections arising in
connection with the Loan Documents (including in any proceeding described in
Section 9.1(e)(ii) or any other bankruptcy, insolvency or similar proceeding),
and each Person making any payment in connection with any Loan Document to any
Secured Party is hereby authorized to make such payment to the Administrative
Agent, (ii) file and prove claims and file other documents necessary or
desirable to allow the claims of the Secured Parties with respect to any
Obligation in any proceeding described in Section 9.1(e)(ii) or any other
bankruptcy, insolvency or similar proceeding (but not to vote, consent or
otherwise act on behalf of such Secured Party), (iii) act as collateral agent
for each Secured Party for purposes of the perfection of all Liens created by
such agreements and all other purposes stated therein, (iv) manage, supervise
and otherwise deal with the Collateral, (v) take such other action as is
necessary or desirable to maintain the perfection and priority of the Liens
created or purported to be created by the Loan Documents, (vi) except as may be
otherwise specified in any Loan Document, exercise all remedies given to the
Administrative Agent and the other Secured Parties with respect to the
Collateral, whether under the Loan Documents, applicable Requirements of Law or
otherwise and (vii) execute any amendment, consent or waiver under the Loan
Documents on behalf of any Lender that has consented in writing to such
amendment, consent or waiver; provided, however, that the Administrative Agent
hereby appoints, authorizes and directs each Lender to act as collateral
sub-agent for the Administrative Agent and the Lenders for purposes of the
perfection of all Liens with respect to the Collateral, including any deposit
account maintained by a Borrower with, and cash and Cash Equivalents held by,
such Lender, and may further authorize and direct the Lenders to take further
actions as collateral sub-agents for purposes of enforcing such Liens or
otherwise to transfer the Collateral subject thereto to the Administrative
Agent, and each Lender hereby agrees to take such further actions to the extent,
and only to the extent, so authorized and directed.
 
(c)           Limited Duties.  Under the Loan Documents, the Administrative
Agent (i) is acting solely on behalf of the Lenders (except to the limited
extent provided in Section 2.8(b) with respect to the Register and in
Section 10.11), with duties that are entirely administrative in nature,
notwithstanding the use of the defined term “Administrative Agent”, the terms
“agent”, “administrative agent” and “collateral agent” and similar terms in any
Loan
 

 
68

--------------------------------------------------------------------------------

 

Document to refer to the Administrative Agent, which terms are used for title
purposes only, (ii) is not assuming any obligation under any Loan Document other
than as expressly set forth therein or any role as agent, fiduciary or trustee
of or for any Lender or any other Secured Party and (iii) shall have no implied
functions, responsibilities, duties, obligations or other liabilities under any
Loan Document, and each Lender hereby waives and agrees not to assert any claim
against the Administrative Agent based on the roles, duties and legal
relationships expressly disclaimed in clauses (i) through (iii) above.
 
 
Section 10.2  Binding Effect
 
.  Each Lender agrees that (i) any action taken by the Administrative Agent or
the Required Lenders (or, if expressly required hereby, a greater proportion of
the Lenders) in accordance with the provisions of the Loan Documents, (ii) any
action taken by the Administrative Agent in reliance upon the instructions of
Required Lenders (or, where so required, such greater proportion) and (iii) the
exercise by the Administrative Agent or the Required Lenders (or, where so
required, such greater proportion) of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Secured Parties.
 
 
Section 10.3  Use of Discretion
 
.  (a) No Action without Instructions.  The Administrative Agent shall not be
required to exercise any discretion or take, or to omit to take, any action,
including with respect to enforcement or collection, except any action it is
required to take or omit to take (i) under any Loan Document or (ii) pursuant to
instructions from the Required Lenders (or, where expressly required by the
terms of this Agreement, a greater proportion of the Lenders).
 
(b)           Right Not to Follow Certain Instructions.  Notwithstanding clause
(a) above, the Administrative Agent shall not be required to take, or to omit to
take, any action (i) unless, upon demand, the Administrative Agent receives an
indemnification satisfactory to it from the Lenders (or, to the extent
applicable and acceptable to the Administrative Agent, any other Secured Party)
against all Liabilities that, by reason of such action or omission, may be
imposed on, incurred by or asserted against the Administrative Agent or any
Related Person thereof or (ii) that is, in the opinion of the Administrative
Agent or its counsel, contrary to any Loan Document or applicable Requirement of
Law.
 
 
Section 10.4  Delegation of Rights and Duties
 
.  The Administrative Agent may, upon any term or condition it specifies,
delegate or exercise any of its rights, powers and remedies under, and delegate
or perform any of its duties or any other action with respect to, any Loan
Document by or through any trustee, co-agent, employee, attorney-in-fact and any
other Person (including any Secured Party).  Any such Person shall benefit from
this Article X to the extent provided by the Administrative Agent.
 
 
Section 10.5  Reliance and Liability
 
.  (a) The Administrative Agent may, without incurring any liability hereunder
to Lenders, (i) treat the payee of any Note as its holder until such Note has
been assigned in accordance with Section 11.2(e), (ii) rely on the Register to
the extent set forth in Section 2.8, (iii) consult with any of its Related
Persons and, whether or not selected by it, any other advisors, accountants and
other experts (including advisors to, and accountants and experts engaged by,
any Borrower) and (iv) rely and act upon any document and information (including
those transmitted by Electronic Transmission) and any telephone message or
conversation, in each case believed by it to be genuine and transmitted, signed
or otherwise authenticated by the appropriate parties.
 

 
69

--------------------------------------------------------------------------------

 

(b)           None of the Administrative Agent and its Related Persons shall be
liable to Lenders for any action taken or omitted to be taken by any of them
under or in connection with any Loan Document, and each Lender and each
Borrower, hereby waives and shall not assert any right, claim or cause of action
based thereon, except to the extent of liabilities resulting primarily from the
gross negligence or willful misconduct of the Administrative Agent or, as the
case may be, such Related Person (each as determined in a final, non-appealable
judgment by a court of competent jurisdiction) in connection with the duties
expressly set forth herein.  Without limiting the foregoing, the Administrative
Agent:
 
shall not be responsible or otherwise incur liability to Lenders for any action
or omission taken in reliance upon the instructions of the Required Lenders or
for the actions or omissions of any of its Related Persons selected with
reasonable care (other than employees, officers and directors of the
Administrative Agent, when acting on behalf of the Administrative Agent);
 
shall not be responsible to any Secured Party for the due execution, legality,
validity, enforceability, effectiveness, genuineness, sufficiency or value of,
or the attachment or priority of any Lien created or purported to be created
under or in connection with, any Loan Document;
 
makes no warranty or representation, and shall not be responsible, to any
Secured Party for any statement, document, information, representation or
warranty made or furnished by or on behalf of any Related Person or any Borrower
in connection with any Loan Document or any transaction contemplated therein or
any other document or information with respect to any Borrower, whether or not
transmitted or (except for documents expressly required under any Loan Document
to be transmitted to the Lenders) omitted to be transmitted by the
Administrative Agent, including as to completeness, accuracy, scope or adequacy
thereof, or for the scope, nature or results of any due diligence performed by
the Administrative Agent in connection with the Loan Documents; and
 
shall not have any duty to ascertain or to inquire as to the performance or
observance of any provision of any Loan Document, whether any condition set
forth in any Loan Document is satisfied or waived, as to the financial condition
of any Borrower or as to the existence or continuation or possible occurrence or
continuation of any Default or Event of Default and shall not be deemed to have
notice or knowledge of such occurrence or continuation unless it has received a
notice from any Borrower, any Lender describing such Default or Event of Default
clearly labeled “notice of default” (in which case the Administrative Agent
shall promptly give notice of such receipt to all Lenders);
 
and, for each of the items set forth in clauses (i) through (iv) above, each
Lender and each Borrower hereby waives and agrees not to assert (and each
Borrower shall cause each other Borrower to waive and agree not to assert) any
right, claim or cause of action it might have against the Administrative Agent
based thereon, except with respect to the gross negligence or willful misconduct
of the Administrative Agent or any Lender.
 

 
70

--------------------------------------------------------------------------------

 

Administrative Agent Individually
 
.  The Administrative Agent and its Affiliates may make loans and other
extensions of credit to, acquire Equity Interests and Equity Equivalents of,
engage in any kind of business with, any Borrower or Affiliate thereof as though
it were not acting as the Administrative Agent and may receive separate fees and
other payments therefor.  To the extent the Administrative Agent or any of its
Affiliates makes any Loan or otherwise becomes a Lender hereunder, it shall have
and may exercise the same rights and powers hereunder and shall be subject to
the same obligations and liabilities as any other Lender and the terms “Lender”,
“Required Lender” and any similar terms shall, except where otherwise expressly
provided in any Loan Document, include, without limitation, the Administrative
Agent or such Affiliate, as the case may be, in its individual capacity as
Lender or as one of the Required Lenders.
 
 
Section 10.6  Lender Credit Decision
 
.  Each Lender acknowledges that it shall, independently and without reliance
upon the Administrative Agent, any Lender or any of their Related Persons or
upon any document (including the Disclosure Documents) solely or in part because
such document was transmitted by the Administrative Agent or any of its Related
Persons, conduct its own independent investigation of the financial condition
and affairs of each Borrower and make and continue to make its own credit
decisions in connection with entering into, and taking or not taking any action
under, any Loan Document or with respect to any transaction contemplated in any
Loan Document, in each case based on such documents and information as it shall
deem appropriate.  Except for documents expressly required by any Loan Document
to be transmitted by the Administrative Agent to the Lenders, the Administrative
Agent shall not have any duty or responsibility to provide any Lender with any
credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of any Borrower or
any Affiliate of any Borrower that may come in to the possession of the
Administrative Agent or any of its Related Persons.
 
 
Section 10.7  Expenses; Indemnities
 
.  (a) Each Lender agrees to reimburse the Administrative Agent and each of its
Related Persons (to the extent not reimbursed by any Borrower) promptly upon
demand for such Lender’s Pro Rata Share with respect to the Facilities of any
costs and expenses (including fees, charges and disbursements of financial,
legal and other advisors and Other Taxes paid in the name of, or on behalf of,
any Borrower) that may be incurred by the Administrative Agent or any of its
Related Persons in connection with the preparation, execution, delivery,
administration, modification, consent, waiver or enforcement (whether through
negotiations, through any work-out, bankruptcy, restructuring or other legal or
other proceeding or otherwise) of, or legal advice in respect of its rights or
responsibilities under, any Loan Document.
 
(b)           Each Lender further agrees to indemnify the Administrative Agent
and each of its Related Persons (to the extent not reimbursed by any Borrower),
from and against such Lender’s aggregate Pro Rata Share with respect to the
Facilities of the Liabilities (including taxes, interests and penalties imposed
for not properly withholding or backup withholding on payments made to on or for
the account of any Lender) that may be imposed on, incurred by or asserted
against the Administrative Agent or any of its Related Persons in any matter
relating to or arising out of, in connection with or as a result of any Loan
Document, any Related Document or any other act, event or transaction related,
contemplated in or attendant to any such document, or, in each case, any action
taken or omitted to be taken by the Administrative Agent or any of its Related
Persons under or with respect to any of the foregoing; provided, however, that
no Lender shall be liable to the Administrative Agent or any of its Related
Persons to the extent such liability has resulted primarily from the gross
negligence or willful misconduct of the
 

 
71

--------------------------------------------------------------------------------

 

Administrative Agent or, as the case may be, such Related Person, as determined
by a court of competent jurisdiction in a final non-appealable judgment or
order.
 
 
Section 10.8  Resignation of Administrative Agent
 
.  (a) The Administrative Agent may resign at any time by delivering notice of
such resignation to the Lenders and the Borrowers, effective on the date set
forth in such notice or, if not such date is set forth therein, upon the date
such notice shall be effective.  If the Administrative Agent delivers any such
notice, the Required Lenders shall have the right to appoint a successor
Administrative Agent.  If, within 30 days after the retiring Administrative
Agent having given notice of resignation, no successor Administrative Agent has
been appointed by the Required Lenders that has accepted such appointment, then
the retiring Administrative Agent shall, on behalf of the Lenders, appoint a
successor Administrative Agent from among the Lenders.  Each appointment under
this clause (a) shall be subject to the prior consent of the Borrowers, which
may not be unreasonably withheld but shall not be required during the
continuance of a Default.
 
(b)           Effective immediately upon its resignation, (i) the retiring
Administrative Agent shall be discharged from its duties and obligations under
the Loan Documents, (ii) the Lenders shall assume and perform all of the duties
of the Administrative Agent until a successor Administrative Agent shall have
accepted a valid appointment hereunder, (iii) the retiring Administrative Agent
and its Related Persons shall no longer have the benefit of any provision of any
Loan Document other than with respect to any actions taken or omitted to be
taken while such retiring the Administrative Agent was, or because such
Administrative Agent had been, validly acting as the Administrative Agent under
the Loan Documents and (iv) subject to its rights under Section 10.3, the
retiring Administrative Agent shall take such action as may be reasonably
necessary to assign to the successor Administrative Agent its rights as
Administrative Agent under the Loan Documents.  Effective immediately upon its
acceptance of a valid appointment as Administrative Agent, a successor
Administrative Agent shall succeed to, and become vested with, all the rights,
powers, privileges and duties of the retiring Administrative Agent under the
Loan Documents.
 
 
Section 10.9  Release of Collateral
 
.  Each Lender hereby consents to the release and hereby directs the
Administrative Agent to release (or, in the case of clause (b)(ii) below,
release or subordinate) the following:
 
(a)  any Borrower from its Obligations hereunder if (i) all of the Equity
Interests of such Borrower are disposed of in a Transfer permitted under the
Loan Documents (including pursuant to a waiver or consent), provided, after
giving effect to such Transfer, Borrowers have complied with the requirements of
Section 7.10, or (ii) all of the assets of a Facility of such Borrower are
disposed of in a Transfer permitted under the Loan Documents (including pursuant
to a waiver or consent), provided, after giving effect to such Transfer,
Borrowers have complied with the requirements of Section 8.4(e); and
 
any Lien held by the Administrative Agent for the benefit of the Secured Parties
against (i) any Collateral that is disposed of by a Borrower in a Transfer
permitted by the Loan Documents (including pursuant to a valid waiver or
consent), to the extent all Liens required to be granted in such Collateral
pursuant to Section 7.10 after giving effect to such Transfer have been granted,
(ii) any property subject to a Lien permitted hereunder in reliance upon
Section 8.2(c) or (d),  (iii) all of the Collateral and all the Borrowers, upon
(A) payment and satisfaction in full of all Loans and all other Obligations that
 

 
72

--------------------------------------------------------------------------------

 

the Administrative Agent has been notified in writing are then due and payable,
(B) deposit of cash collateral with respect to all contingent Obligations, in
amounts and on terms and conditions and with parties satisfactory to the
Administrative Agent and each Indemnitee that is owed such Obligations and (C)
to the extent requested by the Administrative Agent, receipt by the Secured
Parties of liability releases from the Borrowers each in form and substance
acceptable to the Administrative Agent.
 
Each Lender hereby directs the Administrative Agent, and the Administrative
Agent hereby agrees, upon receipt of reasonable advance notice from any
Borrower, to execute and deliver or file such documents and to perform other
actions reasonably necessary to release the guaranties and Liens when and as
directed in this Section 10.10.
 
 
Section 10.10  Additional Secured Parties
 
.  The benefit of the provisions of the Loan Documents directly relating to the
Collateral or any Lien granted thereunder shall extend to and be available to
any Secured Party that is not a Lender as long as, by accepting such benefits,
such Secured Party agrees, as among the Administrative Agent and all other
Secured Parties, that such Secured Party is bound by (and, if requested by the
Administrative Agent, shall confirm such agreement in a writing in form and
substance acceptable to the Administrative Agent) this Article X, Section 11.8
(Right of Setoff), Section 11.9 (Sharing of Payments) and Section 11.20
(Confidentiality) and the decisions and actions of the Administrative Agent and
the Required Lenders (or, where expressly required by the terms of this
Agreement, a greater proportion of the Lenders) to the same extent a Lender is
bound; provided, however, that, notwithstanding the foregoing, (a) such Secured
Party shall be bound by Section 10.8 only to the extent of Liabilities, costs
and expenses with respect to or otherwise relating to the Collateral held for
the benefit of such Secured Party, in which case the obligations of such Secured
Party thereunder shall not be limited by any concept of Pro Rata Share or
similar concept, (b) each of the Administrative Agent and the Lenders shall be
entitled to act at its sole discretion, without regard to the interest of such
Secured Party, regardless of whether any Obligation to such Secured Party
thereafter remains outstanding, is deprived of the benefit of the Collateral,
becomes unsecured or is otherwise affected or put in jeopardy thereby, and
without any duty or liability to such Secured Party or any such Obligation and
(c) such Secured Party shall not have any right to be notified of, consent to,
direct, require or be heard with respect to, any action taken or omitted in
respect of the Collateral or under any Loan Document.
 
 
ARTICLE XI                                
 
 


 
 
MISCELLANEOUS
 
 
Section 11.1  Amendments, Waivers, Etc.
 
  (a) No amendment or waiver of any provision of any Loan Document (other than
the Secured Hedging Agreements) and no consent to any departure by any Borrower
therefrom shall be effective unless the same shall be in writing and signed (1)
in the case of an amendment, consent or waiver to cure any ambiguity, omission,
defect or inconsistency, by the Administrative Agent and the Borrowers, (2) in
the case of an amendment granting a new Lien for the benefit of the Secured
Parties or extending an existing Lien over additional property, by the
Administrative Agent and each Borrower directly affected thereby, (3) in the
case of any other waiver or consent, by the Required Lenders (or by the
Administrative Agent with the consent of the Required Lenders), and (4) in the
case of any other amendment, by the Required Lenders (or by the Administrative
Agent with the consent of the Required Lenders) and the Borrowers; provided,
however, that no amendment, consent or waiver
 

 
73

--------------------------------------------------------------------------------

 

described in clause (3) or (4) above shall, unless in writing and signed by each
Lender directly affected thereby (or by the Administrative Agent with the
consent of such Lender), in addition to any other Person the signature of which
is otherwise required pursuant to any Loan Document, do any of the following:
 
waive any condition specified in Section 3.1, except any condition referring to
any other provision of any Loan Document;
 
increase the Commitment of such Lender or subject such Lender to any additional
obligation;
 
reduce (including through release, forgiveness, assignment or otherwise) (A) the
principal amount of, the interest rate on, or any obligation of any Borrower to
repay (whether or not on a fixed date), any outstanding Loan owing to such
Lender, or (B) any fee or accrued interest payable to such Lender; provided,
however, that this clause (iii) does not apply to (x) any change to any
provision increasing any interest rate or fee during the continuance of an Event
of Default or to any payment of any such increase or (y) any modification to any
financial covenant set forth in Article V or in any definition set forth therein
or principally used therein;
 
waive or postpone any scheduled maturity date or other scheduled date fixed for
the payment, in whole or in part, of principal of or interest on any Loan or fee
owing to such Lender or for the reduction of such Lender’s Commitment; provided,
however, that this clause (iv) does not apply to any change to mandatory
prepayments, including those required under Section 2.4, or to the application
of any payment, including as set forth in Section 2.6;
 
except as provided in Section 10.10, release any material portion of the
Collateral (it being acknowledged and understood that any Facility shall be
deemed a material portion of the Collateral);
 
reduce or increase the proportion of Lenders required for the Lenders (or any
subset thereof) to take any action hereunder or change the definition of the
terms “Required Lenders”, “Pro Rata Share” or “Pro Rata Outstandings”; or
 
amend Section 10.10 (Release of Collateral), Section 11.9 (Sharing of Payments)
or this Section 11.1;
 
and provided, further, that (x)(A) any waiver of any payment applied pursuant to
Section 2.6(b) (Application of Mandatory Prepayments) to, and any modification
of the application of any such payment to, the Term Loans shall require the
consent of the Required Lenders, (B) any change to the definition of the term
“Required Lender” shall require the consent of the Required Lenders and (y) no
amendment, waiver or consent shall affect the rights or duties under any Loan
Document of, or any payment to, the Administrative Agent (or otherwise modify
any provision of Article X or the application thereof), any SPV that has been
granted an option pursuant to Section 11.2(f) unless in writing and signed by
the Administrative Agent, such SPV in addition to
 

 
74

--------------------------------------------------------------------------------

 

any signature otherwise required and (z) the consent of the Borrowers shall not
be required to change any order of priority set forth in Section 2.6.  No
amendment, modification or waiver of this Agreement or any Loan Document
altering the ratable treatment of Obligations arising under Secured Hedging
Agreement resulting in such Obligations being junior in right of payment to
principal of the Loans or resulting in Obligations owing to any Secured Hedging
Counterparty being unsecured (other than releases of Liens in accordance with
the terms hereof), in each case in a manner adverse to any Secured Hedging
Counterparty, shall be effective without the written consent of such Secured
Hedging Counterparty or, in the case of a Secured Hedging Agreement provided or
arranged by the Administrative Agent or an Affiliate thereof, the Administrative
Agent.
 
(b)  Each waiver or consent under any Loan Document shall be effective only in
the specific instance and for the specific purpose for which it was given.  No
notice to or demand on any Borrower shall entitle any Borrower to any notice or
demand in the same, similar or other circumstances.  No failure on the part of
any Secured Party to exercise, and no delay in exercising, any right hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right preclude any other or further exercise thereof or the exercise of
any other right.
 
 
Section 11.2  Assignments and Participations; Binding Effect
 
.  (a) Binding Effect.  This Agreement shall become effective when it shall have
been executed by the Borrowers and the Administrative Agent and when the
Administrative Agent shall have been notified by each Lender that such Lender
has executed it.  Thereafter, it shall be binding upon and inure to the benefit
of, but only to the benefit of, the Borrowers (in each case except for
Article X), the Administrative Agent, each Lender and, to the extent provided in
Section 10.11, each other Indemnitee and Secured Party and, in each case, their
respective successors and permitted assigns.  Except as expressly provided in
any Loan Document (including in Section 10.9), none of the Borrowers or the
Administrative Agent shall have the right to assign any rights or obligations
hereunder or any interest herein.
 
(b)           Right to Assign.  Each Lender may sell, transfer, negotiate or
assign all or a portion of its rights and obligations hereunder (including all
or a portion of its Commitments and its rights and obligations with respect to
Loans) to (i) any existing Lender, (ii) any Affiliate or Approved Fund of any
existing Lender or (iii) any other Person acceptable (which acceptance shall not
be unreasonably withheld or delayed) to the Administrative Agent and, as long as
no Event of Default is continuing, the Borrowers; provided, however, that (x)
such Transfers do not have to be ratable between the Facilities but must be
ratable among the obligations owing to and owed by such Lender and (y) the
aggregate outstanding principal amount (determined as of the effective date of
the applicable Assignment) of the Loans subject to any such Transfer shall be an
integral multiple of $1,000,000, unless such Transfer is made to an existing
Lender or an Affiliate or Approved Fund of any existing Lender, is of the
assignor’s (together with its Affiliates and Approved Funds) entire interest or
is made with the prior consent of the Borrowers and the Administrative Agent.
 
(c)           Procedure.  The parties to each Transfer made in reliance on
clause (b) above (other than those described in clause (e) or (f) below) shall
execute and deliver to the Administrative Agent (which shall keep a copy
thereof) an Assignment, together with any existing Note subject to such Transfer
(or any affidavit of loss therefor acceptable to the Administrative Agent), any
tax forms required to be delivered pursuant to Section 2.11(f) and
 

 
75

--------------------------------------------------------------------------------

 

payment by the assignee to the Administrative Agent of an assignment fee in the
amount of $3,500.  Upon receipt of all the foregoing, and conditioned upon such
receipt and upon the Administrative Agent consenting to such Assignment, from
and after the effective date specified in such Assignment, the Administrative
Agent shall record or cause to be recorded in the Register the information
contained in such Assignment.
 
(d)           Effectiveness.  Effective upon the entry of such record in the
Register, (i) such assignee shall become a party hereto and, to the extent that
rights and obligations under the Loan Documents have been assigned to such
assignee pursuant to such Assignment, shall have the rights and obligations of a
Lender, (ii) any applicable Note shall be transferred to such assignee through
such entry and (iii) the assignor thereunder shall, to the extent that rights
and obligations under this Agreement have been assigned by it pursuant to such
Assignment, relinquish its rights (except for those surviving the termination of
the Commitments and the payment in full of the Obligations) and be released from
its obligations under the Loan Documents, other than those relating to events or
circumstances occurring prior to such assignment (and, in the case of an
Assignment covering all or the remaining portion of an assigning Lender’s rights
and obligations under the Loan Documents, such Lender shall cease to be a party
hereto except that each Lender agrees to remain bound by Article X, Section 11.8
(Right of Setoff) and Section 11.9 (Sharing of Payments) to the extent provided
in Section 10.11 (Additional Secured Parties)).
 
(e)           Grant of Security Interests.  In addition to the other rights
provided in this Section 11.2, each Lender may grant a security interest in, or
otherwise assign as collateral, any of its rights under this Agreement, whether
now owned or hereafter acquired (including rights to payments of principal or
interest on the Loans), to (A) any federal reserve bank (pursuant to Regulation
A of the Federal Reserve Board), without notice to the Administrative Agent or
(B) any holder of, or trustee for the benefit of the holders of, such Lender’s
securities by notice to the Administrative Agent; provided, however, that no
such holder or trustee, whether because of such grant or assignment or any
foreclosure thereon (unless such foreclosure is made through an assignment in
accordance with clause (b) above), shall be entitled to any rights of such
Lender hereunder and no such Lender shall be relieved of any of its obligations
hereunder.
 
(f)           Participants and SPVs.  In addition to the other rights provided
in this Section 11.2, each Lender may, at no cost to the Borrowers (unless such
assignment or participation is undertaken at the request of Borrowers), (x) with
notice to the Administrative Agent, grant to an SPV the option to make all or
any part of any Loan that such Lender would otherwise be required to make
hereunder (and the exercise of such option by such SPV and the making of Loans
pursuant thereto shall satisfy the obligation of such Lender to make such Loans
hereunder) and such SPV may assign to such Lender the right to receive payment
with respect to any Obligation and (y) without notice to or consent from the
Administrative Agent or the Borrowers, sell participations to one or more
Persons in or to all or a portion of its rights and obligations under the Loan
Documents (including all its rights and obligations with respect to the Term
Loans); provided, however, that, whether as a result of any term of any Loan
Document or of such grant or participation, (i) no such SPV or participant shall
have a commitment, or be deemed to have made an offer to commit, to make Loans
hereunder, and, except as provided in the applicable option agreement, none
shall be liable for any obligation of such Lender hereunder, (ii) such Lender’s
rights and obligations, and the rights and obligations of the Borrowers and the
Secured Parties towards such Lender, under any Loan Document shall remain
unchanged and each other party hereto shall continue to deal solely with such
Lender, which shall remain the
 

 
76

--------------------------------------------------------------------------------

 

holder of the Obligations in the Register, except that (A) each such participant
and SPV shall be entitled to the benefit of Sections 2.10 (Breakage Costs;
Increased Costs; Capital Requirements) and 2.11 (Taxes), but only to the extent
such participant or SPV delivers the tax forms such Lender is required to
collect pursuant to Section 2.11(f) and then only to the extent of any amount to
which such Lender would be entitled in the absence of any such grant or
participation and (B) each such SPV may receive other payments that would
otherwise be made to such Lender with respect to Loans funded by such SPV to the
extent provided in the applicable option agreement and set forth in a notice
provided to the Administrative Agent by such SPV and such Lender, provided,
however, that in no case (including pursuant to clause (A) or (B) above) shall
an SPV or participant have the right to enforce any of the terms of any Loan
Document, and (iii) the consent of such SPV or participant shall not be required
(either directly, as a restraint on such Lender’s ability to consent hereunder
or otherwise) for any amendments, waivers or consents with respect to any Loan
Document or to exercise or refrain from exercising any powers or rights such
Lender may have under or in respect of the Loan Documents (including the right
to enforce or direct enforcement of the Obligations), except for those described
in clauses (iii) and (iv) of Section 11.1(a) with respect to amounts, or dates
fixed for payment of amounts, to which such participant or SPV would otherwise
be entitled and, in the case of participants, except for those described in
Section 11.1(a)(v) (or amendments, consents and waivers with respect to
Section 10.10 to release all or substantially all of the Collateral).  No party
hereto shall institute (and each Borrower shall cause each other Borrower not to
institute) against any SPV grantee of an option pursuant to this clause (f) any
bankruptcy, reorganization, insolvency, liquidation or similar proceeding, prior
to the date that is one year and one day after the payment in full of all
outstanding commercial paper of such SPV; provided, however, that each Lender
having designated an SPV as such agrees to indemnify each Indemnitee against any
Liability that may be incurred by, or asserted against, such Indemnitee as a
result of failing to institute such proceeding (including a failure to get
reimbursed by such SPV for any such Liability).  The agreement in the preceding
sentence shall survive the termination of the Commitments and the payment in
full of the Obligations.
 
(g)           Cooperation.  Each Borrower acknowledges that subject to the terms
and conditions of this Section 11.2, each Lender and its successors and assigns
may (a) sell, transfer or assign this Agreement, the Note and the other Loan
Documents to one or more investors as whole loan, in rated or unrated public
offering or private placement, (b) participate the Loan to one or more investors
in rated or unrated public offering or private placement, (c) deposit the Loan
Documents with trust which trust may sell certificates to investors evidencing
an ownership interest in the trust assets in rated or unrated public offering or
private placement, or (d) otherwise sell the Loan or interest therein to
investors in rated or unrated public offering or private placement (the
transactions referred to in clauses (a) through (d) are hereinafter referred to
as “Secondary Market Transactions”). Each Borrower shall cooperate in good faith
with Administrative Agent and Lender in effecting any such Secondary Market
Transactions and shall cooperate in good faith to implement all requirements
reasonably imposed by the participants involved in any Secondary Market
Transaction (including, without limitation, an institutional purchaser
participant or investor) including, without limitation, (A) all structural or
other changes to the Loan, (B) all modifications to any documents evidencing or
securing the Loan, (C) within 30 days of request by Agent or Lender, (x) the
appointment of an Independent Manager for each Borrower and (y) the delivery of
opinions of counsel, including with respect to non-consolidation, reasonably
acceptable to such other purchasers, participants, or investors may reasonably
require; provided, however, that Borrowers shall not be required to modify any
documents evidencing or securing the Loan which would (i) modify the interest
rate payable under the Note, (ii) modify the

 
77

--------------------------------------------------------------------------------

 

stated maturity of the Note, (iii) modify the amortization of principal of the
Note, (iv) modify or conflict with any other material terms or covenants of the
Loan, (v) increase the Borrowers or Emeritus’ liability or obligations under the
Loan Documents or (vii) reduce the Borrowers or Emeritus’ rights under the Loan
Documents. The Borrowers shall provide such information and documents relating
to the Borrowers, Emeritus and the Facilities. Borrower acknowledges that
certain information regarding the Loan, Emeritus and the Facilities may be
included in private placement memorandum prospectus or other disclosure
documents.
 
Section 11.3  Costs and Expenses
 
.  Any action taken by any Borrower under or with respect to any Loan Document,
even if required under any Loan Document or at the request of any Secured Party,
shall be at the expense of such Borrower, and no Secured Party shall be required
under any Loan Document to reimburse any Borrower therefor except as expressly
provided therein.  In addition, each Borrower agrees to pay or reimburse upon
demand (a) the Administrative Agent for all reasonable out-of-pocket costs and
expenses incurred by it or any of its Related Persons in connection with the
investigation, development, preparation, negotiation, execution (but not, unless
undertaken at the request of Borrowers, syndication, interpretation,
administration or servicing fees unless specifically set forth in this Agreement
or the other Loan Documents) of, any modification of any term of or termination
of, any Loan Document, any commitment or proposal letter therefor, any other
document prepared in connection therewith or the consummation of any transaction
contemplated therein (including periodic audits in connection therewith and
environmental audits and assessments), in each case including the reasonable
fees, charges and disbursements of legal counsel to the Administrative Agent or
such Related Persons, fees, costs and expenses incurred in connection with
Intralinks® or any other Electronic System and allocated to the Facilities by
the Administrative Agent in its sole discretion and fees, charges and
disbursements of the auditors, appraisers, printers and other of their Related
Persons retained by or on behalf of any of them or any of their Related Persons,
(b) the Administrative Agent for all reasonable costs and expenses incurred by
it or any of its Related Persons in connection with internal audit reviews,
field examinations and Collateral examinations (which shall be reimbursed, in
addition to the out-of-pocket costs and expenses of such examiners, at the per
diem rate per individual charged by the Administrative Agent for its examiners)
and (c) each of the Administrative Agent, its Related Persons, and each Lender
for all costs and expenses incurred in connection with (i) any refinancing or
restructuring of the credit arrangements provided hereunder in the nature of a
“work-out”, (ii) the enforcement or preservation of any right or remedy under
any Loan Document, any Obligation, with respect to the Collateral or any other
related right or remedy or (iii) the commencement, defense, conduct of,
intervention in, or the taking of any other action with respect to, any
proceeding (including any bankruptcy or insolvency proceeding) related to any
Borrower, Loan Document, Obligation (or the response to and preparation for any
subpoena or request for document production relating thereto), including fees
and disbursements of counsel (including allocated costs of internal counsel).
 
 
Section 11.4  Indemnities
 
.  (a) Each Borrower agrees to indemnify, hold harmless and defend the
Administrative Agent, each Lender, each Person (other than the Borrowers) that
is a party to a Secured Hedging Agreement, and each of their respective Related
Persons (each such Person being an “Indemnitee”) from and against all
Liabilities (including brokerage commissions, fees and other compensation) that
may be imposed on, incurred by or asserted against any such Indemnitee in any
matter relating to or arising out of, in connection with or as a result of (i)
any Loan Document, any Related Document, any Disclosure Document, any Obligation
(or the repayment thereof), the use or intended use of the proceeds of any Loan,
any Related Transaction,
 

 
78

--------------------------------------------------------------------------------

 

or any securities filing of, or with respect to, any Borrower, (ii) any
commitment letter, proposal letter or term sheet with any Person or any
Contractual Obligation, arrangement or understanding with any broker, finder or
consultant, in each case entered into by or on behalf of the Seller, any
Borrower or any Affiliate of any of them in connection with any of the foregoing
and any Contractual Obligation entered into in connection with any Electronic
Systems or other Electronic Transmissions, (iii) any actual or prospective
investigation, litigation or other proceeding, whether or not brought by any
such Indemnitee or any of its Related Persons, any holders of securities or
creditors (and including attorneys’ fees in any case), whether or not any such
Indemnitee, Related Person, holder or creditor is a party thereto, and whether
or not based on any securities or commercial law or regulation or any other
Requirement of Law or theory thereof, including common law, equity, contract,
tort or otherwise, or (iv) any other act, event or transaction related,
contemplated in or attendant to any of the foregoing (collectively, the
“Indemnified Matters”); provided, however, that each Borrower shall not have any
liability under this Section 11.4 to any Indemnitee with respect to any
Indemnified Matter, and no Indemnitee shall have any liability with respect to
any Indemnified Matter other than (to the extent otherwise liable), to the
extent such liability has resulted primarily from the gross negligence or
willful misconduct of any Indemnitee.  Furthermore, each Borrower waives and
agrees not to assert against any Indemnitee, and shall cause each other Borrower
to waive and not assert against any Indemnitee, any right of contribution with
respect to any Liabilities that may be imposed on, incurred by or asserted
against any Related Person.
 
(b)           Without limiting the foregoing, “Indemnified Matters” includes all
Environmental Liabilities, including those arising from, or otherwise involving,
or any actual, alleged or prospective damage to property or natural resources or
harm or injury alleged to have resulted from any Release of Hazardous Materials
on, upon or into such property or natural resource or any property on or
contiguous to any real property of any Borrower, whether or not, with respect to
any such Environmental Liabilities, any Indemnitee is a mortgagee pursuant to
any leasehold mortgage, a mortgagee in possession, or the successor-in-interest
to any Related Person, in each case except to the extent such Environmental
Liabilities (i) are incurred solely following foreclosure by any Secured Party
or following any Secured Party having become the successor-in-interest to any
Borrower and (ii) are attributable solely to acts of such Indemnitee.
 
 
Section 11.5  Survival
 
.  Any indemnification or other protection provided to any Indemnitee pursuant
to any Loan Document (including pursuant to Section 2.11 (Taxes),
Section 2.10(Breakage Costs; Increased Costs; Capital Requirements), Article X
(The Administrative Agent), Section 11.3 (Costs and Expenses), Section 11.4
(Indemnities) or this Section 11.5 and also including Guaranty Obligations for
which Lender has recourse to the party obligated thereunder) and all
representations and warranties made in any Loan Document shall (A) survive the
termination of the Commitments and the payment in full of other Obligations and
(B) inure to the benefit of any Person that at any time held a right thereunder
(as an Indemnitee or otherwise) and, thereafter, its successors and permitted
assigns, other than any person who has taken an interest herein or in the
Facilities through foreclosure, deed-in-lieu or similar transaction, unless such
person taking such interest through foreclosure, deed-in-lieu or similar
transaction is a Lender, the Administrative Agent or any of their Affiliates.
 
 
Section 11.6  Limitation of Liability for Certain Damages
 
.  In no event shall any Indemnitee be liable on any theory of liability for any
special, indirect, consequential or punitive damages (including any loss of
profits, business or anticipated savings).  Each Borrower hereby waives,
releases and agrees (and shall cause each other Borrower to waive, release and
agree) not
 

 
79

--------------------------------------------------------------------------------

 

to sue upon any such claim for any special, indirect, consequential or punitive
damages, whether or not accrued and whether or not known or suspected to exist
in its favor.
 
 
Section 11.7  Lender-Creditor Relationship
 
.  The relationship between the Lenders and the Administrative Agent, on the one
hand, and the Borrowers, on the other hand, is solely that of lender and
creditor.  No Secured Party has any fiduciary relationship or duty to any
Borrower arising out of or in connection with, and there is no agency, tenancy
or joint venture relationship between the Secured Parties and the Borrowers by
virtue of, any Loan Document or any transaction contemplated therein.
 
 
Section 11.8  Right of Setoff
 
.  Each of the Administrative Agent, each Lender and each Affiliate (including
each branch office thereof) of any of them is hereby authorized, without notice
or demand (each of which is hereby waived by each Borrower), at any time and
from time to time during the continuance of any Event of Default and to the
fullest extent permitted by applicable Requirements of Law, to set off and apply
any and all deposits (whether general or special, time or demand, provisional or
final) at any time held and other Indebtedness, claims or other obligations at
any time owing by the Administrative Agent, such Lender or any of their
respective Affiliates to or for the credit or the account of any Borrower
against any Obligation of any Borrower now or hereafter existing, whether or not
any demand was made under any Loan Document with respect to such Obligation and
even though such Obligation may be unmatured.  Each of the Administrative Agent,
each Lender agrees promptly to notify the Borrowers and the Administrative Agent
after any such setoff and application made by such Lender or its Affiliates;
provided, however, that the failure to give such notice shall not affect the
validity of such setoff and application.  The rights under this Section 11.8 are
in addition to any other rights and remedies (including other rights of setoff)
that the Administrative Agent, the Lenders and their Affiliates and other
Secured Parties may have.
 
 
Section 11.9  Sharing of Payments, Reinstatement Etc.
 
  If any Lender, directly or through an Affiliate or branch office thereof,
obtains any payment of any Obligation of any Borrower (whether voluntary,
involuntary or through the exercise of any right of setoff or the receipt of any
Collateral or “proceeds” (as defined under the applicable UCC) of Collateral)
other than pursuant to Sections 2.10 (Breakage Costs; Increased Costs; Capital
Requirements), 2.11 (Taxes) and 2.12 (Substitution of Lenders) and such payment
exceeds the amount such Lender would have been entitled to receive if all
payments had gone to, and been distributed by, the Administrative Agent in
accordance with the provisions of the Loan Documents, such Lender shall purchase
for cash from other Secured Parties such participations in their Obligations as
necessary for such Lender to share such excess payment with such Secured Parties
to ensure such payment is applied as though it had been received by the
Administrative Agent and applied in accordance with this Agreement (or, if such
application would then be at the discretion of the Borrowers, applied to repay
the Obligations in accordance herewith); provided, however, that (a) if such
payment is rescinded or otherwise recovered from such Lender in whole or in
part, such purchase shall be rescinded and the purchase price therefor shall be
returned to such Lender without interest and (b) such Lender shall, to the
fullest extent permitted by applicable Requirements of Law, be able to exercise
all its rights of payment (including the right of setoff) with respect to such
participation as fully as if such Lender were the direct creditor of such
Borrower in the amount of such participation.
 
If any payments of money or transfers of property made to Administrative Agent
(for the benefit of Lenders) by any Borrower should for any reason subsequently
be declared to
 

 
80

--------------------------------------------------------------------------------

 

be, or in Administrative Agent’s counsel’s good faith opinion be determined to
be, fraudulent (within the meaning of any state or federal law relating to
fraudulent conveyances), preferential or otherwise voidable or recoverable in
whole or in part for any reason (hereinafter collectively called “voidable
transfers”) under the Bankruptcy Code or any other federal or state law and
Administrative Agent or any Lender is required to repay or restore, or in
Administrative Agent’s counsel’s opinion may be so liable to repay or restore,
any such voidable transfer, or the amount or any portion thereof, then as to any
such voidable transfer or the amount repaid or restored and all reasonable costs
and expenses (including reasonable attorneys’ fees) of Administrative Agent and
Lenders related thereto, such Borrower’s liability hereunder shall automatically
be revived, reinstated and restored and shall exist as though such voidable
transfer had never been made.
 
 
Section 11.10  Marshaling; Payments Set Aside
 
.  No Secured Party shall be under any obligation to marshal any property in
favor of any Borrower or any other party or against or in payment of any
Obligation.  To the extent that any Secured Party receives a payment from any
Borrower, from the proceeds of the Collateral, from the exercise of its rights
of setoff, any enforcement action or otherwise, and such payment is
subsequently, in whole or in part, invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, receiver or any
other party, then to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied, and all Liens, rights and remedies
therefor, shall be revived and continued in full force and effect as if such
payment had not occurred.
 
 
Section 11.11  Notices
 
.  (a) Addresses.  All notices, demands, requests, approvals, consents,
directions and other communications required or expressly authorized to be made
by this Agreement shall, whether or not specified to be in writing but unless
otherwise expressly specified to be given by any other means, be given in
writing and (i) addressed to:
 
if to the Borrowers:                                           c/o Emeritus
Assisted Living
3131 Elliott Avenue, Suite 500
Seattle, Washington 98121
Attention:  Eric Mendelsohn
Tel:  (206) 301-4493
Fax:  (206) 357-7388
with copy to:
Riddell Williams P.S.
1001 Fourth Avenue
Suite 4500
Seattle, Washington  98154
Attention:  Scott S. Yasui
Tel:  (206) 389-1621
Fax:  (206) 389-1708


if to the
Administrative Agent:                                           General Electric
Capital Corporation
Loan No. 07-0004315
2 Bethesda Metro Center, Suite 600
Bethesda, Maryland 20814
Attention: Manager, Portfolio Management Group
Facsimile:                      (301) 347-3150

 
81

--------------------------------------------------------------------------------

 



GE Capital
500 West Monroe Street
Chicago, IL 60661
Attention:  John Cobb, Senior Managing Director
Tel:  (312) 441-7421
Fax:  (866) 252-2015


 
with copy to:                                 5804 Trailridge Drive
Austin, TX 78731
 
Attention:  Diana Pennington, Senior Vice President & Chief Counsel

Tel:  (512) 458-8625
Fax:  (866) 221-0433


 
or (ii) addressed to such other address as shall be notified in writing (A) in
the case of any Borrower, the Administrative Agent, to the other parties hereto
and (B) in the case of all other parties, to the Borrowers and the
Administrative Agent.  
 
(b)           Effectiveness.  All communications described in clause (a) above
and all other notices, demands, requests and other communications made in
connection with this Agreement shall be effective and be deemed to have been
received (i) if delivered by hand, upon personal delivery, (ii) if delivered by
overnight courier service, one Business Day after delivery to such courier
service, (iii) if delivered by United States mail, 5 days after being deposited
in the mails, and (iv) if delivered by facsimile, upon sender’s receipt of
confirmation of proper transmission,; provided, however, that no communications
to the Administrative Agent pursuant to Article II or Article X shall be
effective until received by the Administrative Agent, and any communications
delivered pursuant to clause (iv) shall be immediately followed by a hard copy
sent pursuant to clauses (i), (ii) or (iii).
 
 
Section 11.12  Electronic Transmissions
 
.  (a) Authorization.  Subject to the provisions of Section 11.11(a), each of
the Administrative Agent, the Borrowers, the Lenders and each of their Related
Persons is authorized (but not required) to transmit, post or otherwise make or
communicate, in its sole discretion, Electronic Transmissions in connection with
any Loan Document and the transactions contemplated therein.  Each Borrower and
each Secured Party hereby acknowledges and agrees, and each Borrower shall cause
each other Borrower to acknowledge and agree, that the use of Electronic
Transmissions is not necessarily secure and that there are risks associated with
such use, including risks of interception, disclosure and abuse and each
indicates it assumes and accepts such risks by hereby authorizing the
transmission of Electronic Transmissions.
 
(b)           Signatures.  Subject to the provisions of Section 11.11(a), (i)(A)
no posting to any Electronic System shall be denied legal effect merely because
it is made electronically, (B) each Electronic Signature on any such posting
shall be deemed sufficient to satisfy any requirement for a “signature” and
(C) each such posting shall be deemed sufficient to satisfy any requirement for
a “writing”, in each case including pursuant to any Loan Document, any
applicable provision of any UCC, the federal Uniform Electronic Transactions
Act, the
 

 
82

--------------------------------------------------------------------------------

 

Electronic Signatures in Global and National Commerce Act and any substantive or
procedural Requirement of Law governing such subject matter, (ii) each such
posting that is not readily capable of bearing either a signature or a
reproduction of a signature may be signed, and shall be deemed signed, by
attaching to, or logically associating with such posting, an Electronic
Signature, upon which each Secured Party and each Borrower may rely and assume
the authenticity thereof, (iii) each such posting containing a signature, a
reproduction of a signature or an Electronic Signature shall, for all intents
and purposes, have the same effect and weight as a signed paper original and
(iv) each party hereto or beneficiary hereto agrees not to contest the validity
or enforceability of any posting on any Electronic System or Electronic
Signature on any such posting under the provisions of any applicable Requirement
of Law requiring certain documents to be in writing or signed; provided,
however, that nothing herein shall limit such party’s or beneficiary’s right to
contest whether any posting to any Electronic System or Electronic Signature has
been altered after transmission.
 
(c)           Separate Agreements.  All uses of an Electronic System shall be
governed by and subject to, in addition to Section 11.11 and this Section 11.12,
separate terms and conditions posted or referenced in such Electronic System and
related Contractual Obligations executed by Secured Parties and Borrowers in
connection with the use of such Electronic System.
 
(d)           Limitation of Liability.  All Electronic Systems and Electronic
Transmissions shall be provided “as is” and “as available”.  None of
Administrative Agent or any of its Related Persons warrants the accuracy,
adequacy or completeness of any Electronic Systems or Electronic Transmission,
and each disclaims all liability for errors or omissions therein.  No Warranty
of any kind is made by the Administrative Agent or any of its Related Persons in
connection with any Electronic Systems or Electronic Communication, including
any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects.  Each Borrower and each Secured Party agrees (and each Borrower shall
cause each other Borrower to agree) that the Administrative Agent has no
responsibility for maintaining or providing any equipment, software, services or
any testing required in connection with any Electronic Transmission or otherwise
required for any Electronic System.
 
 
Section 11.13  Governing Law
 
.  This Agreement, each other Loan Document that does not expressly set forth
its applicable law, and the rights and obligations of the parties hereto and
thereto shall be governed by, and construed and interpreted in accordance with,
the law of the State of New York.
 
 
Section 11.14  Jurisdiction
 
.  (a) Submission to Jurisdiction.  Any legal action or proceeding with respect
to any Loan Document may be brought in the courts of the State of New York
located in the City of New York, Borough of Manhattan, or of the United States
of America for the Southern District of New York and, by execution and delivery
of this Agreement, each Borrower hereby accepts for itself and in respect of its
property, generally and unconditionally, the jurisdiction of the aforesaid
courts.  The parties hereto (and, to the extent set forth in any other Loan
Document, each other Borrower) hereby irrevocably waive any objection, including
any objection to the laying of venue or based on the grounds of forum non
conveniens, that any of them may now or hereafter have to the bringing of any
such action or proceeding in such jurisdictions.
 

 
83

--------------------------------------------------------------------------------

 

(b)           Service of Process.  Each Borrower (and, to the extent set forth
in any other Loan Document, each other Borrower) hereby irrevocably waives
personal service of any and all legal process, summons, notices and other
documents and other service of process of any kind and consents to such service
in any suit, action or proceeding brought in the United States of America with
respect to or otherwise arising out of or in connection with any Loan Document
by any means permitted by applicable Requirements of Law, including by the
mailing thereof (by registered or certified mail, postage prepaid) to the
address of the Borrowers specified in Section 11.11 (and shall be effective when
such mailing shall be effective, as provided therein).  Each Borrower (and, to
the extent set forth in any other Loan Document, each other Borrower) agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.
 
(c)           Non-Exclusive Jurisdiction.  Nothing contained in this
Section 11.14 shall affect the right of the Administrative Agent or any Lender
to serve process in any other manner permitted by applicable Requirements of
Law.
 
 
Section 11.15  Waiver of Jury Trial
 
.  Each party hereto hereby irrevocably waives trial by jury in any suit, action
or proceeding with respect to, or directly or indirectly arising out of, under
or in connection with, any Loan Document or the transactions contemplated
therein or related thereto (whether founded in contract, tort or any other
theory).  Each party hereto (A) certifies that no other party and no Related
Person of any other party has represented, expressly or otherwise, that such
other party would not, in the event of litigation, seek to enforce the foregoing
waiver and (B) acknowledges that it and the other parties hereto have been
induced to enter into the Loan Documents, as applicable, by the mutual waivers
and certifications in this Section 11.15.
 
 
Section 11.16  Severability
 
.  Any provision of any Loan Document being held illegal, invalid or
unenforceable in any jurisdiction shall not affect any part of such provision
not held illegal, invalid or unenforceable, any other provision of any Loan
Document or any part of such provision in any other jurisdiction.
 
 
Section 11.17  Execution in Counterparts
 
.  This Agreement may be executed in any number of counterparts and by different
parties in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement.  Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart.  Delivery of an executed
signature page of this Agreement by facsimile transmission or Electronic
Transmission shall be as effective as delivery of a manually executed
counterpart hereof.
 
 
Section 11.18  Entire Agreement
 
.  The Loan Documents embody the entire agreement of the parties and supersede
all prior agreements and understandings relating to the subject matter thereof
and any prior letter of interest, commitment letter, confidentiality and similar
agreements involving any Borrower and any of the Administrative Agent, any
Lender or any of their respective Affiliates relating to a financing of
substantially similar form, purpose or effect.  In the event of any conflict
between the terms of this Agreement and any other Loan Document, the terms of
this Agreement shall govern (unless such terms of such other Loan Documents are
necessary to comply with applicable Requirements of Law, in which case such
terms shall govern to the extent necessary to comply therewith).
 

 
84

--------------------------------------------------------------------------------

 

Use of Name
 
.  Each Borrower agrees, and shall cause each other Borrower to agree, that it
shall not, and none of its Affiliates shall, issue any press release or other
public disclosure (other than any document filed with any Governmental Authority
relating to a public offering of the Equity Interests of any Borrower) using the
name, logo or otherwise referring to GE Capital or of any of its Affiliates, the
Loan Documents or any transaction contemplated therein to which the Secured
Parties are party without at least 2 Business Days’ prior notice to GE Capital
and without the prior consent of GE Capital except to the extent required to do
so under applicable Requirements of Law and then, only after consulting with GE
Capital prior thereto.
 
 
Section 11.19  Non-Public Information; Confidentiality
 
.  (a) Each Lender acknowledges and agrees that it may receive material
non-public information hereunder concerning the Borrowers and their Affiliates
and securities and agrees to use such information in compliance with all
relevant policies, procedures and Contractual Obligations and applicable
Requirements of Laws (including United States federal and state security laws
and regulations).
 
(b)           Each Lender and the Administrative Agent agrees to use all
reasonable efforts to maintain, in accordance with its customary practices, the
confidentiality of information obtained by it pursuant to any Loan Document and
designated in writing by any Borrower as confidential, except that such
information may be disclosed (i) with such Borrower’s consent, (ii) to Related
Persons of such Lender or the Administrative Agent, as the case may be, that are
advised of the confidential nature of such information and are instructed to
keep such information confidential, (iii) to the extent such information
presently is or hereafter becomes available to such Lender or the Administrative
Agent, as the case may be, on a non-confidential basis from a source other than
any Borrower, (iv) to the extent disclosure is required by applicable
Requirements of Law or other legal process or requested or demanded by any
Governmental Authority, (v) to the National Association of Insurance
Commissioners or any similar organization, any examiner or any nationally
recognized rating agency or otherwise to the extent consisting of general
portfolio information that does not identify Borrowers, (vi) to current or
prospective assignees, SPVs grantees of any option described in Section 11.2(f)
or participants, direct or contractual counterparties to any Hedging Agreement
permitted hereunder and to their respective Related Persons, in each case to the
extent such assignees, participants, counterparties or Related Persons agree to
be bound by provisions substantially similar to the provisions of this
Section 11.20 and (vii) in connection with the exercise of any remedy under any
Loan Document.  In the event of any conflict between the terms of this
Section 11.20 and those of any other Contractual Obligation entered into with
any Borrower (whether or not a Loan Document), the terms of this Section 11.20
shall govern.
 
 
Section 11.20  Patriot Act Notice
 
.  Each Lender subject to the USA Patriot Act of 2001 (31 U.S.C. 5318 et seq.)
hereby notifies each Borrower that, pursuant to Section 326 thereof, it is
required to obtain, verify and record information that identifies each Borrower,
including the name and address of such Borrower and other information allowing
such Lender to identify such Borrower in accordance with such act.
 
 
Section 11.21  Limitation of Liability
 
.  Notwithstanding anything to the contrary contained in this Agreement, except
as expressly set forth in the Guaranty or the Environmental Indemnity, no
present or future “Constituent Partner” in or of any Borrower and no present or
future advisor, trustee, director, officer, employee, beneficiary, member,
shareholder, participant, advisor, principal or agent in or of any Borrower
shall have any personal liability, directly or indirectly, under or in
connection with this Agreement, and Lenders and their successors and
 

 
85

--------------------------------------------------------------------------------

 

assigns and, without limitation, all other persons and entities, hereby waive
any and all such personal liability.  “Constituent Partner” means any person or
entity that is a partner in, member or shareholder of any Borrower, or any
person or entity that directly or indirectly through one or more limited
liability companies, partnership or other entities, is a partner in, member or
shareholder of any Borrower”.
 


 
 
ARTICLE XII
 
 


 
 
POST CLOSING AGREEMENTS
 
Each Borrower agrees to deliver to the Administrative Agent, as soon as
practicable, but in any event no later than the date or time period specified as
applicable to each Section below, the following items each in form and substance
satisfactory to the Administrative Agent:
 
Section 12.1  Immediate Repairs
 
.                          Within 180 days of the Closing Date, evidence of the
completion of each of the repairs, replacements and improvements set forth in
Schedule 2.1.
 
 
Section 12.2  Asbestos
 
    Within 90 days of the Closing Date, a copy of an existing operation and
maintenance (“O&M”) plan for Asbestos containing materials (“ACM's”) at the Park
Club of Ft. Meyers Facility, or satisfactory written confirmation of the
development and implementation of an ACM O&M plan at such Facility.
 
 
Section 12.3  Radon
 
.  Within 90 days of the Closing Date, a copy of radon sampling results at the
Springtree Facility in accordance with Florida Statute 404.056(4).
 
 
Section 12.4  Zoning.  Within 30 days of the Closing Date, a zoning report or
letter from the appropriate Governmental Authority confirming the designation
and compliance of subject property with zoning regulations, together with copies
of the relevant portions of zoning ordinances (including parking) for Pavilion
at Crossing Pointe and Springtree. Furthermore, each Borrower shall promptly
perform any actions required to be performed under any exceptions listed in such
zoning report or letter.
 
 
Section 12.5  Opinion.  Within 10 days of the Closing Date, duly executed
favorable opinions of counsel to the Borrowers including local counsel in each
state in which a Facility being acquired is located, addressed to the
Administrative Agent and the Lenders and addressing the authorization, due
execution and delivery and enforceability of the Loan Documents delivered by
Emeritus Properties NGH, LLC.
 
 
Section 12.6  Provider Agreements.  Within 30 days of the Closing Date, copies
of all Medicare and Medicaid provider agreements and related documents for the
Pavilion at Crossing Pointe and Springtree Facilities.
 
 


 

 
86

--------------------------------------------------------------------------------

 

 
[Signature Pages Follow]
 

 
87

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 
BORROWERS:
 


HC3 FT. MYERS LLC, a Delaware
limited liability company


By:  Emeritus Corporation, a Washington
        corporation, its Manager


    By:  _/s/ Eric Mendelsohn _____
Eric Mendelsohn, Director of
Real Estate and Legal Affairs




HC3 ORLANDO LLC, a Delaware limited
liability company


By:  Emeritus Corporation, a Washington
        corporation, its Manager


    By:  _/s/ Eric Mendelsohn _________
Eric Mendelsohn, Director of
Real Estate and Legal Affairs




HC3 SUNRISE LLC, as Delaware limited
liability company


By:  Emeritus Corporation, a Washington
        corporation, its Manager


    By:  __/s/ Eric Mendelsohn _______
Eric Mendelsohn, Director of
Real Estate and Legal Affairs



 
S - 1

--------------------------------------------------------------------------------

 

GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation,
as Administrative Agent and Lender




By: /s/ Jim
McMahon                                                                 
 
Name: Jim McMahon
 
Title:  Its Duly Authorized Signatory
 




 
GE CAPITAL MARKETS, INC., a

 
Delaware corporation, as Lead Arranger



 


 


 
By: /s/ Jim
McMahon                                                                 
 
Name: Jim McMahon
 
Title:  Its Duly Authorized Signatory
 


 

 
S - 2

--------------------------------------------------------------------------------

 



SCHEDULE I
Commitments




Lender
Commitment
GE Capital
$19,640,000




 
 

--------------------------------------------------------------------------------

 

SCHEDULE 2.1
Repairs, Replacements and Improvements
 
[TBD]

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 4.2
Consents




[TBD]

 
 

--------------------------------------------------------------------------------

 









SCHEDULE 4.3
Ownership of the Borrowers




[TBD]

 
 

--------------------------------------------------------------------------------

 

Schedule 4.7
Litigation




[TBD]

 
 

--------------------------------------------------------------------------------

 

Schedule 4.12
Labor Matters




[TBD]

 
 

--------------------------------------------------------------------------------

 

Schedule 4.13
List of Plans




[TBD]

 
 

--------------------------------------------------------------------------------

 

Schedule 4.14
Environmental Matters


[TBD]



 
 

--------------------------------------------------------------------------------

 

Schedule 4.16
Real Property, Allocated Loan Amount and Beds


[TBD]

 
 

--------------------------------------------------------------------------------

 

Schedule 7.2
Provider Agreements and Licenses


[TBD]

 
 

--------------------------------------------------------------------------------

 

Schedule 8.1
Existing Indebtedness




[TBD]

 
 

--------------------------------------------------------------------------------

 

Schedule 8.2
Existing Liens




[TBD]

 
 

--------------------------------------------------------------------------------

 

Schedule 8.3
Existing Investments




[TBD]



 
 

--------------------------------------------------------------------------------

 
